Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I refer to an item in the Minutes concerning my report on ferry safety. The Minutes indicate that Mr Papoutsis answered my question in response to his statement to this House. In fact, the record should show that Mr Papoutsis gave me an undertaking that he would respond to my question in writing. I would appreciate it if the Minutes could be changed to reflect that particular assurance he gave this House.
Mr Watts, I have taken note of that so that it can be corrected.
Mr President, this is not really related to the Minutes, but today I must once again draw your attention to a very unpleasant state of affairs in Brussels. Two weeks ago, at 7.30 p.m., one of my assistants was attacked in the vicinity of Parliament. I really do think that action should finally be taken - in the interests of Brussels and Belgium as well - to stop this kind of thing happening!
I would also ask you to bear in mind that New York was once one of the most dangerous cities in the world, and within a short space of time has become one of the safest. I believe that all of us who work in the institutions have a right to live and work in safe surroundings!
(Applause)
Mrs Schierhuber, I must admit that problems in this area of security are serious and have often occupied the Bureau's attention. Just the day before yesterday, Mrs Schleicher raised some problems of this kind. I admit that we still cannot deal with them and we will look into how we can do so more effectively.
Mr President, if the Austrians are starting to defend Strasbourg and attack Brussels, and if the Bureau is dealing with the matter and the Quaestors are starting to get involved, then we know for sure that nothing will ever come of it. But I would point out that one of the three flights from the Netherlands to Strasbourg has now been dropped, making Strasbourg even more difficult to get to, so it is now high time that we started meeting for longer and more often in Brussels.
Mr Wijsenbeek, you are enough of an old hand in this House, and for years we have become used to hearing comments about that sort of thing from you, and of course from other Members who have the same view. Now is not the time to begin discussing the issue.
Mr President, I should like to mention, in reference to the last comment, that there is not a single direct flight from Finland to Strasbourg, so I suggest we meet in Brussels only.
(The Minutes were approved)
European Conference/Malta
The next item is the statements by the Council and the Commission on the European Conference of 6 October 1998 in Luxembourg, including the current situation in Malta in connection with enlargement.
Mr President, ladies and gentlemen, yesterday the European Conference met for the first time at foreign ministerial level. As well as the 15 EU Member States and the Commission, the 11 applicant countries - the 10 Central and Eastern European countries and Cyprus - and the Swiss Foreign Minister, Mr Cotti, participated as members elect. Turkey had already indicated beforehand that it would not be taking part in the Conference.
Discussions during the first Conference session centred on problems related to cross-border organised crime and regional cooperation on environmental issues. There was also an opportunity for a group photograph with our partners. During the working lunch, the situation in the western Balkans, in particular in Kosovo and Albania, was also discussed. The presidency thus tried to cover a wide range of business and, with the exception of the subject of competitive economies, actually tried to contribute something on all the topics which the Heads of State or Government, meeting in London, had agreed should be addressed by the Conference in the future.
Let me now turn to the topics in detail. By way of an introduction under the heading of cross-border organised crime, the presidency reported on the work of the group of experts on drugs and organised crime. This group of experts, known as the COLD Group, was set up by the London European Conference in March of this year and held its first meeting on 10 June in Brussels. At the meeting, participants expressed their support for the presidency proposals for the types of problem the group should address. Those from countries outside the EU then gave detailed information about the organised crime and drug-trafficking situations in their own countries.
They informed the group about the action they are taking to combat these problems at home. All participants agreed that effective international cooperation must be guaranteed. This cooperation should be as broad as possible and include the police, customs authorities and criminal prosecution authorities. They also agreed that every effort should be made to ensure that information could be exchanged between those involved as quickly and smoothly as possible.
In this context, it was also discussed whether structures to aid cooperation, or networks, already in existence within the European Union, should be extended. Those participating in the meeting of the group of experts also proposed an extensive list of topics for their further work. At the end of the discussion, it was agreed that several proposals, such as arranging contact points and inviting people to seminars, should be implemented quickly. It was decided that other ideas, for example measures on criminal prosecution and combating money laundering, should first be examined at further meetings. The group of experts will be meeting again under the Austrian Presidency.
In moving to the main topics for discussion at the Conference, the presidency referred to the importance that the EU attaches to the fight against organised crime. The danger posed to our society by international networks of criminals should not, after all, be underestimated, since they have now infiltrated many different areas of human life - politics, economics and the law.
In the view of the European Union, two areas of organised crime are particularly abhorrent, because their victims are the weakest sections of society, children and migrants. In the discussion on preventing and combating the sexual exploitation of children, the Conference participants agreed that protecting children, who are both the weakest members of society and the source of our hopes for the future, needs to be a particular priority of the international community, because, as well as being exploited economically and persecuted in times of war, children are the victims of a particularly detestable form of violence, that of sexual abuse. Usually this takes place behind closed doors. Such acts of violence are known to occur throughout the world.
Since the advent of business, the exchange of information and tourism on a global scale, the sexual exploitation of children has been a matter of concern to all countries. The Conference participants agreed, for this reason, that effective measures to counter it also require productive international cooperation in the various fora.
The reports on the discovery of cross-border paedophile rings are something we all recall with horror. Fighting paedophilia, and related evils such as sex tourism and child prostitution, on the one hand, and taking action to prevent child abuse within the family and the production and distribution of child pornography, above all on the Internet, on the other hand, therefore present a very particular challenge, not only to the Member States of the European Union, but, we believe, to all states. The Conference participants here reaffirmed that these challenges should be tackled across national boundaries.
The presidency referred to the European Union's intensive work in this area in recent weeks and months, giving an overview of the various activities being undertaken in that field and reporting on the progress of discussions in the General Affairs Council. From the EU's activities, the presidency singled out, in particular, the joint action to combat trade in human beings and the sexual exploitation of children, which the Council adopted in February 1997. This joint action contains proposals for improving judicial cooperation in the fight against trade in human beings and the sexual exploitation of children.
A number of the participating states reported on their experience of working in this field to the Conference and, at the end of the discussion, the participants agreed to invite the European Conference group of experts on drugs and organised crime to examine in detail, which of the EU's legal instruments the European Conference partner countries might be able to adopt. Finally, the Conference participants agreed to step up coordination in the United Nations, so as to fight together against the sexual abuse of children.
Under the topic of cross-border organised crime, the Conference participants also discussed the problem of illegal immigrant couriers. Lately, in particular, there have been repeated reports about the huge influx of illegal migrants trying to reach the richer countries of Europe and North America. This new wave of migration, which is growing every year, has led some countries to tighten their immigration laws.
The final topic discussed in the first session was that of regional cooperation on environmental issues. The various representatives reported on their involvement in environmental initiatives, through European regional organisations: the Central European Initiative; the Black Sea Economic Cooperation Group; the Council of Baltic Sea States and the Council for the European Arctic Regions of the Barents Sea. Conference participants emphasised that environmental policies should be complementary. For the future, they agreed that, as a first step, the presidency would invite the various bodies responsible for regional cooperation, along with the European Commission and the Environment Agency, to submit contributions and suggest solutions to the problems identified.
Over lunch, we discussed two further topics, developments in Kosovo and the situation in Albania, but I do not wish to address these now, because they will be the subject of a subsequent debate.
Mr President, with reference to yesterday's European Conference in Luxembourg, I would just like to say how much I welcomed the fact that the presidency decided to include on the agenda the important issues that Mrs Ferrero has just raised. The fight against organised crime, the sexual exploitation of children and illegal immigration are all presently at the top of our political agenda, and we therefore feel that it is of the utmost importance that they should be discussed in a forum which brings together all the future Member States and the current members of the European Union.
It was particularly interesting yesterday to hear what the future Member States are doing or intend to do in these areas and how we can further strengthen cooperation. I think that once the Amsterdam Treaty has been ratified we will have a number of new instruments to make transnational cooperation more effective, including with the new Member States. I am thinking here of the activities which the Amsterdam Treaty has transferred from the third pillar of the Maastricht Treaty to the first. This and all future presidencies can count on the Commission's support in putting these areas of cooperation into practice. These are all areas which are directly related to bringing Europe closer to the people and about which people are, I think, rightly very concerned.
Mr President, looking at the screen in front of me I can see the words 'Conference' and 'Malta'. I am not sure whether I am supposed to say something about Malta now. We all know that the Maltese Government has reactivated its application to join the European Union, which it withdrew, or rather postponed, two years ago, and has resubmitted it to the presidency. As normally happens, the presidency and the Council have asked the Commission to deliver an opinion on it. What this means in this particular case is that the Commission must now examine what effect the two-year gap in preparations for membership has had on Malta's current political and economic situation. We have therefore told the Council that we will be updating the opinion delivered on Malta in 1993, and that we will be delivering a new opinion on how Malta can best be reintegrated into the accession process.
It is rather difficult to give a precise timetable for all this. The Council sets great store by having extremely detailed information, which means that we are having to work through the 1993 opinion and compare it with the current situation in Malta.
Finally, as I do not need to tell you, when I was in New York I had the opportunity to talk to Guido Di Marco, Malta's new and also former Minister of Foreign Affairs, and I told him that we are delighted that Malta has renewed its application. I also said that the Council is definitely expecting Malta to try to make this application a bipartisan matter, that everyone knows that the application withdrawn two years ago when the present opposition party came to power has been reactivated, and that the Member States are delighted that the people of Malta are so keen to become part of the European Union. The minister told me that that was also certainly the intention of his government, and that as the integration process progresses it will also become easier to convince more and more people that this major political step that Malta is taking is both useful and necessary.
A second point was that the question of introducing a system of VAT in Malta was extremely important last time round and was even one of the main reasons why the coalition that has just returned to power lost the last elections but one. It is another point on which clarification is needed. This is all I can tell you for the moment about Malta's application to join the European Union.
Mr President, Madam President-in-Office, Commissioner, I believe the topics focused on by the European Conference to have been wisely chosen and worthy of our full support. I also endorse the words of the Commissioner, who said that it is important to address those issues which are of particular interest to people, which give them cause for concern -whether this is justified or not - and to which they demand a response at European level. My colleague, Mrs Malone, in particular, will be commenting on Malta; I do not, therefore, wish to go into detail on that now.
I should, however, like to make a number of fundamental remarks and ask a number of fundamental questions. Firstly, I believe - and this is something of which the House should be aware - that the way we chose to deal with the applicant countries, using the European Conference as a kind of umbrella forum to negotiate with some of them, was the right way. The elections in Latvia - as well as the referendum on integrating the Russian-speaking population - and the elections in Slovakia have shown that it was right to accept these countries as applicants. Nevertheless, we must give them time and provide certain incentives for them to put the appropriate measures in place. I am glad that this has actually demonstrated that we proceeded in the right way, even though our course of action was disputed in certain quarters of this House. The incentives method - providing support for improvements on democracy, the rule of law and minorities - has proved to be the right method.
We failed - unfortunately, at this European Conference too - to secure the participation of Turkey. I wonder how topics such as international crime, drug trafficking and so on can really be dealt with effectively without Turkey. I should also like to take this opportunity to express my particular concerns about the current strained relations between Turkey and its neighbour, Syria. Nobody should support terrorist groups and thus enable them to be active in other countries. But if Turkey is not capable of solving the problem itself by peaceful means, then it has neither the legitimacy nor the right to take action and organise activities in another country.
I should like to ask the presidency whether this was discussed; what the presidency's views are on this issue; and whether, perhaps jointly with the Americans, a clear statement could be made to Turkey about its relations with Syria.
My final question for the presidency, however, is whether an initiative was put forward at the meeting of foreign ministers in Salzburg to extend this project to embrace other countries, as well as those in the European Conference. Both the countries of south-east Europe and those in the Barcelona process are, of course, very much affected by issues such as crime and drug trafficking, but also immigration. I wonder how these issues should be dealt with in the future. The initiative did not exactly meet with enthusiasm or approval, but in principle, I believe it is the right approach, even though it was perhaps not prepared as well as it might have been, and the details still need to be considered. The topics discussed, quite rightly, at the European Conference, relate to problems which can ultimately only be solved if, at the very least, the countries of south-east Europe and the countries in the Barcelona process are involved. I should like to ask you, Madam President-in-Office, whether you can comment on how people envisage this in the future.
That apart, I would repeat that the issues you are addressing are of central importance for our continent. I wish the European Union every success with the European Conference, so that we can find solutions to these problems.
Mr President, ladies and gentlemen, I have the impression that the topic of Malta came as rather a surprise, not only to you, Commissioner van den Broek, but also to you, Madam President-in-Office, because I had actually expected you to comment briefly on this in your statement.
As vice-chairman of the Malta Delegation, I do, however, appreciate the opportunity to discuss this issue here today. Admittedly, I had expected a rather clearer signal from the Council, given the remarks the Commission made in the Committee on Foreign Affairs and Security, which were, even at that stage, along the same lines as those it made today.
The Council now tells us that it is waiting for a Commission communication, so as to first ascertain its assessment of the situation. The procedure is rather bewildering, because on other enlargement issues, the Council has always taken the initiative. Indeed, perhaps it is also the Council that should take some responsibility for the somewhat confused situation, because it gave Malta the brush-off and said that its turn would come after the preceding enlargement. Malta was then, as it were, catapulted into the ranks of those countries which are experiencing severe difficulties in preparing for accession to the European Union.
In the two intervening years, Malta has not closed any doors. The government, too, in the meantime, has done all it can to give a subsequent government, of whatever political hue, the possibility to reactivate its application for membership. Besides, the Commission must certainly also have been aware of these signals from Malta, through the regular reports of its delegation.
The intention of our motion for a resolution is to call on the Council to send out a clear and immediate signal, first of all, to indicate that it welcomes Malta and that Malta is now once again a part of the European Conference. For Malta belongs in this forum, if only because of its constructive role in the Barcelona process.
Mr President, I welcome the report we have heard in the Conference; the sensitive way in which it has dealt with dossiers such as crime, sexual exploitation and illegal immigration will prove very helpful when eventually we have to move into the serious negotiations and the application of the new powers of the Amsterdam Treaty.
I would like to use the opportunity of this debate to slightly broaden the focus, because also this week we had the important news that on 10 November next we will have the accession Conference, which is an integral part of the general Conference reported today, and marks an important psychological and political threshold.
In that regard, with the Council and the Commission present, I wish to make a number of political points. My own Group, the ELDR, strongly believes in a wider and deeper political Union. Now that we have crossed the threshold with the five plus one States for November, we must add new vigour to the search for the institutional reform of our own institutions urgently in advance, lest it become an obstacle later; none of us want to see that happen, but it has that capacity.
Secondly, politically, we strongly welcome the green light which was given this week to Cyprus as part of that process. But this, too, must add a new urgency for the Council and the Commission in respect of an EU-led political initiative to resolve the Cyprus problem under the aegis of the United Nations lest, again, we should institutionalise inside the Union an intractable and difficult problem on that divided island.
In this regard, I wish to say to the Council that my Group deplores the continued failure by the Council to agree a legal base for a financial protocol with Turkey. It is little wonder that Turkey does not participate. We really need to get our act together at Council level there and indicate a capacity for a maturing EU relationship with all the states in that region.
My final political comment, in general terms, with regard to the upcoming Vienna Summit, is that this will afford an opportunity to review the claims of other applicant states. My Group believes, especially in the context of the Russian political and economic crisis, that we need to review our position with regard to the Baltic States. They have exhibited a deep commitment to reform and have made commendable progress. This must be recognised at Vienna as, indeed, must the renewed interest in Malta.
Mr President, the election of Mr Adami as the new Prime Minister of Malta is going to have the effect of reactivating the application of Malta to join the European Union. He recently stated that there would be two objectives for his new government: firstly, the application of Malta to join the European Union; and secondly, the repairing of the public national finances in Malta.
Both these issues are interlinked to a small extent, particularly in the context of economic criteria laid down in the Maastricht Treaty which prospective participants in the European Union must comply with in the single currency system. The revival of the Maltese application to join the European Union will ensure that it is dealt with in the context of the next round of enlargement negotiations, in accordance with commitments given by EU Heads of Government at Corfu.
In fact the issue of Malta joining the European Union will be discussed at the November summit and the benefits of joining the Union for the 370 000 inhabitants of Malta are real and tangible. There will be access to a frontier-free trading bloc encompassing over 20 European countries, assuming that the accession negotiations with the countries of Eastern and Central Europe prove successful.
The European Union with its internal market and free movement of goods, persons, services and capital is a positive economic prospect for a country which is seeking to find more markets for its domestic manufactured goods. Malta has a lot to gain if it manages to align itself more closely with EU membership rules.
Signs of Malta's close ties with the EU are clearly evident on the island. In fact, one of Malta's stronger arguments for entry rests on the close affinities that exist between the island's economies and the European Union. Many industries in Malta which export a wide variety of semi-manufactured goods are owned by British, French, German and Italian companies. As a result, 66 % of the visible Maltese import and export business is done with EU states.
Malta's other important cash income activity is tourism, which also depends on EU markets for its survival. However, many of Malta's administrative, legal and fiscal structures have already been aligned to European Union standards. The accession negotiations still have to overcome other difficult issues such as state support to industry and levies on imports, but I believe they can be overcome.
Mr President, ladies and gentlemen. This Parliament did not wish the European Conference to be left to drift along as a kind of token event, but wanted to enhance its status and make it a forum for discussing issues in the common interest. That is a step in the right direction. However, it still lacks a coherent strategy, and has not developed into a pan-European body, capable of meeting ecological and social needs and fulfilling this continent's hopes for stability and peace.
A failed and internationally highly dubious European migration policy, which has manifested itself in some astounding ways, in particular under the Austrian Presidency, cannot be boiled down to the problem of illegal immigrant couriers and is, if you will forgive me, Madam President-in-Office, hypocritical. Regional cooperation, on the other hand, is an important step in the right direction. I hope that the Council will now also succeed in developing joint programmes and, when the money is distributed between the regions, that it will not differentiate between them this time, but will allow the regions to develop in parallel and along the same lines. Finally, I hope, Mr van den Broek, that your Directorate-General will at last take a step in the right direction, and amalgamate the PHARE and Interreg funds.
Mr President, Madam President of the Council, Commissioner, I would like to speak about Malta, because today is a very important day for Europe and, I believe, for Malta itself.
I am delighted that Parliament agreed to the request made by my group, the Group of the European Radical Alliance, to have the relaunching of Malta's application to join the European Union put on the agenda for this part-session, in the presence of the Council and the Commission.
As chairman of the delegation to the EU-Malta Joint Parliamentary Committee, I have been a privileged and attentive observer of Maltese political life for two years. It goes without saying that our delegation has always shown the greatest respect for the positions expressed by the various governments, since the will of the people must always prevail over partisan interests.
However, I am not going to hide the fact that I have always felt that deep down the Maltese people have had a real desire to share with the other peoples of Europe a similar common destiny, a destiny that included, on the eve of the reunification of the continent, full membership of the European Union.
I am convinced that after having made certain necessary technical adjustments, Malta can be immediately integrated into the enlargement process. In fact, agreements were reached in 1995 that stated that negotiations with Malta and Cyprus would begin six months after the conclusion of the Intergovernmental Conference. Therefore, I personally believe that, in accordance with these agreements, it should be possible to begin accession negotiations with Malta in January 1999. I truly hope that a decision in this direction will be taken by the Vienna European Council in December.
There is an additional reason why we should be pleased with the relaunching of Malta's application to join the Union. On an institutional level, Malta's return will mean that the process of institutional reform will have to be speeded up. This is a necessary condition, in Parliament's opinion at least, for successful enlargement. I would point out that, in accordance with Article 2 of the Protocol on the Institutions in the Treaty of Amsterdam, the process of institutional reform is automatically initiated when the Union is faced with the prospect of having 20 members, which would be the case here.
Without Malta, the Union, Europe, would never feel complete. Mutual coexistence will constantly enrich both parties, Europe and Malta. It will also be an important asset in relations between the Union and the Mediterranean countries involved in the Barcelona process.
Mr President, when examining Malta's application for membership, which the Commissioner has confirmed has been resurrected, the Union must, I believe, take into account the following points in particular: firstly, consideration should be given to whether, from the point of view of its infrastructure, Malta is in any kind of a position to run a Council presidency. A similarly small country such as Luxembourg, for example, cooperates with Belgium in this respect. No such possibility is open to Malta.
Secondly, I believe that it is essential that value added tax, which has been abolished in Malta, should be reintroduced. While other Member States are obliged to have a minimum rate of 15 %, a derogation clause on this point would put this country, when it accedes, at an unacceptable competitive advantage. But, with your permission, I will close with a general comment on the value of the European Conference. This instrument was created, as a matter of urgency, as a forum for dialogue between the EU and Turkey. The fact that this state has again failed to participate should give EU strategists cause to rethink their policy on this matter.
Mr President, I too would like to congratulate the Presidency and the Commission for the reports they have presented to us here today. I am very glad that such relevant matters as drugs and child prostitution were debated yesterday, as well as all the other matters that are of concern to us here this week in Parliament. We did ourselves debate the whole question of the harmonisation of the pharmaceutical industry.
As Parliament's rapporteur on Malta's accession, I am delighted that Malta was there yesterday at the European Conference and that such a welcome was given to its renewed application for membership of the European Union.
On behalf of my Group, which also welcomes this renewed request for accession, I wish to say that we also welcome the Maltese Government's decision and indeed the opinion, shared by the opposition, that there will be a referendum held on the conclusion of the negotiations. That is of vital importance. Our Group also naturally considers it important that the renewed request should be dealt with both expeditiously and in full accordance with the proper procedures laid down in the Treaty.
My Group has therefore taken the initiative of calling on the Commission to present an updated opinion on Malta's renewed application, and, as Commissioner Van Den Broek has said, to see if and how they can catch up on the past two years while the application was frozen. My Group will also, by way of amendment, be defending Parliament's absolute right to express our opinion on the Commission's updated opinion on Malta's renewed application. We consider that Malta has a natural vocation, both in terms of its democratic institutions and respect for human rights, to form an integral part of the European Union. We look forward to receiving the Commission's analysis of the economic and political developments since the freezing of the previous application in 1996.
I was interested to hear what Commissioner Van Den Broek said about the VAT situation being much clearer here, but, as the Commissioner is aware, there were other problems associated with some small industries and so on. There is also the whole question of neutrality which has not been touched on. I know this is a very sensitive and divisive issue in Malta as indeed it is in other Member States including Ireland.
Finally, when we receive the Commission's updated report, I hope we will be able to quickly resolve any outstanding problems, so that the Maltese people can themselves decide once and for all on their future place in the European Union.
Mr President, ladies and gentlemen, I should like to begin by congratulating our friend, Prime Minister Eddy Fenech Adami, on his recent electoral success in Malta. His success is all the more significant given that, at the same time, the electorate came out in favour of Malta's accession to the European Union, thus confirming the line taken by the previous Fenech Adami government, and which obtained a favourable opinion from our institutions in 1995. The determination and speed with which Prime Minister Adami renewed Malta's application for EU membership, as one of the new government's first acts, should not only reassure us as to the possibility of including Malta in the first round of negotiations on enlargement, but should also give us great satisfaction.
Indeed, Malta complies with the criteria for accession to the Union to a much greater extent than other applicant countries, and we can also be sure that a rapid recovery and return to the Maastricht criteria - already achieved in the recent past - will reward this country's legitimate aspirations to join the monetary union. We need only recall that in 1995, Malta achieved a deficit of 3.9 % of GDP and inflation of 2.9 %, and that the Maltese lira has been pegged to the ECU for eleven years. Once it is fully integrated in the European Union, in my opinion Malta will constitute an important outpost in the Mediterranean basin, likely to form a natural bridge between the cultures and economies of third countries and of the European Union. Therefore, I can state both out of the conviction deriving from my role as former vice-chairman of the delegation for EU/Malta relations, and for the reasons I have just given, that Malta should be considered in the first round of negotiations for EU enlargement by 2002.
I should like to hear the views of the Council presidency on this point.
Mr President, Madam President-in-Office, Commissioner, ladies and gentlemen, there has obviously been a communication problem between Parliament, the Council and the Commission, since the Commissioner only realised what was happening at the last minute thanks to the prompt on the screen. We have not heard anything from the Council, although I am assuming that this will be covered in the response at the end. Everyone in Parliament is delighted that Malta has decided to reapply, and I think that politically speaking it is important for the consolidation of the Barcelona process that the Mediterranean presence in the European Union should be a little larger. The Barcelona process could certainly do with a little consolidation. It is also a clear illustration of the fact that Europe is expanding not just towards the east, but towards the whole of the continent of Europe.
Secondly, I think that it is very important for the people to have the chance to have their say and to distinguish between voting for a party and voting for membership, and we naturally support the calls for a referendum here. Finally, I do not think we need to adopt a paternalistic attitude towards Malta. Malta is strong enough to protect its own interests, and I think it may also come to illustrate perfectly what Europe has always said about the first and second waves, which is that it is very easy to move from the second to the first. This is what we want to see.
Mr President, I was delighted to hear the report from the Council on the activities in the European Conference. It is clearly a very thorough conference. It is important to know that the conference is prepared to deal with issues which are important to the ordinary voters of the European Union, such as drugs and the battle against crime. It is important to know how seriously governments are now taking the way crime undermines the basis of a democratic society.
I am pleased the conference was able to find a mechanism to deal with these problems now rather than wait until we have negotiated full European Union membership. I believe it is a step forward in the security of the continent.
I am particularly pleased to hear that attention is being focused on one group of people who are often ignored by politicians, namely children. The situation in Europe, quite frankly, is an affront to civilised society; it is an affront to civilisation to have abuse of children and to have, in effect, the return to Europe of slavery.
Clearly it would undermine the democratic legitimacy of the European Union if the ordinary voter began to get the impression that the people who most benefited from the freedom of movement in the single market are the murderers, the blackmailers, the criminals, the junkies, the paedophiles. We must make it very clear that we are not prepared to allow them to abuse what we wanted as economic benefits.
I would like to hear the Council say something about what it feels is the future of the European Conference. Mr Swoboda has already mentioned certain countries which he feels should participate in the conference. I would add to that list Ukraine. I believe that is important because Ukraine is tied very closely to the West. I would like to hear the presidency give us its observations about where we go from here in the conference, because it can be a major force.
On Malta, like everybody else I welcome the decision by the Maltese Government to apply for European Union membership. But we must not get carried away. This is not the return of the prodigal son. This is not the opportunity to slay a few fatted calves and have a feast. This is simply a democratic government expressing the will of its people. Our enthusiasm must not blind us toward the many problems that come with Malta. EU membership still remains a political football, which is not the best way to prepare for full membership of the European Union.
Secondly, the Commission in its avis identified certain weaknesses, particularly in relation to the structure of the economy. What we have to do now is look again at the situation in Malta and judge it on the same basis as any other country. Talk of Malta jumping to the front of the queue - which I have heard in Parliament - is nonsense. Malta has to be judged the same as any other country. But we are delighted that it is part of our family again.
Madam President-in-Office, I very much welcome the fact that you gave pride of place at the Conference to issues which are without doubt crucial, such as drugs, paedophilia and new forms of slavery, subjects which we hope to return to on other occasions for further consideration. Nevertheless, I cannot refrain from expressing a certain amount of disappointment - which I hope you will be able to dispel in your reply - regarding your silence on the matter of Malta's accession to the European Union.
The Commissioner, whom I have heard speak several times in meetings of the joint committee, likewise struck me as rather more lukewarm this time than others, even though we now have before us a firm request for accession from the new Maltese Government. We should like to hear more warmth, as much enthusiasm for Malta as for the other applicant countries.
Malta is not demanding special favours, Mr Titley. Its Prime Minister has declared his intention to comply with the Maastricht criteria in full. Some slippage has occurred over the past two years, it is true, under the Labour Government, as compared with two years ago when Malta met the Maastricht criteria in full, and now it needs to catch up again. As for the neutrality issue which has been raised here, the Prime Minister has singled it out and said that the problem can be solved. So Malta has all its papers in order.
I do not believe that a credible Mediterranean policy can be pursued without Malta being a member of the European Union. The benefits would be considerable, especially as the Mediterranean will be a major policy area over the next few years. It is our second main border, and we cannot tackle the problem of large-scale migration unless we conduct a serious policy, in conjunction with Barcelona. Malta is a much-needed protagonist in all of this; that is why we are strongly in favour of Malta's accession to the European Union.
Mr President, ladies and gentlemen, although I did not mention Malta earlier, because I was not aware that it was included in today's discussion, I would like to say that we did take the first available opportunity. You know, of course, that Guido De Marco emerged as the winner in the elections on 10 September, and obviously we took advantage of the first Council meeting after that to discuss the subject. I believe that a very positive signal was sent out yesterday. The Commission - as you know - has been requested to present, as soon as possible, an updated version of its opinion of July 1993, which, naturally, needs to be re-examined and revised. In addition, the President of the Council was authorised to send a letter of reply to the Foreign Minister of Malta, referring to the procedure which is now necessary, namely the updating of the opinion. I do believe that we responded as quickly as we could, and I in no way wish it to be understood that we harbour any feelings of resentment against Malta. I should like to make that quite clear. On the contrary, we are delighted that Malta is back on board, if I may put it like that.
Secondly, I should briefly like to mention Syria and Turkey. Obviously, both the European Union and the Council are concerned about the tensions in the region, and at the moment we are supporting Egypt's efforts to restore a certain degree of calm to the situation. On the Partnership for Europe, you are aware that at the informal Council in Salzburg, the Austrian Presidency pursued the idea of finding some kind of basis for bringing in those countries which are not applicants or have no prospect of acceding at the present time. Unfortunately, perhaps because it had not been prepared in sufficient detail, many countries provisionally rejected this idea in Salzburg, saying that it was premature. I myself believe, however, that opportunities will certainly also be provided in the future for these countries - Ukraine, Moldova, Belarus, etc. to at least have the prospect of working in collaboration with Europe.
As regards institutional reform, which was also mentioned, I should like to say that it will soon be the Pörtschach summit. Admittedly, this issue will not be to the fore, but perhaps one or other of the delegations will in fact address the subject of institutional reform, which will, of course, soon be back on the agenda as part of the follow-up to ratification of the Amsterdam Treaty. But obviously, we know that institutional reform is one of the preconditions for our really being in a position to accept further applicants for membership.
On Cyprus, I should like to emphasise once more that we, the Austrian Presidency, are very pleased that we have succeeded in being able to start negotiations on membership with all the countries in the first wave - five plus one, Cyprus - on 10 November. This could not be taken for granted, and we struggled over it to the last. It is, therefore, all the more gratifying that we have managed it. Obviously, we support starting the negotiations on membership, and hope that this will also have a renewed positive influence on the political negotiating process; in this respect, we are in close contact with the UN Secretary-General, Kofi Annan.
As far as Turkey is concerned, I should like to point out that the Council presidency is still endeavouring to establish the Association Council with Turkey, and of course here too, talks are being held with both sides, but as yet we have not achieved a breakthrough. We will continue our efforts, to the end of our presidency at the very least.
I should like to make one more point on migration. Although we will be debating migration issues next, I simply cannot let the accusation stand that our action in this respect is hypocritical. The Austrian Presidency produced a working paper, which gave rise to a number of misunderstandings, because obviously under no circumstances were we going to do away with the Geneva Convention on the Status of Refugees and its instruments; in fact, it was only referring to complementary protection measures.
Incidentally, there has been cooperation on migration and asylum within the European Union for longer than you think. But I will say more about that during the next debate.
The debate is closed.
I have received seven motions for resolutions on this subject pursuant to Rule 37(2).
The vote will take place tomorrow at 12 noon.
Situation in Kosovo
The next item is the statements by the Council and the Commission on the situation in Kosovo.
Mr President, ladies and gentlemen, it is now exactly three weeks since I last spoke to you on the subject of Kosovo. Since then, the situation has again worsened dramatically. The High Commissioner for Refugees, Sadako Ogata, visited Kosovo, Montenegro and Albania just last week. She reported that there were an estimated 200 000 refugees and internally displaced people, around 50 000 of whom are spending the night out in the open, in the forests and hills. Almost every day, more displaced people join them.
Belgrade's repeated proclamations that the fighting was being stopped and the Serbian forces withdrawn have proved to be either untrue, or a tactical manoeuvre on the part of President Milosevic. In talks with Mrs Ogata, Mr Milosevic even denied the existence of a humanitarian crisis in Kosovo and gave assurances that the Yugoslav Government was endeavouring to ease the suffering of the displaced people and make it possible for them to return home very soon. The reality, as perceived by Mrs Ogata and regularly reported by the KDOM, tells a different story. So do the statements made by the Secretary-General of the United Nations in the report he presented to the Security Council the day before yesterday, in which he records that the Serbian security forces are waging a campaign of terror and violence against the civilian population in Kosovo.
Unfortunately, it is all too obvious that, given that winter is approaching, we are heading for a humanitarian catastrophe, unless the situation changes soon. The Kosovo Albanians currently seeking refuge in the forest have no fresh drinking water, increasingly scarce supplies of food, no sanitation and no medicines. The situation is, therefore, particularly serious for children, the elderly and the sick.
There is no doubt - and this needs to be repeated here - that the main responsibility for there being such large numbers of refugees and displaced people lies with the Government of Serbia and Yugoslavia, that is to say with Milosevic himself.
The Serbian and Yugoslav authorities are always claiming that they are, after all, only defending themselves against terrorists and separatists, and that the military offensive is merely a response to the attacks carried out by the KLA. Obviously, the KLA bears some of the responsibility for the worsening security situation, but we should keep a sense of proportion.
As for the European Union, what I said three weeks ago still stands. It demands an immediate halt to the violence and early negotiations to find a political settlement to the crisis. From the political point of view, the Union supports the proposal, drafted by the United States and expressly approved by the Contact Group, for an interim agreement, and sees this as the most important starting point for any negotiated solution.
The Union is particularly active in the humanitarian field. In the margins of the United Nations General Assembly, EU foreign ministers agreed to appoint the Austrian Ambassador in Belgrade, Wolfgang Petritsch, as special EU envoy to Kosovo. Two days ago, the Council also adopted the corresponding formal decisions.
The main tasks of the new special envoy will be to coordinate the EU's humanitarian activities with those of the international humanitarian organisations and, at the same time, to act as a point of contact for the Belgrade government and as an intermediary between it and Kosovo's political leaders.
Revisiting an initiative of foreign ministers Mr Kinkel and Mr Védrine, the presidency has also set up working groups in Belgrade and Geneva, composed of interested EU states, the USA, Russia, UNHCR, the ICRC, and the ECMM and KDOM observer missions. The aim, by undertaking concerted action agreed on the spot, is to identify villages and towns to which the displaced people, at present living in the open air, can return, in safety and with dignity.
Within the last few days, the presidency has also presented 'Project Home' to its EU partners. This initiative aims to make it easier for displaced people living in the open in the Komorane and Lapusnik area to return home. In addition, it provides for a number of accompanying, confidence-building measures.
Admittedly, all initiatives of this kind were called into question by renewed clashes and fear of further persecution, destruction and massacres. I refer, in this context, to what happened in places such as Gornje Obrinje, where dozens of innocent people, including in particular elderly people, children and pregnant women, were tortured and murdered.
At its meeting two days ago, the Council condemned these atrocities and their perpetrators in the strongest possible terms, and called on the Belgrade authorities to investigate these abominable crimes without delay and punish those responsible. Furthermore, it requested all those involved to cooperate with the International Tribunal for the former Yugoslavia in the investigation of these crimes. Besides this, in the light of repeatedly levelled accusations that horrific war crimes were being committed, the presidency has for months been arguing in favour of sending a team of experienced forensic experts to Kosovo.
The resulting invitation from Belgrade University to a forensic team from Helsinki University on 2 October, represents the first modest fruits of our efforts. Finally, from the Union's point of view, I should also like to recall the decisions the EU made on sanctions. As you know, these consisted of refusing entry visas to security force officials, freezing the overseas assets of the Serbian and Yugoslav Government, banning new investment in Serbia, and lastly banning the Yugoslav airlines from flying and landing.
More far-reaching measures can only be taken with the support of a qualified majority of EU States. Moreover, there is an EU-wide consensus, that the sanctions should not affect the civilian population or Yugoslavia's neighbouring states, which would themselves be faced with severe difficulties if there were an embargo on Belgrade. In the same way, it is agreed that, wherever possible, Montenegro should not suffer as a result of the sanctions applied. Nevertheless, at the most recent Council meeting, in Luxembourg, it was decided to examine the gaps in the current sanction regime and make proposals to close them.
In the Council's discussions and many other events over the last few days, however, another more fundamental development has become apparent. A certain shift of opinion on the crisis in Kosovo can be observed within the international community. There is increasingly clear support for tougher action from the international community. Resolution 1199, adopted by the United Nations Security Council on 23 September, was the first outward sign of this.
The current mission of the American special envoy, Mr Holbrooke; the consultations in the Security Council on the report tabled by the United Nations Secretary-General; the preparations being made in NATO for possible air strikes; and the forthcoming meetings of the Contact Group and the North Atlantic Council, should, in the meantime, have made it abundantly clear to Belgrade that the international community's patience is running out. There is no doubt that the decisions which lie ahead are also of tremendous significance for the European Union. After all, they affect the security and stability of the whole continent.
For the sake of the presidency, which is involved in the work of the Contact Group, I do not wish to pre-empt these decisions. In any case, it is clear to me personally, that Europe and the international community can no longer stand by and watch, while the acts of violence and massacres in Kosovo continue. It is precisely because hundreds of thousands of people are threatened by a humanitarian catastrophe, that I believe that it is time for clear answers, if the Security Council's decisions are not implemented immediately and in full.
Mr President, I would wholeheartedly endorse the President-in-Office's statement that only a tough response will bring about any change in the terrible situation of hundreds of thousands of refugees and displaced persons. A tough response towards President Milosevic, of course. But what use are all these tough statements? Our hands are more or less tied, and we have now just about done all we can in the area where the European Union has the power and scope to act, with political and diplomatic pressure and economic sanctions. However, I agree with the President-in-Office that it is rather worrying that it appears to be so difficult to get a package of sanctions approved, and approved in such a way that the Member States are forced to take tough measures without backing down. I am thinking here of the ban on flights which, as far as I know, is still not being complied with by all the Member States. I think the necessary measures have now been taken here, but the real sticking point, which has us going round in circles, is whether humanitarian intervention using military means is allowed or not. It is not primarily for the Commission to answer this question. We can have an opinion on it, but it is only one of many. It is up to the major players to decide whether they agree, and if they cannot reach a consensus, which is the case, then the question is whether to go ahead on the basis of a 'coalition of the willing'.
The thing that strikes me about this whole debate is that there seems to be constant confusion between those who say they want a political solution to the conflict but exclude any foreign intervention, and those who say they want a political solution to the conflict but that this will not be found unless President Milosevic, who wants a military solution, is removed, by military force if necessary. We have often discussed the lessons to be learnt from Bosnia, and now history is repeating itself and another humanitarian disaster is looming. Once it is too late we will all agree that we should have acted earlier. It took 300 000 people to die in Bosnia before we realised this - how many will it take in Kosovo?
Since Resolution 1199, there have been 15 to 20 000 new refugees and displaced persons. A Security Council resolution of 23 September referred to Chapter 7, which called on the parties to cease hostilities immediately, yet here we are on 7 October and ethnic cleansing is still going on at this very minute.
Belgrade will issue new invitations to representatives of the UN, the OSCE, perhaps even the EU and the Council of Europe. Endless talking against a background of endless shooting.
This may be my frustration talking, but I feel that we must take every opportunity to condemn this process as unacceptable. I can understand why Russia has reservations about using military intervention, since there is such a thing as Slav solidarity, and the Russian Parliament, which is deeply opposed to such measures, is currently facing a serious financial, economic and political crisis at home.
But this can be no excuse for simply allowing a humanitarian disaster to happen, especially given that any new tides of refugees or displaced persons will not be seeking refuge in Moscow. Those who are the worst affected after the refugees themselves are other countries in the region or in western Europe. So there are very clear interests at stake in ensuring that this destabilisation and humanitarian disaster are not allowed to happen.
I have nothing more to add to what the presidency has already expressed in very clear terms. We can continue to ask questions, but the only answer that counts - how we can put an end to the violence - will remain open until those who have the power to decide give a clear, unequivocal response.
Mr President, for nine years I have sat in this Chamber and heard lots of pleas for a common foreign and security policy. My suspicion is that what people were talking about during this time was simply the harmonisation of a process - a neat bit of packaging around a policy that could be fitted onto an institutional shelf. They were not talking about an effective policy and were not concerned about the effectiveness of its outcome.
This week all my suspicions have been proved absolutely correct. Month after month we have heard Members of this European Parliament demanding ever tougher action in Kosovo, and yet we discover in the General Affairs Council that the countries these Members represent are the countries which are not prepared to take action on Kosovo. When the going gets tough, the tough talkers sit on their hands. That is unacceptable! The common foreign and security policy is being seen as a total sham! It is unacceptable to the peoples of Europe to see every day on their television scenes of atrocities and massacres; to see the problems of refugees; to see the destabilisation of a region of Europe as more and more refugees go into Albania and put more pressure on FYROM, so that the whole region could explode; and to see the European Union, the Council of Ministers, simply not prepared to do anything.
I am not naturally somebody who instinctively talks about military action: I am naturally cautious. Since my son recently joined the British Royal Air Force, military intervention is no longer an intellectual debate but is now a personal issue for me. But I cannot accept that we continue to allow babies to have their throats cut while we sit around having ever more byzantine arguments about legal bases.
Resolution 1199 is enough to justify military action. Milosevic is not adhering to Resolution 1199. How many more hurdles do we want to invent to excuse inaction? I say to the Council: how many people have to die before it does something about Kosovo? Let us have action! No more words, no more hurdles, no more intellectual arguments about how many laws you can get on the end of a pin! Enough is enough! Do something!
Mr President, Madam President-in-Office: hear, hear, Mr Titley. We could, therefore, take all the resolutions which we have adopted and adopt them all over again - this time, at last, with the support of the Socialists - so as to put an end to all that he has so forcefully denounced here. Thank you very much, Mr Titley; I hope we will adopt a resolution along those lines today.
All diplomacy could achieve with Milosevic was a scornful smile at so much Western stupidity. Hitherto, he has always simply taken our weakness as a licence to continue the genocide in Bosnia and now in Kosovo. Unfortunately, however, the situation is even more unsavoury. The West did not say it explicitly, but at the beginning, the reality was that they let Milosevic kill in Kosovo because he was said to be crushing the so-called Kosovo Liberation Army, whose revolt it was which shattered the deathly calm in Kosovo, and at last turned the eyes of the world on this miserable Serbian regime of apartheid.
Suddenly Mr Rugova is the most important man. Why, then, did no one help him over the eight years that he led his people in peaceful resistance, hoping for our support? The crocodile tears which the West now sheds for Mr Rugova, the contravened sanctions and the empty threats are all signs of helpless political disarray. And now the countdown has started. It has started, but, we might well ask, where will it end? What does come after a military strike, which I have been calling for for so long in this House? The only formula which could provide scope for successful negotiations, mediated by the West, is a temporary international administration in Kosovo, safeguarding the right of the Albanians to live in Kosovo, removing their fears of extermination, and granting them self-determination of their affairs.
Unfortunately, however, I fear that Milosevic will then delay the negotiations, that the cat will lead the mouse a terrible dance and that, ultimately, the West will pronounce the mouse guilty because it did not give itself up to be eaten and because the poor spectators were forced to look on pityingly. That is how it will end, and I very much regret it. I hope that the Council, the Commission and the international community will see reason and come to the aid of the people of Kosovo, who are dying every day.
Mr President, in Kosovo we have seen torture, burnt-out villages and violence against men, women and children - and a great deal of it. Just as there has been a great deal of talk in this House and at the United Nations, but we have not actually done anything. I am filled with dismay, especially since I get the feeling that a number of today's speakers have some sympathy for the Serbian position. Maybe they want Serb forces to crush the Kosovo Liberation Army before we undertake any steps. That would soften up Kosovo, rendering it more pliable over the question of continued union with Serbia. Despite all the fine-sounding resolutions, I sense that some people would not mind seeing the violence go on. Afterwards it would be that much easier to impose a solution.
Take Mr Titley, who just had the floor. His actions to date could well have helped bring about what has happened in Kosovo. He won applause today for saying that we must intervene. Yet when he himself could have intervened, when he could have demanded that measures be taken, he did nothing of the sort.
I read in the newspaper this morning that President Bill Clinton is now saying that the time has come to end the violence in Kosovo. That time came a long time ago, in my opinion. I call upon this Parliament to have the courage of its convictions and to state - even if somewhat late in the day - that the time really has come. Our own humanist values are on the line. Let us demonstrate that democracy can muster a little strength at least.
Mr President, there are a number of questions I should like to ask. Why has the war criminal President Milosevic not yet been brought before the tribunal in The Hague? This would have solved part of the problem. Yesterday evening I was in contact with the opposition in Belgrade. Mr Draskovic told me that if there is an air strike he will fight to defend his country. Mr Gingic said, and I quote, 'If there is an air strike against Serbia the road to Europe will be closed to us, we will fall into a black hole and the opposition will find things very difficult'.
People in Europe see refugees shivering in the cold and expect the international community to do something. Air strikes perhaps, but what does the EU plan to do afterwards? Is the Council aware of the divisions within the KLA? How will it negotiate? Air strikes will simply provoke all these groups to take action. The Serbs will resist, knowing their partisan mentality. Is the Council prepared to support an international initiative to provide ground troops to break Serbia's resistance and protect the people of Kosovo? Does it think that a forensic examination of all these terrible murders should be taken into account when deciding on air strikes? Is anything known about the outcome of the talks between Rugova and Holbrooke?
If all diplomatic efforts fail, we have no choice but to order air strikes, and I support this. But I still think that the scenario after the air strikes is not clear and has not been thought through properly. This brings me back to my first point: Milosevic must be brought before the tribunal and part of the problem will be solved.
Mr President, I really do feel that, at this stage, we could do without speeches and meetings. I believe we have to make very clear statements and, in particular, specific requests to the Council. We all know that the situation in Kosovo is worsening by the minute, and we are all aware that Milosevic is about to attain his objective and complete his ethnic cleansing. We are also certain that he will ignore Security Council Resolution 1199, as he did all the preceding ones.
In the face of all this, what is the key question? The key question is whether Milosevic really believes that the international community is prepared to implement the measures it announces with monotonous regularity every two or three weeks.
I believe that the European Community must take some simple steps. For instance, the Council should urge the United Nations to adopt a resolution to implement Resolution 1199, military action and humanitarian aid.
In this connection, I believe that the European Union should conduct an honest debate amongst its Member States to inform public opinion as to which governments are fully prepared to implement the United Nations resolutions and which are not. I also feel that, on the whole, public opinion needs a clear signal on this matter.
The Council must also take into account what Felipe González, the special envoy, has so often stressed: the solution to the Kosovo problem depends, as do so many other things, on Serbia becoming a democratic country. In this connection, I would like to ask the President-in-Office of the Council if the latter is really prepared to support Mr González and act on his recommendations. Finally, I earnestly hope that this Parliament will not become a laughing-stock and fail to agree on a resolution on Kosovo, as happened a few weeks ago, in September.
Mr President, this situation is nothing short of surreal. Obviously, we are in favour of air strikes in Kosovo or on the Serbs. The question is, who can make the decision? It can only happen if there is a proposal from the United Nations, a Security Council decision on the basis of a proposal by Mr Annan. But, now you are saying, if they are not in a position to do this, then..!
I tell you, if we are as strong as we are claiming to be, why has Mr Rühe - still the German Minister of Defence - who is in favour of air strikes, not yet ordered his troops in Bosnia to catch Karadzic? There are 50 000 soldiers there. It is possible to catch him, but we have not done so, and all of a sudden we are being all pragmatic and wanting to threaten Milosevic with air strikes. Everyone knows that this is not the way heroes behave. Mrs van Bladel is right there. If we want to have a say in Kosovo, then we have to be prepared to leave 30 000 soldiers there for a certain period of time. You are right there, Mrs Pack. But then we have to actually do what we say. And that means not discussing air strikes, which will not solve anything, but doing some straight talking about the action we need to take.
I ask you: why did we not do this in Bosnia? Why do we not make sure that all those who should go to The Hague actually do go there? We mentioned Karadzic. That is why I do not believe any of you. I do not believe you when you say that you want a solution! You know that the situation is unbearable in Kosovo. This fact is unbearable for all of us. But, Mr Titley, you have a stake in Mr Blair. You all have a stake in some government somewhere, on which we are not getting a return. All of a sudden, we are playing at being strong.
I tell you, it is a drastic solution and a drastic situation, but it will not be solved by a Parliament which is so bigoted, that faced with a drastic situation it always responds in the same way and is never in a position to implement what we have the potential to do. That is why I ask you to deliver a strong resolution, but also to conduct a strong policy in your countries, to prevent your government from allowing itself to be blackmailed by Russia. Mr van den Broek, if you can speak so plainly with us, then speak plainly with Mr Primakov for once as well. The solution is also to be found in Moscow. 'No money if there is no change in Kosovo, ' in whatever language you like. That is what you need to tell the Russians. Say it clearly, and your colleagues Trittin and Fischer should say it, and all the rest. Then there will be change in Kosovo.
Mr President, Madam President of the Council, Commissioner, I think we must all be mad. For six months, our only policy has been to bury our heads in the sand. Today, we are going through the motions. We are flexing our muscles. But what are we going to do? We are going to launch missiles which will simply strengthen Mr Milosevic's regime. That is the policy of Pontius Pilate. Once again, we are ignoring the fundamental problem, which is that as long as there is no democracy in Belgrade, there will be no solution for Kosovo, just as there will be no solution for the entire Yugoslav population. We need to take this on board and begin to take measures and define a policy.
Mr Milosevic already has his policy, and I think it might be useful to go through it once again: in Bosnia, Mr Milosevic did everything he could, day after day, to be able to conclude the Dayton Agreement and to divide Bosnia. Today, three years after this agreement was implemented, no-one can claim that it has been a success. Less than 20 % of the displaced people have returned to their homes. There are fine programmes such as HOME and others which are designed to enable 300 000 Kosovan refugees to return to their region. Milosevic will not allow this. He is currently implementing a policy of partition in Kosovo. He is prepared to give up the part of Kosovo that cannot be used in exchange for the 40 % or 50 % of the territory which borders on Montenegro. This is land which includes Kosovo's rich mines, which just by chance happens to be where the few Orthodox monasteries are based, and which, also by chance, would allow him to strengthen his control over an increasingly reluctant ally: Montenegro. That is Milosevic's policy. It is perfectly clear.
Faced with that, the European Union has no policy. We have adopted a racist approach: we believe that the Serbs have no right to democracy, and we continue, day after day, to condemn them to being governed by a nationalist-communist regime. Instead, the only thing we should be doing is bringing that regime down. Rather than 'Exocet' or American 'Tomahawk' missiles, there is a much better missile that can work without leading to any bloodshed at all: it is called an 'arrest warrant', with Milosevic being taken directly from Belgrade to The Hague to appear before the International War Crimes Tribunal. That does not require any special financing. It is a political measure that the European Union can take tomorrow morning by sending the appropriate signals.
Mr President, unfortunately in Kosovo we are witnessing the umpteenth Balkan tragedy, but as always we utter the same predictable and futile words. However hard we in this House have tried to hurl curses or to trust in the prospect of peace, the facts remain the same. Europe has been unable, incapable or unwilling to play a political role in preventing the massacres which have been going on for months now. The big shots in this Parliament, as well as in the other European institutions, have opted to slow down - or rather to halt - the process of Europe's political unification, so much so that Europe, bereft of a common foreign policy, now counts for nothing whatsoever.
We can trot out endless tedious, repetitive resolutions on human rights, and we can emphatically welcome monetary union, but the truth is that, without a political focus, our single currency will not create a single job for a long time to come, just as we shall go on standing cravenly on the sidelines of atrocities and massacres whose roots are lost in the dark past of Balkan history. I would remind you that in the fourteenth century, the Muslims put all the Kosovan Serbs to death by the sword and brought in Albanians.
Ours is still the Europe of individual foreign ministers, isolated policies and the interests of nations which regard themselves as the strongest. If we really wished to do our duty, we would all of us together, today, demand that the mandate given to the EU representative in Yugoslavia should be entirely free from constraints and conditions, and that at the same time the Member States' Foreign Ministers should refrain from cultivating bilateral relations with this or that rival faction.
Milosevic has been able to act undisturbed, in the knowledge of Europe's cowardliness. The massacre of this European people must finally be brought to an end, but only with the intervention of a European Union peace force: it is time to stop relying on action from the United States alone, allowing that country to go on asserting its hegemony over others.
Mr President, I think it is time to draw a line under the situation in Kosovo. The hour is fast approaching when action must be taken, as I think everyone here would agree. Despite all the international pressure that has been brought to bear we still have not managed to put an end to the violent repression. The report by Secretary-General Kofi Annan confirms that Belgrade is thumbing its nose at the UN demands, for which the report harshly criticises it. The guilty party has been clearly identified, as we asked.
The mission by the American envoy Richard Holbrooke has so far been a failure. President Milosevic seems bent on out-and-out conflict and is clearly counting on support from Russia. Either that, or he is playing cat-and-mouse as he did before, and plans to agree to some concession or other at the last minute. We must not on any account be drawn into such games and must put an end to this situation, as I said.
We welcome the fact that NATO is ready to enforce compliance with the UN demands and to enable help to get through to the refugees, because everyone is now talking about their terrible plight and we cannot wait much longer to get humanitarian aid to those who are suffering. Winter is approaching, as people have pointed out. I say that I welcome possible military action by NATO because I realise that a political solution, however desirable it may be, is becoming increasingly unlikely. Belgrade refuses to budge and clearly expects us to accept the present situation, but this is out of the question. The Security Council must decide in the next few days on whether to take military action. If Milosevic refuses to budge, such action will become inevitable, in my view. We would urge the Council to play an active part in this process. It would be irresponsible to delay any longer, and the European Union must also adopt a clear stance here. We are trying to find a UN-led solution, but as we have often said, the fate of the people of Kosovo must not be allowed to depend on details of international law. The people of Kosovo cannot understand this, nor can our own citizens. I hope that Russia does not force us to choose between our principles and our relations with it. If it does, I would choose to stand by our principles.
We do not want military intervention. President Milosevic has forced our hand and he must now face the consequences.
Mr President, Madam President-in-Office, Commissioner, what we are seeing in Kosovo is a humiliating display of powerlessness on the part of both the European Union and the international community, embodied by the international Contact Group and the UN. The Amsterdam Treaty, not yet ratified by all the EU Member States, will, in theory, provide a means for us to undertake peace-enforcing, peace-keeping and humanitarian action in the form of Petersberg missions; the EU will have the option of giving the Western European Union, which would itself have to call on contingents of NATO troops, a mandate to undertake action of this kind. But until the Treaty is ratified, this is just pie in the sky.
The dilemma facing the European Union is that it does not have effective security instruments at its disposal, does not have the military backbone, to lend credibility to its demands for a political solution to the Kosovo crisis. The crisis of credibility - and this is the tragic part - does not just affect the European Union, however. It also affects NATO, which has hitherto waited for the green light from the UN Security Council, but which must be aware that this green light to take military action will not come, because of opposition from Russia and China.
My question to the Council is - and I respect the Austrian Presidency's policy of contributing to the political solution and the effort to avert a humanitarian catastrophe: what will Austria's position be, as holders of the Council presidency, if NATO, to avoid this crisis of credibility, now intervenes and sends out a military signal, given that there is not even a consensus within the Austrian Government about our security options?
Mr President, this morning we witnessed another show, another performance, on the television news. We saw buses full of soldiers - or made out to be full of soldiers - which were said to be leaving Kosovo and returning to Belgrade, like a sort of Barnum's Circus caravan. At least that is what Milosevic would have us believe, one of the many yarns that he spins us, given that every week he tells us he is withdrawing. Then, here, we have seen a few conversions on the road to Damascus: some who believed until ten days ago that it was possible to do business, to negotiate, with Milosevic, and who actually did negotiate with Milosevic, regarding him as a statesman who was vital to the balance of peace - peace, I repeat - in the Balkans; well, this morning I have heard them call with great conviction for military action, intervention and bombing.
I, on the other hand, have long denounced Europe's impotence in respect of Kosovo. Given that this House has drawn attention several times to the enormous risk being run, I now ask you all what we intend to do with Milosevic, before or after military intervention. Do you believe that the problem will be solved by dropping bombs on Kosovo? I believe that with Milosevic we need to act immediately, so as to salvage some of our democratic credibility. Milosevic must be hauled before the International Criminal Court; he must no longer receive any support from anyone, and certainly not from ministers, such as the Italian Minister of Foreign Affairs, who even now still believe that Milosevic can be a reliable partner.
Mr President, in the Middle Ages, monks used to call meat fish and were therefore easy in their consciences when they ate it. Here today, we are doing just about the same thing. We are calling NATO bombardments a humanitarian enterprise and a mission of peace. That is hypocrisy in all its glory.
Peoples are not laboratory animals on which the European Union can test its ability to exercise the foreign policy of an international police force. Instead of criticising the European Union and the Member States for lack of substantive will, substantive political will for a peaceful solution of the Kosovo problem, we are rebuking the European Union's bodies because they have not yet taken military action. But when have military interventions ever proved to be a solution of any problem to the benefit of the people, which might lead us to think that such an attack can achieve this? What we need to do now is to discuss some substantive intervention to find a political solution, if we wish to respect the rights of the people in Kosovo and in Yugoslavia as a whole.
Mr President, ladies and gentlemen, as happened in previous conflicts we are once again hearing the same platitudes, the same calls for peace, but also the same threats against those disobeying the new world order.
In 1990 it was the people of Iraq, who, I might add, are still subject to sanctions which are responsible for the death of hundreds of thousands of children. In 1991, it was the Croatians, guilty then of the double crime of freeing themselves from the federal and communist straitjacket of Yugoslavia. Our European leaders, particularly Jacques Delors, threatened them. Mr Santer, President of the Council and head of the Luxembourg Government, even went so far as to claim that Croatia was not large enough to become a country. Everyone supported their communist comrade Milosevic whose army bombed the civil population, razed Vukovar to the ground, massacred injured people in the hospitals and committed all the atrocities with which communist armies have become associated.
At that time, we were the only ones who condemned this complicity, who maintained that our governments would have a heavy responsibility to bear for the Balkan unrest. Similarly, we had warned the nationalist Serbian leaders that they were committing a fatal error by becoming comrade Milosevic's back-up troops. Rather than wearing themselves down in a terrible war, the Serbs should have, on the one hand, toppled the communist regime and, on the other, turned their attention towards their southern border. The danger was not Croatia; it was the resurgence of Islamic fundamentalism.
Today, Serbia risks losing all, or at least part, of its province of Kosovo where, in less than two generations, there has been a demographic revolution. Muslims, who were previously a minority, now make up 90 % of those who live there thanks to a soaring population, continuous immigration and the collapse of the Serbian birth rate.
Our governments, which seem to be committed to getting the birth rate down and which open our borders to immigrants from all over the world, would be well advised to learn from this. If, in the future, France wanted to keep its sovereignty over a Provence where the majority of the population were Muslims, would it also be threatened with bomb attacks from NATO's air force? Today it is the Serbian people, dragged into this deadlock by their communist leaders, who are being put in the dock by internationalists.
NATO is getting ready to bomb Serbia. That will not resolve anything; it will only serve to inflame the Balkan situation further. It is indeed strange that NATO, which was established in 1949 to protect Europe from communism, has never come to the aid of any Europeans invaded by the Red Army. What did it do in 1953 for the people of Berlin? Nothing. What did it do in 1956 when Soviet tanks violated Hungary's sovereignty and entered Budapest? Nothing. What did it do in 1968 in Prague? Nothing. It has done nothing after 70 years of communist terror, after one hundred million deaths. Was this out of cowardice in the face of the USSR or was it due to complacency?
Although, today, I have no sympathy for the Serbian methods of repression, I cannot help but find it incongruous to hear a few people expressing such manly, warlike sentiments. For in the past, when the Christians in Lebanon were dying in their tens of thousands, when the Chaldean Christian villages were being razed to the ground, or when massacres took place in Sudan, there was total and absolute silence. But Christians are inferior human beings who can no doubt be massacred at will, because they do not form part of the new world order.
Mr President, we need to express our frustration, but we must also send out messages, because we are trying to present military action as an alternative to political action. I must remind you that the most powerful weapon at the disposal of any parliament is the spoken word and, in my opinion, we can send out three messages. The most important of these must be to the Serbian people, the first victim of that apparatchik turned nationalist, which is what Milosevic is. He has laid a carefully planned trail of destruction: beginning in Slovenia, continuing in Bosnia and turning his attention now to Kosovo. It is worth mentioning that we have checked his progress on occasion. In December 1996, Felipe González, our special envoy at the time, succeeded in making Milosevic admit that the elections had been fraudulent. Milosevic lost the support of the people, who turned against him. However, he is an experienced apparatchik , and regained the lost ground in four months. Essentially, he is an expert in survival.
I believe that, firstly, the Serbian people should be told that at present, a separate solution to the Kosovo problem and a genuine democratisation of the former Yugoslavia are not possible, and that the onus is on them to reverse the situation. I do not advocate a James Bond-style commando raid to get Mr Milosevic to The Hague, not because I think it would be a bad idea, but because it would provoke a nationalist reaction which could be in his favour. I do feel that this message should go out to the Serbian people because he really has become an outcast from the international community.
Secondly, as regards Russia, we do have a significant relationship with that country, as Commissioner van den Broek has mentioned. I believe that now is the time to raise this issue and to deal with it seriously within the framework of our relationship with Russia.
To conclude, I think there is another important message for the Council and for the Commission. It is just not acceptable that, having appointed a special envoy, he should be vetoed by Mr Milosevic for three years, and that during that time, a whole series of Community political representatives should troop off to Belgrade. This enables Milosevic to exploit any divisions between us, and also places him in a position of power. We should be consistent here. If we appoint envoys, it is for them to deal with Milosevic when appropriate.Finally, we must urge the Council to support the implementation of the United Nations resolutions - Milosevic understands that language very well indeed - not just to resolve this situation, but to achieve a lasting solution. Then in five months' time we will not need to start complaining all over again about the latest chapter in that gentleman's murderous and destructive history.
Mr President, as the President-in-Office has made very clear, this so-called political climbdown and withdrawal of troops is a typical tactical ploy by President Milosevic to give the countries of western Europe and Russia an excuse to do nothing. I particularly welcome the fact that the President-in-Office spoke so unreservedly about this. She also mentioned NATO intervention, and I think it would be a very good idea for Austria to take this opportunity to apply for membership of NATO in order to underline how much it values the role it plays in international peace and security.
On the subject of the Council, our general view is that it has not acted particularly effectively. We also have the impression, as the Commissioner also mentioned, that fear of being inundated with refugees is dominating the decisions and positions being adopted, rather than compassion with the huge numbers of victims. The Justice and Home Affairs Council report of 5 October calmly recommends that we should send migration experts to investigate the causes of the refugee problem in greater detail, which sounds absolutely ridiculous given the seriousness of the situation. It also indicates that the Council's position may not be guided by the best possible motives. This is borne out by its failure to enforce sanctions: the ban on flights has simply put money in the pockets of the Yugoslav airlines, there are plenty of ways to get round the ban on investment, and nobody even knows how the visa restrictions are supposed to work. Perhaps this all stems from the fact that parliaments, not just ours but parliaments in general, often have too little influence over what actually happens, and the indignation and moral questioning of our citizens have too little effect on policy. We can see this from the reports issued by the French Parliament, for example, describing how the French Parliament was involved, or rather was actually not involved, in France's intervention in Rwanda.
I would also make the following point to the Commissioner: he said he understood Slav solidarity, but I think this is a very dangerous thing to say to the Russians. People in the Netherlands did not show solidarity with white South Africans during the apartheid regime. The law must prevail, not demonstrations of ethnic solidarity. We must not give the Russians the impression that we will tolerate it.
We cannot force anyone to live under a criminal dictatorship, and this is why the regime in Belgrade will ultimately have to change, but for the moment nothing is actually happening.
Mr President, ladies and gentlemen, European foreign policy cannot consist of successively demonizing countries as dictated by American interests and their new world order. Indeed, we might wonder why the United States is still militarily involved in the NATO summit in Europe, 50 years after the end of the Second World War and 10 years after the end of the Cold War. Europeans should finally be left to deal with the conflicts within Europe and to build up their own security system themselves. Why do we have to have this eternal American supervision?
Furthermore, the current global media campaign against Yugoslavia is quite simply scandalous. What is happening is, of course, appalling on a human level. We all agree on that. However, does a substantial part of the responsibility not also lie with the Kosovan terrorists who want to change the borders and separate Kosovo from Serbia? Why have we never spoken too of the bullying that has been inflicted on the Serbian minority in Kosovo for many years? The indignation is all one-sided and peace will never be achieved unless we respect the integrity of Serbian territory. Humiliating this nation through sanctions will not bring any sort of viable or humane solution.
Mr President, Madam President-in-Office, Commissioner, I have now listened to the debate and heard much criticism and strongly-worded contributions. I believe that we all need a clear idea of what we want, and how we intend to go about achieving it.
We want to come to the assistance of a people which is being brutally suppressed, sometimes to the point of death, and whose possessions are being destroyed, by its own government. We can only do so, and that should also be clear, by sending assistance to Kosovo, accompanied and protected by ground forces, with two objectives - and we should indeed use ground forces if Milosevic does not give in. The first is to provide large-scale humanitarian aid directly to those on the ground, and the second is to lay the foundations for Milosevic to agree to negotiate with the Kosovo Albanians about a new structure for Yugoslavia.
This may make NATO air strikes or air operations necessary. But surely - and this may not have emerged clearly from the debate - two or three military air strikes will not be enough to change this grave, catastrophic situation. We have to realise that if we are prepared, as an international community, to act as a protecting power, in much the same way as we did in Bosnia, then we will have to be involved for many, many years. In my view, it would be a great mistake to believe that a handshake or a short attack on strategic targets would achieve anything. I do not know whether the European Union is aware that this course of action will inevitably mean that NATO, and on the civilian side the European Union, will have to maintain a presence there for some considerable time. I should like to say to Mr Oostlander that Austria has in fact already played an active role in other NATO operations, such as in Bosnia. So, I do not see any reason for any stumbling blocks there - the EU has to realise this.
Obviously, I fully support all the efforts being made to win over Russia and China. If every conceivable effort is made, and still no agreement is reached in this respect, then I believe that we must go to the assistance of the Albanian people in Kosovo all the same. It is quite out of the question for Europe to watch while a people is - I have already expressed it thus - butchered; that is not compatible with my conscience as a European.
Of course, it must also be clear - I should like to emphasise this here - that this is no licence for the KLA to take action, to a certain extent on the back of the NATO troops or whoever it might be. No, the KLA has to exercise the same restraint.
Madam President-in-Office, perhaps you could say a brief word about whether it is agreed, that, in the event of a military intervention, this will not be a short-term operation, but that back-up operations on the ground will also be necessary immediately afterwards, to provide humanitarian aid and, at long last, to achieve a political solution in Kosovo.
Mr President, I must say, and I must remind Parliament and the Council and the Commission, that three Balkan countries, one of them a Member State of the Community - Greece - and two candidates for membership of the European Union - Bulgaria and Romania - have ended up by agreeing on joint action concerning the issue we call Kosovo. Consequently, I must stress the need for continual and constant communication between the Council and the Commission and those three Member States, which just recently, only ten days ago, established a tripartite military force precisely so that those countries, which are directly affected by what happens in Kosovo, will be able to deal with any consequences of the situation.
Our first concern is the protection of Albania, and of course the defence of our own frontiers too. I will agree and say that everything the various speakers have said here is correct, given the standpoint from which it was all said. But the solution to the Kosovo problem is above all else political, and if a military intervention of any sort takes place - I will not go into details, because I am not a military man; my only military experience was when I did my national service, so I will leave that to the Council and the Commission - it will have to be an action stemming from a predetermined policy. We cannot go ahead with military interventions in a vacuum, but only if those military interventions take place within the framework of a political solution. And I would say that the most important thing to emerge from the harsh resolution we will have to vote upon tomorrow on the Kosovo issue is the message we convey to the Serbian people. That nation, which has at present become the instrument of a clique, a military and political establishment in power in Belgrade, must see that there is hope and that we stand by them to offer support if they wish to go in search of solutions which, however, they must find for themselves.
Mr President, Madam President-in-Office, ladies and gentlemen, if the situation were not so tragic, the situation in Kosovo not so dreadful, then people would actually see an amusing side to the debate we are having in the plenary today. If you recall the debate we held on Kosovo in this plenary a month ago, it really is hard to imagine that the great thinkers on foreign policy in the Socialist Group - Messrs Titley, Wiersma and Swoboda - were not able to foresee at the time what was actually going to happen in this country.
At that time, we knew exactly what was going to happen. So, what has happened over the last month? What has changed? The whole situation has deteriorated significantly, as what we had already observed, in the countries where Milosevic had behaved in the selfsame way in the past, had indicated it would. I also have to say that I am astounded to see everyone waiting today, as they did yesterday, for a possible United Nations resolution to bring about some kind of miracle. In this respect, it increasingly seems to me that anything in which the United Nations has a hand comes to nothing. Surely we cannot expect countries such as Russia and China suddenly to change their position, their opinion, on a situation, which closely resembles that in parts of their own countries, and which is dealt with in exactly the same way there, as we are seeing in Serbia and Kosovo at the present time.
By way of an example, I recall what we saw in Russia during the war in Chechnya; that was a very similar situation. And we see China treating its colonies in much the same way. We cannot expect these countries to have a sudden change of heart, and so we cannot wait for a miracle from the United Nations.
Madam President-in-Office, you rightly said that our patience is running out. It has to be said, I believe, that our patience actually ought to have run out some time ago. We see what is coming; we see what is happening here, and it is unacceptable. There are only a few possible solutions - I have to grant you that, Mr Swoboda: he gave a very accurate picture of the military option and its implications. But I believe that first of all, we must repeat that one of the political solutions, which must be at the very top of the list, is that Mr Milosevic come to The Hague and that negotiations be held, not with him, but about him.
Mr President, ladies and gentlemen, I will certainly give the Council a detailed report on the general feeling in this House, which has been clearly expressed in today's debate. Obviously, I also believe that the use of military force - as mentioned in the debate - cannot in itself automatically resolve the political problems. Even so, experience in Bosnia has shown us that there are situations in which military force - and air strikes, if need be - can be necessary to bring the adversaries back to the negotiating table. That should also be stated quite clearly.
I expect Russia, in particular, also to make a constructive contribution to bringing the crisis in Kosovo to an end, given the influence which Moscow can exert on Belgrade, and its responsible role as a permanent member of the UN Security Council. I am also saying this because Moscow should be aware that Milosevic has not in any way kept the promises he made to President Yeltsin either.
Opinions on the question - raised by several speakers - of the legal basis for military action against the Federal Republic of Yugoslavia, have hitherto diverged in the European Union. I have already mentioned that intensive consultations are underway in the United Nations and NATO at the present time. Discussions in the Alliance involve 11 out of the 15 states, which is why I do not expect the positions of the EU and the transatlantic community to differ on this issue.
In the light of the constantly changing situation, I thought it would be wrong to make definitive statements one way or the other on this very complex issue today, on behalf of the EU presidency. I should, however, like to emphasise once more that - like Mr Swoboda and many other well-known representatives of the European Parliament - I personally believe that the international community simply cannot stand and watch, when there is an endless series of massacres and acts of violence in Kosovo, and the threat of a humanitarian catastrophe.
Finally, I should like to address one more issue you raised. I do actually believe that it is quite legitimate to ask whether, in the event of a negotiated solution being implemented, a multinational peace-keeping force on the ground might be appropriate, on the Bosnian model for example. These kinds of issues are under consideration at the present time, but it is too early to go into more detail.
Mr President, I very much support what the presidency said, including the last comments. For the benefit of those who mentioned Russia's role here, I would just like to repeat what I said at the beginning: I understand Russia's situation, not just the Slav solidarity aspect, but also the traditional alliance between Russia and Yugoslavia, the position of the Duma, its unwillingness to set a precedent with military action that could be repeated in its own country, and so on, but I did not mean that Russia should be given the power to veto measures designed solely to end a humanitarian emergency or crimes against humanity. I think we can expect a country like Russia, which we regard as our partner, not to do such a thing. We are not asking it for active cooperation, but we must oppose Russia's use of any sort of veto. That is what I meant.
Finally, I think that the international community and the European Union now have a duty towards these hundreds of thousands of refugees and displaced persons to stop going on about the problems and repercussions of possible military intervention and to make it clear that it is time for action, not words. Discussions are already advanced about whether a military presence will be required afterwards. NATO is not naive. Most of the Member States of the European Union are also members of NATO and everyone realises that once the violence has stopped and the shockwaves have died down, that may not be the end of it and a political solution may not automatically emerge. There are more than enough models for such solutions already, but the atmosphere is not ripe for negotiation because there is at least one party that is dominating the situation and has opted for a military rather than a political solution. We need to change this state of affairs, but as I said the time has now come for action, not words.
Mr President, in the heat of the debate Mr Cars made some remarks about me which perhaps go slightly beyond the normal rules of debate in this House, although they would be unexceptional in the British House of Commons. So I feel I need to respond by making it clear - as I did in my speech - that I have always supported diplomatic solutions to this problem. That is not inconsistent with taking the view that we have now reached the end of the road in that respect. I want to make that position absolutely clear.
I have received seven motions for resolutions pursuant to Rule 37(2).
The vote will take place tomorrow at 12 noon.
(The sitting was suspended at 11.15 a.m. and resumed at 11.30 a.m.)
VOTES
I would inform the House that Amendments Nos 1 and 2 are inadmissible. That is the decision of the Chair.
Mr President, on behalf of the PPE Group, I wish to propose that the Miranda report be referred back to committee. I wish to stress that this is no reflection upon the work of Mr Miranda and the Committee on Budgetary Control. In fact I described his report yesterday as courageous.
As you mentioned, there was a difficulty with two amendments. For the first amendment, which I put down under the Rule which requires 29 signatures, I got 43 without any difficulty from four political groups. One wonders how many signatures and political groups would be required for the amendment to become acceptable.
The second amendment was exactly the same as a group amendment. It will give the Budgetary Control Committee an opportunity to consider the wording of the amendment and, if necessary, to consult the Committee on Legal Affairs and Citizens' Rights and alter the wording accordingly, in which case a report could go forward with general support.
We therefore have a request for referral back to committee, pursuant to Rule 129. I shall ask if there is a speaker in favour, a speaker against and, if necessary, seek the opinion of the rapporteur.
Mr President, I should like to express my support for a request from the PPE Group. I believe that the Miranda report, which was the subject of considerable work in the Committee on Budgetary Control, should be more detailed in the section on Parliament. We have no hesitation in refusing to give discharge for the section on the Economic and Social Committee, yet we are much more indulgent when it comes to our own institution.
As regards the problem raised by Mr Kellett-Bowman, I must say that it is not new. For a few days, a few weeks even, we have watched amendments being judged inadmissible, even though I am not sure whether our Rules of Procedure provide for the power to examine the merits of amendments. When we want to declare something inadmissible, we move a motion of inadmissibility. We do not just declare like that that an amendment is inadmissible. Therefore, for all these reasons, I support the request made by Mr Kellett-Bowman on behalf of the PPE Group.
I would urge that this report should not be referred back to committee. It is a very sound report that was examined in detail in the committee concerned and adopted by 23 votes for to one against, clear proof that it was supported by a large majority. On the subject of the amendments, it is true that two were declared inadmissible. I have no particular problem with this and I think it would be a complete waste of time for the House to refer the whole thing back to the committee just because of those two amendments. We feel this is quite unnecessary. The report is perfectly acceptable and also contains certain criticisms of how the House operates.
Mr President, I would briefly like to say that I also oppose the request to refer this back to committee. I understand the procedural considerations raised by Mr Kellett-Bowman, but I do not consider that there are any fundamental, substantive reasons to do so. Indeed, the report was discussed at length and in depth in the committee some months ago. The vote was practically unanimous. Only yesterday a normal debate took place and today it has been the subject of only one amendment. There is of course the matter that has been raised regarding the two amendments but, even in that connection, I must point out that one of them was rejected by the committee itself. Therefore, I do not think that there is any justification for postponing this report, which obviously affects the normal functioning of the institutions involved. Consequently, I think we should vote to proceed with the discussion and vote on this report.
To avoid any misunderstanding of the vote we are about to take, I would just point out that these two amendments have been ruled inadmissible by the President of Parliament, following detailed consideration of them by our services, and not just because of the naming of a specific person. To prevent any misunderstanding, therefore, they were not ruled inadmissible simply because they referred by name to a former official.
We shall now vote on the request for referral back to committee.
(Parliament rejected the request for referral back to committee)
(In successive votes, Parliament adopted the two decisions and the resolution)
This Council regulation offers an excellent illustration of the complexity of the CAP compensation system. In order to follow it, we need to go back to 1984. Community legislation passed at the time took no account of the special situation of producers who had neither supplied nor sold milk during the reference year. These farmers were in fact taking part in a conversion programme introduced under a 1977 Council regulation and had agreed to refrain from selling their produce. Over the years, case after case has gone to the European Court of Justice, and many a regulation has been adopted in an attempt to remedy the situation.
Sweden has not been a member of the Union for very long, but already we have seen milk producers deprived of hundreds of thousands of kronas in compensation payments because they have filled in the wrong coloured form.
These examples demonstrate how creaky the whole system of subsidies has become. We clearly need to reform the whole CAP.
Linkohr report (A4-0350/98)
The Agreement on wide-ranging scientific and technological cooperation between the USA and the EU, negotiations for which were completed at the end of 1997, provides a basis for historic technological progress by both parties to the agreement. The very considerable tasks that remain to be accomplished in such fields as biotechnology cannot be tackled in isolation from country to country or from continent to continent. It is therefore crucial to bring about ever closer cooperation between different regions of the world, so as to facilitate coordination of research carried out by the most talented investigators and by scientific institutions working together. It is thus a cause for great satisfaction that Parliament and its rapporteur, Rolf Linkohr, recommend rapid implementation of the EU/USA Agreement.
Le Rachinel recommendation (A4-0349/98)
I am pleased to see that this procedure aimed at harmonising the distinguishing signs to be attached to motor vehicles is to succeed. Although it might appear to be a minor matter, this measure is likely to make life easier for the millions of motorists from the European Union who cross its internal and external borders every year.
At the same time, the general implementation of the 'Community' identification will contribute to developing the common sense of belonging for the 375 million citizens of the European Union. This is true both for them and for all those who will see vehicles registered with the Union's colours pass them by, wherever work or tourism leads our fellow citizens beyond our borders. That is also something we should welcome.
However, I do have one regret: the proposal for a regulation leaves it to the Member States to choose between 'national' plates and 'Community' plates. Although such latitude might be an application of the principle of subsidiarity, I would have preferred a slightly greater element of compulsion.
Watts report (A4-0310/98)
The objective of the proposal is excellent and I support the aims:
(1) Effect a greater harmonisation of international ferry safety provisions on services within the EU.(2) Ensure effective application of these provisions.(3) Ensure transparency of operating conditions for regular ferry services (including high-speed vessels) within the EU, whatever the flag they are flying. I also support the specific proposals of the Commission:
list all the safety conditions that companies and flag states have to fulfil; -establish a regime to verify and inspect compliance with all conditions, both prior to entry and subsequently at regular intervals; -ensure the participation of host states in any maritime accident, including the use of voyage data recorders (black box); -avoid unnecessary regulation by allowing derogation from the expanded port state control inspections where conditions are met; -facilitate the operation of ships and craft on specific regular routes which are in compliance and the transfer of such ships and craft to other regular services.The rapporteur welcomes the initiative which forms part of a raft of measures to improve maritime safety - port state control requirements, registration of passengers, transposition of international maritime safety codes into EC law and harmonising minimum specifications for passenger vessels.
Scottish waters are amongst the roughest in the Community yet for much of the island population there is no viable alternative. Ferry safety is thus of paramount importance.
The report and proposal deserve approval. Following a number of high profile shipping disasters in recent years we must do everything possible to avoid any more 'Titanics'.
Among the large number of Commission initiatives on common rules within the EU for safety at sea, this proposed directive is both necessary and particularly relevant. The growing interest in scheduled sailings within the Community among companies operating ferries under third country flags imposes the need for uniform safety rules applicable to all. I am therefore happy to give the report my support.
In order to draw up his report, our colleague Francis Watts had organised a hearing on the proposal for a directive on conditions for the operation of regular ro-ro ferry and high speed passenger craft services in the Community.
Unfortunately, this hearing did not arouse a great deal of interest among our colleagues. They were mistaken! In fact, the hearing that was held on this proposal for a directive brought to light safety problems that really give us food for thought.
We must therefore thank our friend Francis Watts for having taken the initiative to request and organise this hearing. More than one of the experts who attended highlighted an unbelievable lack of safety, despite the fact that IMO regulations already provide for a wide range of safety measures.
During the hearing, German experts showed us image after image to support this. Of 30 European car and passenger ferries, eight were classified as 'deficient' or 'very deficient' on safety features and only five of the 30 ferries were deemed to be in good condition.
It is therefore understandable that shipowners hardly look favourably on the report by a courageous Member who is fully committed to ensuring greater safety for the hundreds of passengers carried every year on these boats.
However, it is not the role of a Member to make the public aware of the problems that might affect people's safety or that of their families. Our colleague Francis Watts has already been the rapporteur for reports on the safety management of ro-ro passenger vessels and on the registration of persons sailing on board passenger ships operating to or from ports of Member States of the Community. I truly believe that he was right to table amendments that go further than the Commission's proposals.
The 2000 human lives that were lost through the tragedies of the Herald of Free Enterprise , the Scandinavian Star and the Estonia should be sufficient to mobilise all the European institutions and transport companies to do everything in their power to improve safety on these boats, which are unavoidable for many travellers.
In any event, I am glad that the Grand Duchy of Luxembourg, which has under its flag some 84 ships with an average age of seven years and a gross tonnage of 970 000 tonnes, does not have any ships or high speed vessels carrying passengers on its register. For if that were the case, my conscience would not be as clear as it is now.
For all these reasons, I voted in favour of the report by Mr Watts and I hope that the shipowners will take this warning from the European Parliament seriously.
I am backing this report and my Labour colleague Mr Watts' call for the setting out of standards for safe operation of the many ferries using EU waters.
Like many British people I recall the tragic loss of life in the Herald of Free Enterprise ferry disaster at Zeebrugge. As always the rescue services did a courageous job of trying to save as many people as they could. However we should not put ourselves as travelling members of the public or our emergency services in this kind of situation in the first place.
Setting out the toughest possible safety standards is in the interests of all of us - travellers, ferry crews and, not least, the ferry operators who need to assure their passengers of the best safety standards on board if people are to continue to use ferries in their journeys around the EU. I hope that the industry will cooperate fully with our governments and the EU to make further strides towards the highest possible safety standards.
Teverson report (A4-0331/98)
As has been stated throughout the debate, the Commission proposal, as amended by some of the amendments introduced by the report, represents a credible working basis in endeavouring to reach consensus regarding a possible control system that is more reliable, transparent and efficient.
It is essential that objective criteria should be established, once and for all, regarding engine power and tonnage in order to compare capacities and productivity and ascertain (non) compliance with POP commitments. Other positive developments are the attempt to introduce common definitions and practises with regard to inspection processes and the definition of infringements, while simultaneously seeking to move towards the establishment of comparable sanctions.
Meanwhile, a lack of clarity exists in the attempt to make the Member States responsible for monitoring vessels in non-Community waters, particularly in waters which are subject to international conventions. There are no plans to allocate additional funds and operational problems could occur. Ambiguities also remain to be clarified regarding responsibilities in and the scope of monitoring for vessels of third countries. These appear to remain in a privileged situation which could continue to give rise to unfair competition and, naturally, suspicion and opposition to the control system by Community fishermen and vessel owners.
Moreover, if Community inspectors were to be given broader scope, it would be useful if they could be accompanied by national inspectors, and observers from other Member States should attend only on pre-arranged inspections. Likewise, prior permission should be sought for on-line access to data bases.
Imbalances therefore remain, even in the Commission proposal, despite the amendments made by this report. We will therefore abstain in the vote. We only hope that it will be possible to achieve consensus in the Council.
The development of the fishing industry in recent years has necessitated the modernisation of control systems. That is both logical and correct. Unfortunately, the Commission proposal must also be seen in the context of poor cooperation between the Member States in the monitoring of fisheries. It is reasonable for the Commission to want a reinforcement of controls after the landing of catches. This initiative is also necessary in the interests of restoring confidence in the EU's control systems. Increased monitoring of fishing vessels from third countries too is a worthwhile and necessary initiative.
Bösch report (A4-0297/98)
Mr President, as we all know, the report by Mr Bösch follows on from Special Report No 8/98 of the Court of Auditors concerning the Commission departments responsible for fighting fraud.
The Court of Auditors' conclusions are overwhelming but they are not new. The Committee on Budgetary Control had made similar statements on many occasions, but they never really received any reaction. In a resolution of 22 October 1997, the European Parliament had already condemned the shortcomings in the detection of and inquiries into irregularities and fraud, and the absence of an efficient and consistent prosecution system at European Union level.
The Commission's policy in cases of corruption within its own ranks is still unclear and inconsistent; there is, therefore, a tendency to cover up such cases wherever possible. We approve of this assessment: in reading it, all the facts are clearly stated. Similarly, we approve of the desire to increase the number of UCLAF staff, particularly those working on investigations, the proposal to establish an Anti-Fraud Office (OLAF) to be responsible for combating fraud on behalf of all the institutions, as well as the technical elements proposed to ensure the necessary independence of this new body.
However, we regret the fact that the Committee on Budgetary Control did not include our proposal stating that the OLAF director should be appointed jointly by the Council and the European Parliament, and we regret, too, that the need for a European Public Prosecutor has not been reiterated. It has been made quite clear once again that the effectiveness of the fight against fraud does not lie in ideological solutions, and we have often been told here that the only solution was to create a new integrated Community body, a European Public Prosecutor. The solution is for Parliament - whose main function it is - to exercise rigorous control over all the Commission's departments and, in particular, financial control, as is its remit.
The Bösch report goes more or less in this direction, which is why we voted in favour of it.
Mr President, I would like to present an explanation of vote on behalf of the Liberal Group. I think it important to note that a concrete step has now been taken in determining how the fraud investigation unit, UCLAF, can be strengthened. Parliament has once again taken the initiative and put forward a concrete proposal. So now it is up to the Commission to react to that proposal and draw up measures to strengthen UCLAF. It may well be that the model presented is not complete, and it may well be that a few things need to be changed. We in the Liberal Group have had discussions, as have others, on what the absolutely correct model should be. Opinions differed as to how the structure that is absolutely right should be achieved; these differences were also reflected in the voting.
What is crucial for us is that something should happen, that the fraud unit should be strengthened, so that we are in a better position to combat internal fraud and corruption. It is important to stress that we cannot accept a model that would require an amendment of the Treaty, because that would delay the process for a long, long time, which would not do at all. It is vital that the system be strengthened now, so that we are better able to combat corruption and fraud.
We would begin by thanking the rapporteur for a thorough text, which reflects both his competence and his commitment. Recent revelations of irregularities and corruption within the Commission underscore the need for visibly tougher supervision of activities - managed by the Commission or the Member States - paid for out of Community funds.
Confidence in the Commission has now been undermined and criticism of its ability to handle taxpayers' money is justified. The statement in the report that this might well be just the tip of the iceberg brings home the gravity of the situation. It is therefore incumbent upon the Commission to crack down on irregularities, whilst at the same time ensuring that legal and political responsibility is taken for any wrongdoing.
Both the Bösch report and the Bontempi report, which was discussed earlier in the week, spotlight the role of the European Parliament in pushing for fresh and stronger action to prevent the occurrence of further irregularities. We should not underestimate our position or our strength when it comes to fighting fraud and pressing the Commission to take measures. The Commission will be making a rod for its own back if it sets about hampering the operation of existing channels of communication with Parliament, thereby obstructing openness and transparency.
We do not feel that the proposal for establishing a new structure called OLAF is necessarily the right way to combat irregularities in the handling of Community funds. There is no basis in the Treaties for such an entity, which would not be subject to democratic oversight and could justifiably be criticised on that count. A greater degree of scrutiny must be exercised in this area, and this can best be achieved through a combination of measures. Several of the amendments put down suggest some interesting options in this respect. Given the severity of the situation, the proposal discussed in Mr Bösch's report should not, however, be totally thrown overboard. We should be using the leverage it gives us to persuade the Commission to come forward with further suggestions. The steps it is already undertaking are welcome and necessary, but still more action will be required. The European Parliament will have a significant role to play, and the proposals in the Bösch report provide us with a good negotiating position vis-à-vis the Commission.
The Bösch report, which follows on from the Special Report of the Court of Auditors on the running of the Commission's Unit for the Coordination of Fraud Prevention (UCLAF), presents overwhelming conclusions. During the 10 years this unit has existed, it has not managed to finalise its procedural rules, nor to obtain the independence and security in handling information that would be needed for effective financial control. So we see an endless procession of incidents of fraud, waste or administrative irregularities. These are three distinct categories that must not be confused - and the Commission is right to underline this - but all three of them are very much in evidence and they give an appalling image of the construction of Europe.
The Bösch report proposes granting greater independence to UCLAF by transforming it into OLAF (Anti-Fraud Office). Why not? This reform will not, however, be enough, for the problems run much deeper.
In this respect, I have often had the impression in this debate that the European Parliament was trying to salve its conscience by condemning its own sins in others. We have to realise that certain European policies that are supported by Parliament, particularly those involving agricultural refunds or the Structural Funds, generate fraud just as surely as clouds bring rain. And, in particular, the 'Euro-worship' that has hitherto surrounded the Commission's actions has created a climate that is scarcely likely to promote efficient financial control. If a third party tries to criticise anything, he is told: 'We are working for Europe; if you criticise us, you are being anti-European'. My group is well placed to know that. The result is that Brussels has become submerged in a sea of waste, just like all the institutions that are not controlled and that believe themselves to be above the law.
Europe can only be regarded as adult when it accepts real external controls, by the Member States in particular. But until that happens, I have no hesitation in saying that the worshippers of federalism who dominate here, and who want to kill off criticism at any cost, are indirectly abetting fraud.
Recently, in addition to the articles traditionally devoted to fraud committed at the expense of the Community budget, the press has also mentioned the possibility that wrongful acts might have been committed by officials of the European Commission. The possibility of such activities shows just how relevant the report is that we are giving our opinion on today.
Our rapporteur points out that the effectiveness of the Unit for the Coordination of Fraud Prevention (UCLAF) is restricted by a strict legal and organisational framework that limits its independence. Moreover, its has a staff of only some 30 officials who can work on investigations. It hardly comes as a surprise, therefore, to read that UCLAF has a limited capacity for action at the moment.
The credibility of the institutions and of the construction of Europe obliges us to step up the fight against the fraud undermining the Community budget and the criminal acts committed by European officials in the performance of their duties.
I agree with the members of the Committee on Budgetary Control who voted in favour of the report that it is important to improve swiftly the resources the institutions have available to combat fraud. And the best way of achieving this is to establish an Anti-Fraud Office (OLAF) that is not only independent, but that also has the necessary human and budgetary resources available.
I therefore fully support the report submitted to us.
The EU anti-fraud unit, known as UCLAF, has a primary function to protect the financial interests of the European Union. This is an unenviable task, particularly if one reads the recent annual report for 1997 on the fight against fraud in the European Union. According to this report cigarette fraud in the European Union amounted to over £1.28 billion in 1997 alone.
Three hundred and thirty million pounds of this figure related to the loss of EU receipts and the remainder covered the loss in indirect taxation such as customs and excise duties and VAT within the national territories of the 15 EU Member States.
This one example should put into perspective the magnitude of the problem facing the European Union if we are to successfully defeat organised criminal groups who intend to counterfeit the euro currency notes from 1 January 2002. On this date the euro currency will flood the territories of 11 Member States of the EU encompassing a population of over 291 million. The law enforcement agencies of the EU must be extremely well prepared if the counterfeiters of the euro are to be defeated head-on.
I support a coordinating role to be given to UCLAF, the EU anti-Fraud Unit, as well as to Europol, the European police agency, to oversee this extremely important counter-intelligence operation.
Action must be taken to protect the credibility and authenticity of the euro currency when it is launched and replaces national currencies.
In light of the fact that EU Member States presently have different structures for preventing and combating counterfeiting, there will be a need for structures for exchanging information between all the EU law enforcement agencies.
There will also be a need for a common definition of currency counterfeiting and arrangements must be put in place to combat it in a concerted and structured manner.
The Amsterdam Treaty provisions give more powers to Europol by putting in place coordinated structures between European Union police forces and related law enforcement agencies, so as to ensure that organised crime can be tackled effectively at European level. These new powers are only right and proper in light of the fact that we live in an international market where a free movement of goods, persons, services and capital operates.
However, these provisions can and must be utilised to the maximum so as to ensure that the evil of the prospective counterfeiting of the euro currency will be defeated.
The resolution on the independence, role and status of UCLAF aims to strengthen the control of fraud against the Community budget. We of course think this is a positive idea, not least in view of the identification by the Court of Auditors of a number of irregularities in UCLAF's present organisation and functioning. However, we cannot support the report, because it calls for the control of fraud, corruption and financial irregularities to be dealt with through the establishment of a European criminal justice area and the setting-up of a public prosecution authority for the EU. In our view, this initiative in principle presupposes that it should be possible to harmonise the criminal law and administration of justice of the individual Member States. The legal formulation of the Member States' criminal justice provisions and criminal law should under no circumstances be a matter for the Union.
Any further transfer of powers to UCLAF and the appropriation of more financial resources for the recruitment of officials must be undertaken as part of the control of fraud in the EU's own institutions and must not constitute a move towards a European prosecution authority. The many specific cases of fraud and corruption in the EU system should instead be taken as a basis for: firstly, launching a debate with a view to abolishing a whole range of the support measures which provide the opportunity for fraud; secondly, introducing greater openness in the system, so that taxpayers and voters can see what their money is being used for.
The report also refers to Article 280 of the Treaty of Amsterdam, which opens up new possibilities for the control of fraud on a Community-wide basis. Paragraph 4 of Article 280 states that measures in the field of the fight against fraud 'shall not concern the application of national criminal law or the national administration of justice'. We feel it is important to draw attention to this because it specifically states that the EU may not interfere in national policies in this area. The fight against fraud at Community level should, however, not be pursued on the basis of conventions and additional protocols which have not been ratified, as is also intimated by the comments on Article 280 in the report. Clearly the EU cannot assume legislative powers in areas for which provisions have not been ratified by the individual Member States.
The fight against fraud and corruption is a key issue for the Danish Social Democrats in the European Parliament. Let there be no doubt that combating fraud directed against the financial interests of the EU must always be a top priority. Hence coordination of the fight against fraud - as understood by UCLAF - must always be placed on the best possible footing. The report proposes the setting-up of a new unit to investigate fraud internally in the EU institutions. We do not think that is an optimum solution. It should be possible for this work to be carried out by UCLAF, but it should have a more independent status with respect to the Commission.
The Edinburgh agreement of 1992 states that 'Denmark will participate fully in cooperation on justice and home affairs on the basis of the provisions of Title VI of the Treaty on European Union'. In practice, this means that Denmark will participate in that cooperation as long as it is intergovernmental. For that reason, the Danish Social Democrats cannot support any moves to set up a common prosecution service or eventually to introduce a common criminal justice system. However, as has also been stated in Denmark's reservation in this area, we will also not stand in the way of others who wish to intensify cooperation in the legal field. The Danish Social Democrats have therefore chosen to abstain from voting on paragraphs K, L and M. That does not alter the fact, however, that the main intention of the resolution is to strengthen the fight against fraud both in the Member States and internally within the EU system. The Danish Social Democrats have therefore chosen to support the report as a whole.
I support the Bösch report because his proposals were a possible way forward for UCLAF. In 1980 I proposed that the Community should have a flying squad. So I was delighted when UCLAF was set up at this Parliament's initiative. Parliament has over the years added resources for the unit's work. However, we discovered that UCLAF's investigations were inhibited when working within the Commission itself.
Mr Bösch's proposal for an independent OLAF offers the answer to this problem. All institutions can be looked at including this Parliament, which I welcome. Mr Santer's reply was helpful and constructive. The House wisely, in my view, resisted attempts via amendments to emasculate this proposal. I congratulate Mr Bösch.
Vigorous measures are required to fight fraud and corruption. There is a problem within the EU itself and there are irregularities involving Community funds going on inside and outside the Union. The latest allegations corroborate this, as does the report from the Court of Auditors. The report calls for the setting-up of a separate body - OLAF - with extended powers and increased resources. This would be one way of ensuring that the necessary internal inquiries are carried out.
If OLAF is to be truly independent, the Commission cannot be allowed to act as the appointing authority. It must not take the decisions on nominations, or be responsible for instigating disciplinary measures. A European criminal law area is not what is required, and OLAF should not be given the functions of a public prosecutor's office.
This whole debate on fraud, corruption and vanishing funds is evidence that all is not well with the EU. It is too big, too cumbersome to grasp and virtually impossible to oversee. The single most effective way of fighting fraud, irregularities and corruption is to introduce Nordic-style openness and transparency, with guaranteed protection for those who provide information. If all the EU's documents were to be made public as a matter of principle, and the right to divulge information to the media were safeguarded, then our fraud detection rate would increase and our problems become fewer.
The Commission is living in an ivory tower. The lack of consultation between Parliament and the Commission is mainly due to the fact that when we request information and apply to carry out checks, this is taken per se as a sign of mistrust. This is because in the Commission, the principle that good management must always - with a few exceptions - be open to public scrutiny, has been turned on its head, at least in those areas where criticisms are being voiced and Parliament wishes to exercise its rights to carry out checks. Then, everything is suddenly classified secret, reserved, internal and confidential. But I ask you, Mr Santer: what is there in an internal report on financial control that needs to be kept secret from Parliament? Why should we not be told speedily and plainly where overspending has occurred? Who has anything to hide from us here?
The culture of mistrust within your Commission has even undermined the rights assigned to us by the Treaty. Article 206 provides that the Commission shall submit any information necessary for the discharge to Parliament. How do you explain, then, why Parliament did not receive the UCLAF report, or why we only received it when we brought out our biggest guns, namely completely blocking appropriations for humanitarian aid? It is a shame that this is the only language you appear to understand.
Yes, we do not simply have a problem, but a serious crisis in relations between the Commission and Parliament. When there are no transparent and reliable rules; when the Commissioners do not appear to have the courage to take action against cronyism and time-servers in the various Commission departments; when Commissioners are mixed up with people from the demi-monde ; when Parliament is stalled for months with excuses and 'no comment', it is not possible to engender trust in good management.
In Germany, the people have just decided what happens to those who only want to sit out crises. If the Commission is not sensitive to this, and does not react accordingly and send out the appropriate signals - and this does not seem likely - then it should be aware that we will have to refuse to grant it a discharge in December.
Fraud against the Community budget is one of the most serious problems in the 50-year history of European cooperation, both because of the financial loss caused by fraud and - in particular - because of the immense damage it does to the EU's image in the eyes of the public. The Commission's central service for the fight against fraud, UCLAF, is therefore an EU body of exceptional importance to the Union as a whole. UCLAF has already accomplished some major tasks since its creation, but it is clear that the lack of judicial cooperation between the Member States has made UCLAF's work considerably more difficult. And there is currently no prospect of any significant progress. Thus greater independence for UCLAF may be one of the few steps that can be taken at the present time to make the unit more effective in its action against fraud involving the EU's financial interests. I wholeheartedly support this initiative.
I can support most of this report, but I do not agree that our goal should be to create a European criminal law area and establish a European judicial authority. Nor do I wish to see Europol given new powers. That is why I did not vote in favour of the report.
Our group supported the Bösch report mainly because it avoids political cant and provides a rigorous analysis of the internal corruption in the Commission.
The rapporteur does not try to hide the extent of the fraud and corruption within the Commission's services. In fact, we have lost count of the number of programmes run by the Commission that, over recent months, have been involved in embezzlement and the misappropriation of very substantial sums. And yet, the rapporteur states that 'these reported cases probably represent no more than the tip of the iceberg'.
It is therefore totally unacceptable to hear the President of the Commission, Mr Santer, describing these extremely serious practices, with black humour, as 'administrative acrobatics'.
The work carried out over recent years both by the Court of Auditors and by Parliament's Committee on Budgetary Control reveals a world of impenetrability, of cronyism, of connivance and omerta, of irresponsibility and of impunity. It is a world of forged contracts, of invented reports, of missing documents and of dubious reports associated with certain firms of privileged consultants.
The Bösch report underlines that, for the most part, when an offence is detected, disciplinary procedures are not even initiated and the offences are only referred to the relevant judicial authorities in exceptional cases. 'The clearing up of an offence is almost deliberately delayed', and we might wonder whether the Unit for the Coordination of Fraud Prevention (UCLAF) is 'actually being used to cover up the truth'. A regional newspaper this morning summed up yesterday's debate with the headline: 'Disciplinary measures unlikely for widespread scandals'.
This anti-fraud unit, one of the many cogs in the Commission's machine, lacks independence. It thus tends to protect officials systematically. The proposals by Mr Bösch to strengthen this unit and to grant it as much independence as possible are therefore heading in the right direction. The office he proposes to create will have to work in close cooperation with the European Parliament, one of whose main tasks is to monitor the Commission's activities, particularly its financial activities. Through the committees of inquiry appointed by the House, we have seen how effective we can be in this field, for example, as regards the way in which the Commission dealt with the BSE issue.
But in order to stop this tendency on the part of the European institutions to foster large-scale fraud, it is also important to apply the principle of subsidiarity strictly and correctly. To limit the volume of uncontrolled appropriations, we must reduce as far as possible the proportion of funds that has to pass through Brussels. The most effective controls are those that are carried out at the levels closest to the taxpayers.
The rapporteur highlights, too, the existence of a 'grey area' that can conceal considerable risks of fraud in 'technical' legislation and its countless implementing regulations and provisions, as well as in the comitology system, with its many committees and other consultative bodies. Decisions are taken here that sometimes have considerable financial implications. In this respect, it is typically the case that very often only a small number of officials from the institutions taking part in the decision-making process have an overall view of the dossier and the state of progress of the procedure. Under these conditions, interest groups can quite easily exert an influence and win their case.
This excellent analysis shows that the excessive concentration of powers and the bureaucratic labyrinth which this creates represent a very significant source of fraud and corruption. Once again, the correct response here is that of genuine subsidiarity. But, unfortunately, the Treaty of Amsterdam proposes going in the opposite direction.
The best way of combating fraud and corruption within the Commission is to enshrine the principle of full openness and transparency. Fraud will be uncovered much more effectively if the public and investigative journalists alike have access to Commission records. The current system, which shrouds in secrecy what happens to taxpayers' money, is not acceptable. If things continue as they are, the logical consequence will be that the Commission have to cease its activities in those areas where major problems have arisen.
Sisó Cruellas report (A4-0241/98)
A European transport network offers enormous advantages in very different areas. It is vital that we promote this development, particularly in view of the fact that the infrastructure is not interoperable.
The rapporteur makes some extremely important points about this. We are very much in favour of developing a sustainable transport network and exploiting technological possibilities, and we were therefore happy to support the report.
However, we still have some doubt as to whether the projects under the European transport network are financially viable, calling as they do for major investment from both the Member States and neighbouring countries. If this has to come from the public sector it will mean a heavy burden on the national budgets, so private capital will be needed.
We need to develop a climate in the Union which makes investment in such projects attractive for the private sector. Its influence must extend beyond the purely financial: it is a major source of knowledge and know-how that must be put to optimum use in order to achieve the best possible benefits for society.
To sum up, we must use the knowledge and funding available carefully to produce a sustainable and sound transport network, and this report provides a very useful starting-point.
The main concern of the Sisó Cruellas report is that the EU should play a role in strengthening the infrastructure of Eastern and Central Europe as a precondition for trade between the EU and Eastern Europe. The TEN programme, which has been extended to cover Eastern and Central Europe, must however be seen in the light of the political and economic pressure that the EU has put on the Eastern European countries in association with demands for certain investment in infrastructure. This criticism is not to deny that there is a need for massive investment in the infrastructure of Eastern Europe. On the other hand, the EU's transport policy does call for some criticism in principle.
The infrastructure projects in Eastern Europe which the EU has supported, for example through PHARE and the European Investment Bank, cater for the interest the big industrial concerns in the EU have in opening up Eastern and Central European markets for their products by improving east-west communications. The question is just what significance this massive input of capital will have for Eastern European trade and industry. Even the World Bank has gradually realised that major infrastructure programmes intended to bind the centre and peripheral regions together will not by themselves boost economic development in the peripheral regions. On the contrary, it has been shown that the increased exposure of local markets in peripheral regions to competition from the central regions can bring about economic decline in the peripheral regions. At the same time, the EIB has maintained an almost completely closed attitude to Eastern European environmental organisations, such as 'Bankwatch', and to the Eastern European public in general when it comes to publicising the environmental assessments it claims to carry out before lending money for a range of infrastructure programmes in Eastern Europe.
For these reasons we cannot vote in favour of the Sisó Cruellas report.
For historical reasons, the road, rail and inland waterway networks on the European continent, as well as the ports and airports, have, apart from a few rare exceptions, been designed on grounds of national interest.
It was only during the 1980s that a debate was opened on a genuinely pan-European transport policy.
Thanks to the tireless efforts of our colleague Günther Lüttge, the European Parliament, with the help of the Commission, was able to organise Pan-European Transport Conferences in Prague, Crete and Helsinki. These were a great success. For the first time, elected representatives of the people of western and eastern Europe could discuss and adopt political resolutions on transport problems together.
Today, we are presented with a new proposal from the Commission on connecting our infrastructure network with that of our neighbours in eastern Europe.
The infrastructure needs assessment process is coordinated by the TINA group, which is made up of senior officials from the Member States and applicant countries and which has its secretariat in Vienna.
This is all very well, but I would have liked us to have been first given information on the state of progress of the 14 projects adopted in the common position.
As far as I can tell, of the 14 projects accepted at the Essen Council, only the link between Denmark and Sweden (Oresund) has been finished and the Milan-Malpensa airport is currently being completed, but without the rail shuttle and the rapid road link required by the Commission, the EIB and the European Parliament.
But how are the other projects getting on? It would seem that large sums have been spent on studies and on various plans, but for the rest, there has been complete silence! This silence is difficult to understand given that Willi Piecyk stated in his report that the completion of the trans-European transport network would require investments of at least ECU 400 billion over the next 15 years and that the most urgent measures to be taken by the year 2000 already required around ECU 220 billion.
I can still hear Jacques Delors advocating these trans-European networks, which he felt would create many jobs, and I still remember the decisions taken at the Luxembourg Employment Summit, but I am now waiting to see some concrete results.
I know that up until now major national infrastructures have been financed to a large extent by public money. National investment could have been greater still if all the taxes and duties on transport had been used for investment in infrastructure, but that has not been the case.
Indeed, we are all aware that, in order to build the trans-European networks, we need enormous financial resources, financial resources that the Member States cannot supply in the short term. We must therefore find other sources of funding.
We assume that the European Investment Bank will certainly do all in its power to finance and promote at least some of the various cases. Equally, we hope that financial resources from the different Structural Funds will be made available at last to begin to build infrastructure networks and, consequently, to create jobs. However, in spite of all this, I do not believe that we will have sufficient financial resources to pay for the 14 main priority projects.
In my opinion, we must try to do everything to ensure that private capital also goes into the projects. Without it, the programmes might have to continue for decades, if not forever, in order to satisfy all our hopes and needs.
Do we need to think about introducing a general European toll if the funding cannot be found from conventional sources? I do not know, but I sincerely believe that in practically every country it is very difficult to envisage an increase in revenue or public expenditure, and that we must find other possibilities of cofunding for certain infrastructure projects.
I am saying all this because we are faced with considerable problems in terms of making progress with the construction of Europe. But the problems are surmountable, if nothing unforeseen occurs.
However, in my opinion, the unforeseen is already on our doorstep. The first estimates by the TINA group indicate that additional expenditure in the region of ECU 45 billion to ECU 150 billion is required. Where are we going to find this extra money? Can we link aid to certain conditions, such as that 40 % of the investment in transport infrastructure, which is deemed to be the most important, must be devoted to rail transport, 25 % to road transport and 15 % to combined transport? These are questions that are not answered in the report by Mr Joaquim Sisó Cruellas.
Without wanting to stand in the way of aid to the other neighbouring countries of the European Union, I wonder whether we are not holding these negotiations at a dangerously fast speed.
For all these reasons, I voted against the report by Mr Sisó Cruellas.
Baldarelli report (A4-0246/98)
The continuous increase in the various forms of road traffic calls for integrated management of this traffic at all levels: local, regional, national and European. The constant progress in information technology allows us to give serious consideration to such a hypothesis from now on. That is why the Commission communication and the report we are voting on today are of such interest.
The foreseeable developments in road transport telematics are significant and their consequences are positive in that they are likely to have a beneficial effect on the quality of life of all road users, particularly in terms of safety and time-saving. The possible economic and financial advantages are equally obvious: improved traffic management in terms of time and space, multimodal transport, etcetera.
A balance exists between the jobs lost in the production and marketing sectors that become obsolete due to the application of new technologies to the network and to road traffic, and the jobs created in this new area of activity. I agree with the rapporteur that whether this balance is positive or negative will depend, for the most part, on whether or not our businesses are able to take the lead in the current trend.
Consequently, I totally support the idea that we must help our businesses and, in order to do so, allocate substantial Community resources to the development and implementation of road transport telematics, in order to ensure job creation and sustainable development.
Novo Belenguer report (A4-0247/98)
We congratulate Mr Novo on his report, which deals thoroughly and in detail with what is such an important field.
I regret, and I shall continue to say so, that the minimal reference to tourism was lost from the Treaty of Amsterdam. In my view, it was needed to enable us to provide appropriate protection for tourists and the industry, and of course to ensure the quality and environmental safety of the chosen holiday destination. It was for that reason that I also proposed the creation of a European Agency for Tourism.
Mr Méndez de Vigo and I fought hard for the inclusion of a joint amendment to this effect in the Bourlanges-Martin report, because unlike certain sectors of the tourist industry and certain other Members, we believed that tourism is much more than statistics. We felt that, in the long term, the loss of this reference from the revised Treaty would result in more problems than benefits, even for the tourist sector itself.
Having said this, and to leave nobody in any doubt, I wish to make it quite clear that I welcome this new report, which is an effort to fill the legal vacuum somehow, although unfortunately outside the Treaty of Amsterdam.
I am pleased that the European Parliament is discussing a report relating to European Union measures for the tourism industry. This is very important from an Irish perspective considering the tourism industry plays a very considerable role in generating jobs in the Irish economy.
In fact, according to the mid-term evaluation on the spending of EU monies in Ireland carried out by the economic and social research institute, over 30 000 jobs will have been created in Ireland during the present Community Support Framework programme 1994-1999.
The present tourism operational programme accounts for 369 million pounds, which is over 8 % of the overall Structural Fund programme presently spent in Ireland.
I am confident that the Irish tourism industry will develop and prosper over the next few years.
The introduction of a European single currency should have a positive effect in this regard. The elimination of transaction costs in eleven Member States within the European Union encompassing a population of over 291 million people will means that the cost of travel and the cost of holidays should reduce even further.
A single European currency brings with it a frontier-free capital zone where 'bureaux de change' no longer exist and costs are reduced.
A single European currency will bring with it an increased number of tourists which will mean an increase in the number of jobs created in the tourist industry in Ireland over the next few years.
The Irish Government has a role to play so as to guarantee that the Irish tourism industry develops to its maximum potential. Discussions will take place shortly between the Irish Government and the European Commission relating to the next share-out of EU Structural Funds for the period 2000-2006. The Irish Government will have to formulate a National Development Plan outlining our social and economic investment priorities for the seven-year period post-1999.
In light of the fact that over 30 000 jobs will have been created between the years 1994-1999 in the tourism industry in Ireland, it is therefore very clear that substantial provisions must be included in the National Development Plan concerning future EU and national funding for the tourism industry in Ireland.
The Danish Social Democrats today voted against the Novo Belenguer report on Community measures affecting tourism. We do not think that the Community should start harmonising the Member States' tourism policies, as is advocated in this report. It must be up to the individual countries to draw up sensible policies of their own in conformity with the subsidiarity principle. There is thus no need for a directorate for tourism in the Commission, and there is also no need to appropriate more funds for this sector.
The Novo Belenguer report sounds too much like a plea for an EU tourism policy. We think it would be difficult, if not impossible, to promote 15 countries of such diversity in one and the same campaign. After all, Mr Novo Belenguer himself writes in his report that promotional campaigns for specific national or regional destinations in Europe (for which read 'the EU') should be left to the Member States and their national and regional tourist boards. We could not agree more, and that is precisely why we think that the attempt of this report to get tourism covered by a common EU policy, amongst other things by setting up a directorate for tourism, entirely misses the mark.
The Commission report on Community actions with an impact on tourism carried out in 95/96 clearly demonstrate two essential aspects.
First, it shows the usefulness of these measures which either directly or indirectly seek to meet the needs of a sector which, despite an overall drop in demand of almost 10 % between 1975 and 1995, continues to occupy a crucial place in the economy and in employment in the European Union (approximately 6 % of Community GDP, over 9 million jobs). The usefulness of such measures allows us also to conclude, as we have previously stated, that cooperation between shared interests may be ensured without changing the existing legal framework, which shows just how unrealistic some attempts have been to communitise policy in the sector.
In addition, it is abundantly clear that these Community actions should be continued, without changing the legal framework and with the allocation of funding to increase the capacity for direct action and, simultaneously, to enhance synergies with other Community and/or national policies (planning, environment, culture, arts and crafts, heritage, employment policies, structural actions, new technologies).
This is a positive report and I would like to emphasise one aspect which we consider to be essential. It is not enough merely to state that the tourism sector is of fundamental importance where employment is concerned. It is essential also to guarantee the quality of that employment. Therefore, we share the conclusion that highlights the need to draw up policies and allocate funds (for training, among other things) with a view to guaranteeing a maximum number of stable jobs, minimising the effects of seasonal fluctuations and ensuring that competitiveness is not achieved at the cost of low wages.
It is nice to think that tourism brings jobs and prosperity to the regions, but I am highly sceptical about the idea of establishing a directorate for tourism within DG XXIII and developing a common tourism policy at EU level. The result would simply be more bureaucracy and piles of documents.
As far as the tourism sector is concerned, I do not honestly believe that any major benefit would be felt out there in the real world.
Miranda report (A4-0289/98)
Mr President, I am on record as having said at the time when we had the strike in this House that the institution was made up of its Members and the officials. Not everyone agreed with me but I still believe that. This House is well served by many officials and I salute them for it.
However, in this case I want to say that there are many cases which reveal gross incompetence over many years which was rife in DG VI (Administration). That prolonged litany of negligences and errors has damaged the image of this institution. The former Director-General for Administration Jean Feidt should carry responsibility for that deplorable situation.
I must stress that these remarks are made with no consideration of nationality or political persuasion or membership of clubs or secret societies but because over the years - and I could list them if there was more time - this House has been let down by poor administration in DG VI and Mr Jean Feidt should carry that responsibility.
Our group voted against the Miranda report because of its key element, that is, the discharge given to the section on the European Parliament for the 1996 financial year.
As regards, in particular, the famous carry-over of appropriations from the 1996 financial year to 1997, the rapporteur has once more decided to defend the authorizing officer by blaming the Legal Service and the Financial Controller. However, the Financial Controller did his job correctly by suggesting that, in order to solve the problem of the absence of the President of Parliament's signature within the allotted time, the non-automatic carry-over procedure be followed. Nonetheless, this suggestion was not taken up by the administration.
It was not until the end of January 1997 that the administration learnt that the additional agreement had never actually been signed by the President. The former President of Parliament was then asked to sign it retrospectively, more than a month after the deadline, which he obviously refused to do. This did not prevent the Secretary-General from putting the same request, once more in vain, to his successor.
There is an even more astonishing fact. According to financial statements that were circulating between the services of the authorizing officer and the Financial Controller, the ECU 30.76 million involved did, however, form part of the appropriations automatically carried over to the 1997 financial year. Moreover, this sum was also marked as legitimately carried over in a document dated 20 January 1997 and signed by the appropriate authorizing officer. This document also certified for the Financial Controller and the Secretary-General that the necessary procedures had been successfully completed, while its author had meanwhile tried to get the President of the European Parliament to sign the retrospective additional agreement. The Secretary-General was perfectly aware of this.
The rapporteur is asking us today to give discharge to the administration of the European Parliament, despite the fact that this episode demonstrated the alarming inefficiency of the procedure for closing accounts: despite the absence of the President of Parliament's signature to the additional agreement, this procedure allowed ECU 30.76 million to remain in the list of appropriations actually carried over to the 1997 financial year. What is more, at its meeting of 25 February 1997, the Committee on Budgetary Control approved the closing of the 1996 accounts, including the automatic carry-over of the appropriations in question.
We are trying today to play down this affair by suggesting that, strictly speaking, there was no loss of funds, and that the Member States will do what is necessary to ensure that Parliament's budget is able to finance the D3 purchase within the allotted time. However, Parliament's administration did not submit the additional agreement to the President for his signature, nor did it then resort to the non-automatic carry-over procedure. Moreover, it tried to backdate the additional agreement and, finally, took for granted that the appropriations would be carried over to the 1997 financial year. In this way, Parliament's administration completely failed in its responsibility to actually carry over the ECU 30.76 million in accordance with the financial regulations.
It is this unbelievable series of breaches and failings that we should have penalised today by refusing the discharge, in order to avoid this happening again.
In addition, my group is pleased with the decision not to give discharge to the Economic and Social Committee. Nevertheless, we are surprised that the Miranda report, while deploring the extremely incomplete nature of the information contained in the revenue and expenditure account and financial balance sheet of the Committee of the Regions and the absence of a consistent staffing policy, did not choose to do the same for that institution. Yet certain irregularities in the running of the Committee of the Regions were brought to light in the Court of Auditors' annual report for the 1996 financial year.
I voted in favour of the 1996 discharge report by Mr Miranda on behalf of the Committee on Budgetary Control.
It is quite right that we should be postponing discharge for the Economic and Social Committee, since serious shortcomings and irregularities have come to light. These must be investigated internally by the EU's Court of Auditors and UCLAF and, if necessary, externally by the competent national authorities. Discharge cannot be granted until this has been done.
I personally think that there are problems too within the European Parliament and I would cite, among other things, procedures governing tendering and the use of consultants. There also seem to be shortages of qualified staff in the accounting and legal services. The difficulties in the Parliament appear, however, to be structural in nature. Unlike the ESC, Parliament has not given any cause to suspect fraud. I therefore suggest that we ask the Court of Auditors to look more closely at the problems. Work has already begun in the European Parliament, but some assistance from 'outside' would be useful in my view.
That concludes voting time.
(The sitting was suspended at 12.55 p.m. and resumed at 3.05 p.m.)
Colleagues, unfortunately we are not in a position to start the session because the first speaker will be Mr Santer, the President of the Commission, and we are still waiting for him to return from the lunch with the King of Spain. He is en route and should just be two or three more minutes. I wanted to let you know why we have this delay.
(The sitting was suspended at 15.05 and resumed at 15.10)
Own resources (budget procedure)
The next item is the Commission statement on own resources and the budget procedure.
Mr President, ladies and gentlemen, the Commission has just adopted its report on the operation of the own resources system. It is an important report, not only because of its content, to which I will return, but also because of the point in time at which it is being presented.
Article 10 of the own resources decision states that the text should be presented in 1999. We have decided to do so earlier for one simple reason: the financing system for the Union budget is a vital factor in the negotiations on Agenda 2000. Without this report, we could not possibly conclude these negotiations, as agreed, in March 1999. Now that we have all the aspects of the problem before us, I would appeal for Agenda 2000 to be tackled with renewed determination.
The report the Commission has adopted today is comprehensive, transparent, objective and open. It is comprehensive in exploring all conceivable avenues for a fair but also adequate future financing system for the Union. It is transparent in hiding neither the difficulties nor the advantages of each potential choice. It is objective in that it is based on indisputable figures. And it is open as, for the time being, it puts forward only options.
With this report the Commission hopes to take some of the passion out of what will be a difficult and politically delicate debate and give it an objective basis. In a new departure, the Commission is openly tackling the issue of net balances. This is, I feel, essential as I would like the inevitable discussion on this subject to be based on clear and objective figures. But I would add that it is a concept that must be handled with caution, as our report clearly shows.
Mr President, after these introductory remarks, I would like to present the broad lines of our document. It is presented in two parts. The first deals with the operation of the present system and possible future developments. The second addresses the issue of budgetary imbalances.
The development of the present system in recent years reflects the changes introduced by the 1988 and 1994 decisions on own resources. Contributions have become fairer as they are now a more accurate reflection of Member States' ability to pay, as expressed by their gross national product. What is more, the existing arrangements have provided the Union with adequate resources to finance expenditure without the financial crises that the Union has experienced in the past.
In some respects, however, the present system has its shortcomings, one of which has been repeatedly underlined by the European Parliament itself. Financial autonomy, which is fundamental to the very concept of own resources, has gradually been lost as the proportion of the Union's budget financed by national contributions has grown. In addition, the current system lacks transparency, partly because of the complexity of the correction mechanism for the United Kingdom, but also because of the debasing of the VAT resource which, with the capping of the base, now amounts to little more than a national contribution based on gross national product. The present system also encounters management difficulties connected with the collection of customs duties and agricultural duties, which we know as traditional own resources.
If we are to move towards a more transparent and logical system, we have two radically different options available. The first possibility would be to simplify the present system. This could be done by enhancing the role of the GNP resource in the system of contributions, even though this runs counter to the very concept of own resources. A bigger role for gross national product would no doubt make the present system simpler and fairer, but it would not give the Union greater financial autonomy.
In this context, following the Cardiff European Council, the Commission has examined the proposal made recently by Spain with the backing of Greece and Portugal to insert a progressive element in the system of contributions. But this proposal raises problems. For instance, the solidarity objective is currently pursued by the expenditure side of the Union budget. This approach guarantees more effective convergence efforts than a simple budgetary transfer to the less prosperous countries.
A second option would be to introduce one or more new own resources, in order to broaden the tax base of the own resources system. This is something that Parliament has advocated on many occasions. Apart from the greater financial autonomy which would ensue, the main advantages of introducing new own resources in the system would be to enhance political accountability and visibility in the eyes of the public.
Our report contains a long list of proposed or suggested resources. If we measure this list against a certain number of essential criteria, such as fairness between Member States or efficient collection procedures, we have to conclude that there are very few options that satisfy all the criteria. Only actual VAT, as proposed by the European Parliament in 1994, would appear to be a viable option for the medium term.
I will now turn to the sensitive issue of budgetary imbalances. Let me begin by repeating - as the Commission has always said - that the very concept of budgetary balance is difficult to grasp and to handle. The costs and benefits of belonging to the European Union cannot be reduced to a simple arithmetical calculation. But Germany, the Netherlands, Austria and Sweden have referred to the Fontainebleau compromise, which stated: 'Expenditure policy is ultimately the essential means of resolving the question of budgetary imbalances. However, it has been decided that any Member State sustaining a budgetary burden which is excessive in relation to its relative prosperity may benefit from a correction at the appropriate time.'
If we look at this from a purely budgetary angle, the budgetary balances of these four Member States have indeed, for various reasons, worsened and are now of the same magnitude, or even bigger, than that of the United Kingdom before correction. In fact, the United Kingdom is no longer - and will probably be even less so after enlargement - in a unique position as regards its budget balance and relative prosperity. The special situation it was in at the start of the 1980s is now becoming rather commonplace.
As regards the future size of the net balances of the four countries mentioned, excluding the cost of enlargement, Agenda 2000 may have no more than marginal, and not necessarily negative, effects on these. But it is too early to say with any certainty what will happen on this front since so much depends on the final agreement on the reforms of the common agricultural policy and the Structural Funds.
Despite its reservations on the very concept of net balances, the Commission has not shied away from the issue. It has considered a number of options which may allay the concerns expressed. I would, however, like to put them in context.
Firstly, the source of budgetary imbalances is to be found on the expenditure side of the budget, as was recognised at Fontainebleau. Secondly, if there had not been a serious effort to contain Union expenditure - in which you played your part - the imbalances would have become more pronounced. Finally, the cost of enlargement has to be shared out fairly by reference to the ability of all the present Member States to contribute. Should it be agreed that a response must be found to the question of budgetary imbalances, the Commission has identified three fundamental options that, in addition, are not mutually exclusive.
A first option would consist of a return to a unified and simplified financing system. There could be a simplification of the financing system in favour of a mechanism based more, or even entirely, on the gross national product resource. This simplification could include the gradual elimination of the existing correction mechanism. Secondly, it would be possible to make a correction on the expenditure side. As I have already said, the Fontainebleau agreement underscores the role that Community expenditure should play in the correction of budgetary imbalances. A large part of the budget, intended for structural expenditure, does of course contribute to these imbalances, but this is deliberate since this expenditure is explicitly designed to strengthen the economic and social cohesion of the least prosperous Member States.
The other major component of budget expenditure is the common agricultural policy, which is not intended as a means of redistributing wealth between Member States. Since the common agricultural policy is the source of certain budgetary imbalances, the possibility of reducing the Community contribution to direct aid for farmers could be considered. This would clearly not amount to renationalising the common agricultural policy as farmers' rights will remain unchanged and decisions will continue to be taken in Brussels.
A third option would be to introduce a generalised correction mechanism. This mechanism would apply for all the Member States meeting the necessary conditions. To avoid any explosion of the gross resources, which would have to be redistributed between Member States, this option would have to involve a system of partial reimbursement of negative budgetary balances above a certain threshold.
Mr President, ladies and gentlemen, the reason why the Commission is today presenting its report on own resources is, I repeat, because it wants to see all the cards on the table for the final stage of the negotiations on Agenda 2000. Having said that, the Commission continues to believe that the discussion on budgetary balances must not overshadow our reflection on an effective and fair financing system. On this score I would once again stress that in its report the Commission presents various options but does not express any preference for one or the other.
Finally, whether we like it or not, we must allow for the differences, in terms of decision-making procedures, between Union expenditure and the financing system. I would remind you in this connection that, in the Commission's view, Agenda 2000 can be applied without any financial resources in excess of the current own resources ceiling. It will not therefore require any urgent amendment of the own resources decision, a process which we all know is highly complex and cumbersome from the institutional angle.
This may mean that we have an adequate margin - possibly until the next enlargement - to allow us to consider the questions raised in the report and to take the necessary decisions with a clear and calm mind.
Mr President, Mr Santer, thank you for the Commission report. Long awaited, much longed-for! You did say that you had drawn up the report dispassionately. I would have liked to have seen some passion, because then we would perhaps have had a decision on the table which it was worth discussing. Instead, we have a whole array of options, admittedly with certain qualifications, but nothing more than that.
Be that as it may, we have also had a focused discussion in Parliament and have already reached one or two conclusions in the Committee on Budgets. We take as our starting-point the fact that we are bound by rules in the Treaties. Thus, Article 130a states that the Community is committed to solidarity between the poorer and wealthier Member States, and establishes one of its aims as being to reduce disparities between the levels of development of the various regions and the backwardness of the least-favoured regions.
That is the first point. At the same time, the performance of Member States' national economies - as you also described it - is, even in the VAT system, an essential factor in determining their relative contributions to the EU budget. If we look closely, we note that this is actually true for all Member States except the United Kingdom. The United Kingdom generates 15.9 % of Community GNP, but only contributes 9.9 % of the budget. You described why this is the case, namely because of what is known as the British rebate. Nevertheless, although contributions to the budget are indeed more or less based on performance, Member States are still demanding reduced contributions! We have already had counter-proposals for a progressive system of raising revenue, or increasing the budget above the present ceiling of 1.27 % of GNP. All of this was reflected in the minutes of the Cardiff summit.
The Member States calling, more or less vociferously, for their contributions to be cut, base their arguments on the so-called concept of net contributors. They have made comments on this, and so their equivalence-oriented approach - which, as a method, stands on extremely shaky ground - requires no further comments from me. One thing is clear, however; on closer inspection, it becomes apparent that, all the same, there are definite imbalances between the wealthier Member States. For, example, it is immediately noticeable that Denmark, with the second most powerful economy in the Community, receives considerably more from the budget than it puts in. At the same time, countries such as Sweden and the Netherlands, with lower GNPs, bear a much higher proportion of the financial burden than the portion of the common budget that they receive.
But if, as I have just said, the cause for these imbalances is not on the revenue side, then it must inevitably be on the expenditure side. And here, I believe that our discussions and also our lines of argument in the Committee on Budgets were more focused than those proposed in your report. We note, namely, that Member States' participation in the common policies varies considerably. This uneven distribution is particularly apparent in the common agricultural policy.
Member States with a large farming sector and a high proportion of farms which qualify for support, such as Denmark or France, receive higher returns - regardless of their economic performance - than Member States with a smaller farming sector. Sweden and Germany's proportional contribution to the Community budget is thus twice as large as their proportional participation in the agricultural policy. But because 45 % of the budget is spent on the agricultural policy, it is obvious that this is where the source of the imbalances lies.
We are, therefore, rather pleased that you also examined this, our approach towards reducing the imbalances, in your report, which is for agricultural policy to be cofinanced. An important precondition for this is that agricultural policy should tend to move away from price guarantees and towards a system of direct income aid coupled with measures to promote stewardship of the countryside and the protection of the environment. This trend should be further reinforced by Agenda 2000. Already, between 50 % and 60 % of agricultural expenditure is of a structural nature. Because these measures are applied directly on the spot in the Member States, it is appropriate to involve them in the funding, as is the case with the other structural policies. This would not, therefore, amount to a break with the system, another point you mentioned.
That is why this scheme for national cofinancing of the agricultural policy is being proposed. It would not only be a logical development, but would also go a considerable way towards alleviating the problem of net contributions. Much can be said about our proposal - which we are discussing here for the first time, so have not yet formally agreed - for example, that it will propel the common agricultural policy forward, but it has one additional, indisputable advantage over all the other options you mentioned, namely that it will be possible to implement. It does not require unanimity in the Council: only a qualified majority.
Mr President, ladies and gentlemen, you will hear many opinions today, Mr Santer, but one undeniable fact stands out: if the Union's gross domestic product does not grow by at least 2.5 % a year, the current ceiling of 1.27 % of own resources will not suffice to enable us simultaneously to extend Community policies, maintain the cohesion policy and finance enlargement to the East.
You must be aware - and I address myself now to the Commission, as Mr Santer is not present - that in this House you will encounter many Members who are firmly of the opinion that any financing system which does not encompass fiscal progressivity and relative prosperity as basic principles is unfair and divisive from the start.
Mr Liikanen, the Commission of which you are a member has become infected by the virus of the theory of net balances and fair returns, and you have therefore taken the political decision to recommend a redistribution of expenditure to compensate for the net balances, instead of recommending a redistribution of income based on fiscal progressivity.
It has to be said that the proposal the Commission has put before us will not solve anything. It will not produce a single euro more for the Community's budget, and will result in the Commission being starved of funds and unable to operate effectively. Secondly, however you look at it, the proposal the Commission has put before us is regressive, regardless of which alternative is eventually chosen.
The proposal is also counter to financial solidarity and cohesion, and it is unfair, as the committees involved in the parliamentary procedures will tell you, along with the European farmers. It is inadequate, as you will also be told by the European Council and, furthermore, the proposal is somewhat unworthy of a European institution which should be defending the common interest, as I imagine this Parliament will tell you.
Mr President, we have no doubt as to the importance of a detailed debate on the system of Community own resources and we will analyse this document with particular attention. However, certain points must first be clarified. Financial matters cannot be divorced from their corresponding economic context. This is also true if we wish to base our thinking on a foundation of redistributive justice and solidarity. A balance must be achieved, both from the revenue side and from the expenditure side. Our second concern relates to the fact that we must either define objectives and find the appropriate resources and means to realise them, which is the position we hold, or we must specify the resources from the outset and immediately lay down the objectives that may be achieved with those resources, which would appear to be the Commission's solution, on the extremely restricted basis, as we know, of 1.27 %.
Following the first line of reasoning, it is indeed possible and desirable to have a debate on the system of own resources, particularly with a view to resolving the distortions that have already been caused by the current system, those which are anticipated and others of which we are aware. It is very difficult to operate on the current basis.
However, the Commission is distorting the discussion to some extent in that, before it has even begun, it has already opted for one of the two courses it suggests. This is because its main concern would appear to be to settle not the problem of own resources, but that of existing imbalances. It knows that it is not feasible to terminate the UK financial package, it knows that the system of a fair return would mean the end of the very concept of the Community and the end of the principle of solidarity; it does not believe, as we have seen, in the possibility of a progressive system founded on GNP. It is left with a single option which does not involve own resources but seeks to resolve the problem by reducing spending. That is what the Commission has brought us, which is to say nothing at all, because this debate contributes nothing new.
Mr President, Commissioner, I am glad that the Commission is considering the option of cofinancing agricultural policy. Cofinancing agricultural policy is, I believe, the right way forward. This proposal attacks the nub of the problem, because it takes the expenditure side of the budget as its starting-point. In addition, as has already been said, this option can be decided by a qualified majority in the Council and does not require a unanimously agreed revision of the decision on own resources. The discussion on net contributors, led by the former Minister of Finance, Mr Waigel, can thus confidently be consigned to history, along with the Finance Minister.
If the Member States were to pay for half of the direct subsidies in the agriculture budget out of their own pockets, Germany would make a net saving of DEM 2 400 million. The United Kingdom would also stand to benefit considerably from a reform of this kind, to the tune of around DEM 2 000 million. The British rebate would thus be rendered obsolete. If some of the financial burden were transferred from the Union to the Member States, then the EU budget would also have to be reduced by the same amount. Otherwise, there would be an outright increase in the EU budget, which would meet with resistance, in Germany too, from those who then had to pay for cofinancing out of their own pockets.
In my opinion, there should be no question of using the resources released to fund trans-European networks and research policy, as a kind of European employment programme. Responsibility for large-scale employment policy must continue to lie with the Member States; it is not possible to fund this at European level.
Mr President, Commissioner, thank you very much for your presentation. In actual fact, for the first time in the Community, we have a document on the table which gives detailed figures and makes it clear what is realistic in this debate and what is not. We agree with Mrs Müller that the rebate proposed by Mr Waigel was, from the very moment the idea was conceived, unrealistic. For anyone who thinks that the Portuguese Parliament will agree to foot the bill for the cuts that the Germans want to introduce through a ratification decision, is living in dreamland. That is why it is good that this file has been closed.
It is also good that the file has been closed on the proposal made by the Spanish Government, which thinks that there is a possibility of the net contributors forking out even more in the future, and that the current injustice can be stretched even further. That is also nonsense; these are just initial negotiating positions for next March.
At this stage, however, I wish to emphasise quite clearly - I have said this here many times already and I underline it once more - that the European Union is not a savings bank into which everyone pays their contributions and then receives them back with as much interest as possible. We are, as Mrs Haug said, a Community committed to solidarity, and the system of own resources also has to be capable of bearing out this claim.
On the other hand, it has to be said that the system is unfair, and this is made unusually clear and easy to understand here. The report also takes the wind out of the sails of those who are shouting the loudest - I shall not take those from my own country, but those from the Netherlands, who are shouting loudly with us - because if you adjust the figures to take account of the Rotterdam effect, then the balance sheet for the Netherlands as a net contributor looks quite different from that repeatedly claimed by the Dutch Government. In that respect too, these figures are very helpful.
Incidentally, if Mr Santer had still been with us, I would have said - and the Luxembourgers should take this on board - that if staffing costs are included, they have to keep quiet. I agree with you that they should be more accommodating, when they are taking over premises in Luxembourg and expecting us to continue paying for them...
(Applause) ... they should keep quiet, because there we are a kind of living structural fund!
But now to the policy itself: it is a question - and this applies in Brussels in just the same way - of evening out the imbalances between the rich Member States in the Community. It will not do for a country such as Denmark - which, measured on per capita GNP, is the richest in the Community - to be a net beneficiary, and a country such as Sweden to be a net contributor. Something must be wrong with the system there.
Where does the fault lie? Precisely where one of the three options makes it clear that it lies: with agriculture. It lies with the repayments. 47 % of expenditure goes on agricultural policy. A country with a large farming sector receives more money back and is thus a net beneficiary. The amount the Danes pay in is not unfair, but our spending policies give them more back, with the result that they are net beneficiaries. That is why I believe that the proposal made here for a corrective mechanism, based not on renationalising, but on cofinancing - and cofinancing is already the rule in the case of the Structural Funds, research appropriations and indeed appropriations in general - is a step in the right direction. It has - as Mrs Haug said - the great disadvantage of only needing a qualified majority to become a reality. That will put those wishing to retreat to a veto in a very bad position.
A second issue must be addressed, namely the British rebate. It came into force in 1984 - I wish to state this clearly here - at a time when 71 % of the budget was spent in the agriculture sector, 71 %! It came into force then because at that time the repayments the British were receiving from the agriculture sector were around 8 to 10 %. Today, as a result of this rebate on their contribution, the British also receive a rebate on policies which have come to be of decisive importance for the Community since 1984, for example regional and structural policy. In the future, it will be enlargement to the East, and I say this to you, Mr Wynn: my social democrat friend, Tony Blair, will also find it hard to explain why the British, who are calling for enlargement at the tops of their voices, should receive a further rebate from the other countries. They will find it hard.
(Applause) Now, I know that this is a much more difficult area, because here decisions are by unanimity, and that is why I state very clearly: this Community has always distinguished itself by not making any radical demands. But what we need to prepare ourselves for, what my British colleagues need to prepare themselves for, is the need to find a sensible way to have those parts of the rebate phased out which are not 'agricultural', namely regional and structural policy and thus solidarity within the Community, and future enlargement to the East.
One final sentence. I believe that the package put on the table in this House is a good package, which complements Agenda 2000 and will help us to reach a compromise next March: united backing for cofinancing on the one hand, and sound, sensible solutions for the British rebate and for reforming agricultural policy on the other. This is the big issue, and I believe that we will find a good solution to it.
(Applause)
Mr President, it was the current Federal Government, Mr Samland, and at its head Helmut Kohl and Theo Waigel, which demanded that the existing system of own resources should be corrected. Other Member States endorsed this demand, and it is good that the Commission is now proposing this reform and admitting that there is an imbalance. Two points need to be considered for the future: what financial resources does the EU budget have at its disposal, and how much does each Member State contribute?
Only on that basis will it be possible to have an honest discussion about the expenditure side, namely Agenda 2000. No one is calling into question the principle of solidarity, as laid down in the European treaties. And yet, the words spoken by the King of Spain this morning are still ringing in my ears. He stated that the EU has changed, and all of us in this House have agreed on several occasions that the EU will continue to change.
That is why we should not assume that this system should be able to operate in the future, in the same way as it does now. In some Member States, gross output has increased constantly over the last few years. However, the money going back into these countries has, in principle, remained at the same level. The current system of rebates, applied to one Member State, has lost its raison d'être - you said it yourself: they even accepted a rebate on BSE. Traditional sources of revenue have lost their significance, and contribute more to the general confusion than to transparency.
That is why Theo Waigel proposed that each Member State's contribution should be restricted to a specific maximum amount, calculated in terms of Member States' GNP. This restriction is no straightforward rebate, Mr Samland, but should, above all, be seen in the context of the spending reforms, and not only in the agricultural sector, but also in the field of cohesion and structural policy. This is the basis for a larger Union. And now you have it: cofinancing in the agricultural sector was the idea of our colleague, Mr Böge; but, as always when there is every prospect of success, many people seem to have had the same idea.
(Mixed reactions) I do not agree with the Commission's statement, in its summary, that there is no need to reform the current system of own resources at the present time, and that the system would remain practicable even in the event of an enlargement. I do not believe this statement, in the Commission's summary, to be justified.
Mr President, the question now is who is going to pay for EU enlargement? If the Cohesion Fund is cut, it will be the cohesion countries that will pay. If the Structural Funds are cut, it will be the EU regions scheduled for development that will pay. If the EU funding of agricultural policy is cut, it will be the farmers of the EU countries that will pay. If common agricultural policy funding is shifted into the national budgets of Member States, it will be the taxpayers who will pay. If Germany pays less into the EU budget, the others will pay more for expansion. If Britain is paid a smaller rebate from EU funds, it will be the British taxpayers who will be paying more for expansion. If the customs revenue which the Netherlands calculates as its own share is deducted from its contribution, then it is not such a large net contributor as it claims. As for my own country, Finland, I might point out that, if customs revenues were taken into account in the budget, we too would be net contributors.
I thank the Commission for its statement. These matters have to be discussed frankly. We shall not achieve a politically justified enlargement without all the present Member States putting money into future member countries. It is impossible to accept that a country which supports enlargement should not share in the cost of it. On the basis of this statement, we have to begin looking at who is going to pay.
Mr President, I am deeply disappointed. I listened carefully to the Commission's presentation and I have to say, quite plainly, that I had hoped for more. What was uppermost in your minds, Commissioners? Europe or the Member States?
The Commission has put forward three proposals which, if you look at them carefully, are really four, like the musketeers, and none of them is brilliant. In fact, on this occasion and even more obviously than for Agenda 2000 as a whole, the Commission has put forward unduly cautious proposals, for fear of annoying the Council and, in particular, of annoying certain members of the European Council. All Member States are equal, but clearly, some Member States are more equal than others in the eyes of the Commission. Political realism or pragmatism should not be mistaken for shirking responsibilities which is what, in my view, the Commission's proposal amounts to.
Europe is at a critical stage just now. We have gone beyond Amsterdam. The Treaty is in the process of ratification. We shall be using the euro in a hundred days' time, at least in the financial sector. We are on the threshold of the ambitious project to enlarge the European Union. Yet the standard of debate in Europe is quite simply not up to the challenges it faces. The debate often tends to focus too much on Member State or Community budget balances, which is a more or less covert way of advocating the principle of fair returns which we all condemn loudly but insincerely.
The media and many national parliaments refer to national contributions, forgetting that not only have they been obsolete for years, but that the Maastricht Treaty itself - a good few years ago now - repealed Article 200 which would have provided for them. Electoral fever is whipped up in national parliaments over something which does not exist either in practice or in legal terms.
In addition, we should remember that nobody is in the European Union for budgetary reasons. If anyone were, they would be rather poor. And since we are on the subject of balances, why not talk about other balances? Why not talk about trade? Why not talk about finance? These are far more complex issues than any of the possible interpretations of the budget balance. How can one evaluate the political and economic advantages of belonging to the European Union? In my view, the Commission should have had the political courage to put forward proposals which would facilitate political progress. I do not know if this is a case of short-sightedness or of political cowardice. They have not dared to break with the nationalistic approach which is really marring the European atmosphere and, in my opinion, they should have put forward a truly European proposal. There is talk of lack of democracy, but none of the proposals addresses it. They are merely national contributions by another name. We need to produce a European budget which is transparent and can be understood by the citizens. None of the proposals goes in this direction. It is quite unfair that each citizen's contribution to the European budget should br determined by his country of residence, and not by his income or his wealth. In theory, we are all agreed on this principle. Why not propose a European mini-income tax? I am not talking of a heavy tax. I am talking about a tax to finance a European budget which, translated into everyday terms, would amount to one cup of coffee a day at the University café throughout the year. That is what the Community budget costs, ECU 240 per citizen. Not everything would be financed through the tax I am suggesting, though. A very simple tax would suffice. Why not separate out the Community share of VAT on bills? One part would be national VAT, and the other European VAT. The European institutions would have to become more transparent and democratically accountable. If the political courage to do so is lacking, we should at least apply the principle of the ability to pay in Europe. This replaced the principle of benefit as a basis for calculating tax in European countries as far back as the nineteenth century, and the principle it replaced has not been applied in the Member States for more than a century.
At the very least, I should like to stress that the Commission is as little inclined to move forward as the Member States themselves. If we cannot make progress and have to restrict the debate to an analysis of these proposals, I suggest that the majority of the proposals made do not even constitute a good discussion document, but are in fact regressive.
Mr President, if I am not mistaken, the world economy is heading for recession. At the same time, the European Union is on the threshold of the difficult business of establishing the euro, under such economic conditions and while we are facing the challenge of enlargement. Under these circumstances, what would one expect from the European Union and in particular the more powerful countries? One would expect some signs of solidarity and generosity. But here, in the debate taking place in here, we are presented with a sorry picture of mean self-interest and nationalism, and we see Denmark opposite Germany and the United Kingdom opposite the Netherlands, representatives of some of the Union's most powerful countries, and what are they interested in? What message are they broadcasting? How we can keep more money in our own pockets than we give to the European Union's budget.
I believe this is an unacceptable situation, one which fails to respond either to the climate or to the great challenges facing the European Union. From this platform, I simply wish to appeal to the Greek Government, the Greek Prime Minister, when faced by the risks in particular of nationalising agricultural policy and burdening the national budgets with the costs of the agricultural policy, to adopt a serious approach to these challenges instead of publicising the non-existent Santer packages which are on the way.
Mr President, I too believe that the virus of net financial positions could spread a lethal disease throughout the European Union. We must all bear in mind the net gains that we have all made from Europe, particularly the strongest among us. Some are now suffering, however, and I do not think that the fear of evoking a lethal virus should lead us to ignore this problem completely. On the contrary, Commissioner, I am convinced that this discussion should have been initiated rather sooner, because it has been smouldering beneath the ashes for too long.
The dangers are now becoming clear. Clearly there will be much discussion of this second option, the one concerning agriculture, because - if nothing else - it has the advantage of not requiring an immediate unanimous decision. The danger is that this proposal will completely bypass the discussion of CAP reform contained in Agenda 2000. Consideration of the proposed reform of the COM has already reached an advanced stage, including in Parliament, and I wonder whether some people might take this as an opportunity to say: 'Let's throw our hats in the air and start all over again; there's nothing else to be done'. The risk then is that decisions on the CAP will be postponed for even longer, whereas in my opinion they are more urgent than ever.
The imbalances in the CAP have not been invented today, but have existed for a good while. They were not ordered by the doctor, but are the fruit of political decisions. I remember Commissioner MacSharry, when he proposed the reform in 1992, saying: 'We must redistribute the effects of the agricultural budget among countries, among producers and among regions'. Specific decisions were taken in the Agriculture Council - where the ministers often resort overhastily to their calculators when taking decisions - which have prevented the original goals from being achieved.
If, by opening this discussion now, we can at last raise the quality of the whole debate on how to build more solidarity into the CAP, then I very much welcome today's discussion. But if the final outcome is to hand money back to the Member States, just to redress the net positions of certain countries, then I have serious objections. Instead, I believe that the whole approach to the CAP should be reviewed. There are also other, alternative means of giving greater scope to high-quality policies - the structural policies - which are the missing second pillar of national farm policy, rather than constantly harping on about the risk of national rebates.
As we all know, national rebates are a real threat, but this road is already being followed implicitly even now, and in my opinion an inverted form of solidarity is the worst possible form of fair returns. That is what we should be discussing.
Mr President, it really is true that I always speak in front of Mr Liikanen with the feeling that it is not my turn. I think that this is a bad omen for the general report on next year's budget and I would simply like to say a few words on the proposals we have just heard from the Commission. I believe that the Commission is doing some very interesting work in trying to resolve a problem that is totally unsolvable - in other words, it is trying to square the circle.
How can you satisfy all the contributors to the European Union budget with a budget such as this? On the one hand and quite rightly, it is a budget based on vertical distribution, which benefits the less developed countries but which the more developed countries see as penalising them. On the other hand and also quite rightly, it is a budget based on transferring resources between sectors, from 97 % of the population to 3 % of the Community's agricultural population. When you have a budget of this nature, it is obvious that everyone, or a least a large majority of people, are going to be dissatisfied. The solutions envisaged by the Commission are based on a paradox worthy of Lewis Carroll: the tax that each of us must pay to the Community varies according to what we receive from the Community. The fundamental principle behind both capping budgets and cofinancing agriculture, is: I will give you what you need, as long as you pay for what I give you.
Such an approach is obviously unsatisfactory, but the Commission is forced to carry out this exercise. The only real solution is to get out of the contradiction into which the Member States have thrown us, in other words to unblock Community expenditure. As long as we do not have a true Community policy, involving the 15 Member States in objectives such as environment protection, transport networks and town and country planning, the taxpayers in the European Union will not receive full recognition in the Union's budget, but this is something the Member States must do for themselves.
Mr President, I just want to say one thing. It is very important that the Commission come forward at this particular time with a communication on resources. As President Santer said, it is the condition for a proper discussion on enlargement.
My group's point of view is that it is very important that we fundamentally attack the concept of the juste retour . A juste retour based on net contributions only cannot resolve the problem. Obviously the approach should be to achieve a more equitable solution but that requires a north/south balance and also progressivity in the budgetary contributions from all Member States. That is the approach we will take.
It is up to the Member States to take up their responsibility but we would compliment the Commission for taking a position at this time. Probably you were wise to simply sum up various alternatives but it is these alternatives which must now be politically on the table.
Mr President, perhaps it is good to remember that this report represents an obligation which was given to the Commission to a large extent already in Edinburgh. The Edinburgh Summit decided that the Commission must, first of all, give a report on the operation of the financing system, on the own-resources system. That is one part of this whole report. Secondly, we are under an obligation to give a report on the British rebate system, which is also a part of this report. Thirdly, the Commission was given an obligation to give a report on the potential new own resources. There is a wide-ranging annex on this subject. I hope we have time to pay attention to that - it is about 30 pages. You received the papers very late. The decision was taken by the Commission just before 12. So take your time, study it all.
As to the question of the fair return and transparency, we have two objectives which are not always easy to reconcile. Firstly, we are against the concept of fair return. There is no concept whereby every country should get back what it pays. Of course we are against it. Europe and the European Union generate a lot of added value which is shared by all the countries. You cannot make it just an accounting exercise. That is one side, and that is clear.
Secondly, we are in favour of transparency. We cannot play a game of hide-and-seek where the figures are not all out. Now we have released all the figures and also there is a separate annex on that explaining how difficult the question of defining different net positions is. There is no simple solution to that issue; we present them all here.
As to the character of the report, I wish to emphasise that we have proposed three options with a great number of variations. Today the Commission decided that the options presented in the report are interchangeable, can be added to and can be spread over time. So if there are new options which are well founded, and get the support of the European people and Member States, discussion is wide open.
I shall make just one remark on the elements of some proposals. In our decision today and in our report we state that the shifts in the burden of financing implied by some of these options present regressive elements that might need to be redressed in the context of our solution. That is clear and, before any other solutions are implemented, this element of certain regressive features must be solved. We cannot do it before we have reasonable consensus to go forward.
The Commission has now opened the debate. This has been the first public debate on the matter. I am sure it will continue in the Member States and, in good time, we can draw the conclusion whether it is possible to submit a proposal. This has not been a proposal: this is a presentation of the report and options.
The debate is closed.
Migrants
The next item is the joint debate on the following oral questions:
B4-0484/98 by Mrs d'Ancona, on behalf of the Group of the Party of European Socialists, to the Council, on migrants entering the EU from Mediterranean; -B4-0485/98 by Mrs d'Ancona, on behalf of the Group of the Party of European Socialists, to the Commission, on migrants entering the EU from Mediterranean; -B4-0486/98 by Mrs Schaffner, on behalf of the Union for Europe Group, to the Council, on entry into the European Union of immigrants from Mediterranean countries; -B4-0487/98 by Mrs Schaffner, on behalf of the Union for Europe Group, to the Commission, on entry into the European Union of immigrants from Mediterranean countries; -B4-0488/98 by Mrs Roth, Mr Orlando and Mr Voggenhuber, on behalf of the Green Group in the European Parliament, to the Commission, on immigration from the Mediterranean area
Mr President, the oral questions about the uncontrolled waves of migrants from Mediterranean countries are primarily an expression of our concern for human beings who are seeking a better life, fleeing civil war or natural disasters and driven away by violence and oppression. But often, instead of finding freedom, they end up dying a horrible death, becoming victims of the trade in human beings or finding that they are not welcome in their 'promised land'. It is a human drama, but one which cannot and should not have to be resolved by the Member States most affected by this type of immigration. It is the concern and the responsibility of us all, and this is why, as we have so often said, we need European solutions and a European immigration policy.
The Council's 'couldn't-care-less' attitude here stands in stark contrast to the panic that is typical of all the Member States' refugee policies. The Austrian Presidency is to be applauded for having the courage to put this issue on the agenda, but it was hypocritical of the Justice Ministers to refuse to deal with it because it would conflict with the Geneva Convention relating to the Status of Refugees. This is indeed the case, and Amnesty International, the ECRE and the UNHCR were right to criticise, but the position adopted by the Member States simply hides the fact that their own asylum policies parted company with the Geneva Convention a long time ago. There is now a huge gap between principles and reality. Europe's approach at the moment is making nimbies of us all, the burden is not being shared but pushed on to the next country, and asylum-seekers are shown degrading treatment in the way they are detained and expelled. This cannot go on. We need to introduce a single European asylum and immigration policy immediately. Austria's revised strategy paper must be used as the basis for concrete plans, and we need to consider whether we can organise common reception and asylum procedures at or just outside Europe's borders so that refugees can then be directly distributed among the Member States. This plan, which was put forward this week by a Dutch MP, will certainly require a European approach because, as we have already said, the Mediterranean problem requires a European solution.
Mr President, ladies and gentlemen, one day the right to choose where to live will be recognised as a fundamental human right. In the meantime, we should like to make a few remarks on the documents under discussion this afternoon. We believe in particular - I myself, like the Green Group - that a motion for a resolution is unacceptable for the following reasons. First of all, migration is not a problem relating to the Mediterranean alone. The Socialist Group's document refers solely to a problem which seems to come exclusively from the south, as if migration cannot come from the east, west or north.
The second point concerns Europol. We are not convinced by the reference to Europol and its involvement, because there is still no proper protection of data; nor is there a clear legal context for Europol's activities in this sector.
Our third point relates to the need to step up the fight against the illegal exploitation of immigrants and against the criminal organisations which exploit the right to migrate. Lastly, migration cannot be regarded as a police or border problem; it is an overall cultural and economic problem, which calls for an EU policy of development in the migrants' countries of origin.
Finally, I hope that the mystery over the Austrian Presidency's strategy document has been solved. As announced, it should have borne the date of 1 July, but it now seems to have been replaced by another document which has still not been forwarded to this House. This does not set our minds at rest as regards the Austrian Presidency's intentions in this area.
Mr President, ladies and gentlemen, since the Austrian strategy paper was one of the first things to be mentioned here, I should like to say a few words on that, before I go on to make some comments on the question of relations with the Mediterranean countries.
There is something I would like to say right at the outset, as there have been a few misunderstandings here. The Geneva Convention on the Status of Refugees, and its instruments, should not be considered as in any way irrelevant as a consequence of the Austrian strategy paper. On the contrary, the paper is concerned, amongst other things, with complementary systems for protecting persons fleeing from war zones, exceptional humanitarian cases, and other areas not included in the Geneva Convention. I should also like to say that the subject of asylum and immigration is not actually a new one at all as far as cooperation in the EU is concerned, because in 1991, the European Commission was already giving some thought to establishing a strategy on migration policy at European level in two communications on immigration and the right of asylum.
But I am not going to go into what was a historic initiative at the time, I would prefer instead to set out some of the essential details of the strategy paper. There is, in fact, a 1992 declaration of principles on migration policy, which included some specific strategic points which should now be useful for guiding future European policy on the subject. Among these are the common desire to reduce the causes of migration through appropriate measures relating to the regions of origin, the development of a common policy for the temporary protection of the displaced, the fight against illegal immigration, the conclusion of agreements with countries of origin and transit, the ratification of the Dublin Convention and the adoption of the convention on external borders.
This declaration of principles did not exert any lasting influence on the migration and asylum policy of the European Community at the time. The actual declarations of intent were also hardly implemented. Then, in 1994, the European Commission made an extensive new attempt at developing a plan for migration policy, by submitting a very comprehensive and substantial communication to the European Parliament and the Council on immigration and asylum policy. The purpose of the migration plan, which was seen in isolation in those days, was to come up with an integrated and coherent answer to what was happening on the ground, to identify the key elements for effectively regulating migration and to define a new framework for the Union's action.
The main elements were defined by the Commission as measures to stem the tide of immigration, effective supervision of immigration and strengthening the position of legal immigrants. As for the degree to which this concept has been implemented, we find that today, after four years, clearly visible and measurable success has been achieved in only three areas. In this regard, we should not overlook the result of work in the third pillar, which has resulted in some 70 legal acts from the Council in the area of migration. Perfectly respectable work has been done. But the European Union has not really succeeded in learning any lessons from its experiences of the reality of migration.
We believe it is necessary to approach this subject once again now, and that is the reason for the Austrian strategy paper. It will be forwarded to Parliament at the earliest possible moment after a first round in the K4 Group.
I should like to say a few words now about the Mediterranean countries. Over the last few years the Council has adopted a series of legal acts on illegal immigration, which also apply to relations with Mediterranean countries. Particular attention was paid to issues associated with the return of illegal immigrants to their homeland and to transit countries. The following legal acts were adopted: a standard travel document for the return of third country nationals, a specimen draft of a bilateral agreement for repatriation between a Member State and a third country and standard clauses that in future are to be included in various agreements.
In addition, I would also like to point out that, in accordance with its decision of 16 December 1996, the Council regularly examines the actual implementation of the legal acts it has adopted in the areas of illegal immigration, repatriation, the illegal employment of third country nationals and cooperation in enforcing deportation orders.
The Council knows that the standard EU travel document is being successfully used by some Member States in their relations with third countries. Moreover, the standard clauses for repatriation are presently serving as a basis for negotiations on the Euro-Mediterranean association agreements with Egypt, Lebanon and Syria.
Now a final word to Mr Orlando on Europol and the problems he raised. The Council and the Council Presidency are also aware of these problems and solutions are being worked on. As far as development cooperation with the Mediterranean countries is concerned, this is included in the MEDA programme. Of course we have our contribution to make here but this is one of the main elements of the Barcelona process, and a great deal is being done in this regard too.
Mr President, ladies and gentlemen, the Commission shares Parliament's concerns on the influx of migrants from Mediterranean countries trying to enter illegally the territory of the Member States. As has been made very clear, on behalf of the presidency, this phenomenon not only affects the southern Member States; migratory pressures constitute real and complex challenges for the whole of the European Union.
Very often organised crime stands behind this phenomenon. These would-be illegal immigrants are recruited among those who are desperately looking for better conditions of life and they sometimes become victims of the trafficking in human beings. The fight against this shameful crime deserves urgent and specific attention.
I entirely agree that the only viable response is to adopt a comprehensive and long-term strategy, as stated in the Commission's 1994 communication on migration and asylum policy, to which reference has already been made. That document identified three types of measures: actions addressing the root causes of forced migration, actions to manage migration flows, and actions to integrate legally resident third-country nationals. It is clear that we need a multi-disciplinary approach involving all the relevant actors. Law enforcement actions are essential but not enough. We have to combine coordinated actions in the field of judicial and police cooperation, foreign policy, trade policy and development cooperation.
Some activities have already been developed at European Union level. In 1996 the European drug unit's mandate was extended to cover the fight against trafficking in human beings. When Europol is fully operational, it is our hope that these activities will be strengthened. A specific programme on the training and exchange of persons responsible for combating trafficking in human beings, the STOP programme, was adopted by the Council in November 1996.
The Commission has also tabled two proposals dealing with temporary protection and solidarity amongst Member States in cases of mass influxes of displaced persons. These proposals will enable the Member States to cope more efficiently with situations like the one that we now face in Kosovo. The need to give international protection to persons fleeing from war zones is, of course, a different issue from illegal immigration and Parliament itself took the initiative for two new budget lines concerning the reception and repatriation of such people. The first preliminary report on the implementation of these budget lines has already been transmitted to Parliament.
In order to tackle these migration flows, improved cooperation with the third countries concerned is essential. The framework for this cooperation, having regard to this part of the globe, is the Euro-Mediterranean partnership. One of the basic purposes of MEDA is indeed supporting economic transition and socio- economic development in the Mediterranean region. By doing that we contribute to increased prosperity in the region and hopefully reduce the pressures for migration. In addition, MEDA can support specific measures under the Barcelona Declaration to help cope with illegal immigration. We shall, for example, be financing a seminar in Spain for police training on this subject. We are also supporting a meeting in the Netherlands on a whole range of migration issues. It must be understood that, under its own regulations, MEDA cannot be used to finance measures in Member States to fight legal immigration. That would be against the regulation and, more important, it would send a wrong political signal to our Mediterranean partners.
The Commission shares the view that improved cooperation at European level is crucial to manage immigration flows. The entry into force of the Amsterdam Treaty will provide a good opportunity to enhance our efforts further and develop new and more efficient tools in all these areas.
I can assure you that the Commission will make the most of these new provisions in order to help manage immigration flows, to improve the fight against trafficking in human beings and also to improve the situation for victims.
I was glad to hear the replies from the Council and the Commission before speaking myself. I agree that we need to take medium-term and global measures. However, that should not prevent us from taking other measures, immediately, to deal with the problems we are experiencing and those looming before us.
Some parts of the European Union are not much more than ten kilometres away from the north of Africa, and that narrow strait is becoming a gigantic common grave for some of those who try to cross it. They die in the attempt, having first paid their undertakers handsomely.
Hundreds of human beings have died this tragic death. They only appear on our television screens if something extremely serious happens, as it did on the coast of Italy. The catalogue of deaths that take place every day goes quietly unnoticed, and is rarely in the news.
Other people are detained and placed in camps which are more or less well equipped to receive them. The Algerians, for instance, whose situation is not so very different from that described by the Commissioner when referring to Kosovo, leave their homeland, which is now a powder keg, yet we in the European Union do not notice or do not want to notice what is going on. They end up herded together, living in cramped conditions in Ceuta or Melilla, for instance, two cities which are not far from their own country.
I believe that the European Union does have the resources to deal with this situation, more resources than we sometimes draw on. I am referring, as did the Commissioner and the President-in-Office of the Council, to the mechanisms provided under the third pillar for the control of cross-border traffic. I am referring, of course, to police cooperation, and dialogue with third countries to enable us to make a joint attempt to fight against trafficking in human beings, and to fight together against everything with contributes to this disaster.
Nevertheless, Mr President, we must also take appropriate measures here and now to respond to the victims' plight. We need to deal with the situation of those who, through mafias or through their own initiative, leave their homeland in search of a better life and try to reach our shores. Very often, they do not intend to live in the southern European countries, but plan to continue travelling north. Some of these people have been arrested near my home - in Catalonia, which is in the north of Spain - as they attempted to enter France, in the hope of reaching the countries of northern Europe. We need to deal with them, and we need centres where this can be done. Measures must be taken to control the Straits of Gibraltar, the Straits of Messina, and the most popular crossings. Above all, however, we must not look the other way, waiting for press headlines on large or small numbers of corpses washed up on our shores, waiting to have to regret the situation all over again.
Mr President, the problem of illegal immigration deserves specific attention because of the intense human suffering involved. Not only are lives lost, but many people also fall prey to gangs of organised traffickers, who run criminal businesses, risking the lives of desperate people. Faced with this situation, we need to increase cooperation within the European Union, strengthening, as has already been stated, the regular exchange of information on the criminal networks organising illegal immigration. The fact is that the illegal immigration these gangs are involved in is essentially - I would stress - a crime. We need to target the organisation of these networks. Sanctions will have to be effective, however, and the various administrations will therefore need to cooperate.
The legislative work undertaken by the Member States and the administrations themselves constitutes a great change. Nevertheless, in order to resolve this problem we must speed up the creation of a common judicial and police area, and of a coherent and homogeneous policy on immigration and asylum in the Union. This problem affects us all and, as we have often emphasised in this House, it can only be successfully resolved through cooperation. Such cooperation should also include the administrations of third countries. If necessary, European aid should be made conditional on strong government action against illegal immigration in those countries. The Council and the Commission should warn the Maghreb and the Mediterranean countries that unless they take action against illegal immigration, the European Union will, regrettably, be forced to reconsider Community aid to those countries when the MEDA programme is reviewed in 1999. Of course, countries which make a greater effort to stem the flow of immigrants will benefit from more favourable treatment by the European Union.
The same applies to commercial and association agreements. The European Union - the Austrian Presidency has already commented along these lines - should not sign any more agreements in the region unless they include the clause on the repatriation of illegal immigrants, which in my opinion will be of considerable help in resolving this problem.
The solution lies in control and collaboration, and if the administrations do not collaborate, the situation will not be resolved. I very much fear that if we do not take appropriate measures, we shall have to mourn more tragic victims in the future.
Mr President, ladies and gentlemen, allow me to begin by congratulating the authors of this import and laudable initiative, which is highly topical in the light of current events now and in forthcoming weeks and months.
The migration of peoples is part of world history. There has never been a time in the history of this continent when peoples have not been moving from one place to another as a result of famine, war, scarcity, poverty or persecution. So to think that migratory flows can be checked by building fortresses or barriers - which this time would have to go through the middle of the Mediterranean Sea - seems to me altogether illusory and over-ambitious, not to say stupid.
Clearly the problem must be tackled not as a problem but as an opportunity, because migration will be our future in the next century. Public opinion in our countries would do well to understand this, and therefore all xenophobic campaigns, or ones based on keeping foreigners out, are a huge mistake which will rebound against us. So we must make a major effort: convey the fact that there are, nowadays, many jobs which our fellow citizens no longer wish to do, and that immigration can therefore be a major opportunity, not least an economic one. So let us no longer consider immigration as an uncontrolled influx of labour supply - and it is clear that controls are important here - but as being driven by demand, in line with the future requirements of our economies. If we can alter our mind-set in this way, we shall give hope for the future not only to citizens from the other side of the Mediterranean, but also to our own fellow citizens.
Mr President, despite the sad tone of some of the preceding speeches, I feel obliged to point out to you that immigration into Europe from the southern Mediterranean countries is becoming a wide-ranging problem with dreadful consequences for those who attempt to reach Europe. It is a problem which has much to do with the European Union's present approach to north-south cooperation policies.
Immigration is on the increase, as a result of the worsening social, political and economic situation in the countries of the southern Mediterranean, and international criminal gangs trafficking in immigrants are expanding. At the same time, immigrants are dying in flimsy craft trying to reach the shores of Europe, and the Member States are introducing ever more repressive measures to protect their borders and often mete out inhuman treatment to the refugees.
This is the situation with which we are faced. I believe the time has come for the European authorities to take swift and effective action to resolve this problem. Above all, the European Union must formulate, once and for all, a policy of genuine cooperation with these Mediterranean states. Such cooperation must be honest and fair and not be based solely on economic interests. Rather, it must attempt to deal with the structural and immediate causes of the migration flows.
In the context of such a policy of north-south cooperation, based on a quite different philosophy from the present one, the European Union must combat illegal immigration, its networks and traffickers in an effective manner. It must put in place a common immigration policy based on principles of cooperation and solidarity with those states, and not on principles which are essentially economic and repressive, designed to protect fortress Europe.
In conclusion, Mr President, I would like to quote some words spoken yesterday in Madrid at the launching of Sami Nair's latest book, entitled: 'Mediterráneo hoy, entre el diálogo y el rechazo '. At the launch, Joaquín Estefanía said, and I quote: 'The belief that these matters can be dealt with through recourse to economics alone is false. Europe must return to politics in the search for a solution to the Mediterranean situation'.
Let us hope that this will be the case, and that history does not find us wanting yet again, for failing to live up to our responsibilities.
Mr President, for many years now thousands of people from North African countries have been trying, by taking risks that are well known, to cross the Mediterranean and gain a foothold in our continent. They ask for asylum, they ask for jobs and they ask for lives for themselves and their families.
The attitude adopted by all our institutions up to now has been appalling: we turn them back, we send them back, we try to contain them, we make things up as we go along, we improvise ad hoc rules, we guess what the Geneva Conventions say, etc. Even here, nationalist hypocrites are thriving, wrapped up in their sense of belonging to a bogus Christianity. That is quite convenient; the whited sepulchres are not there today! But meanwhile, the smugglers and crooks are making a fortune and dozens of drowned bodies are being recovered between Tangier and Algeciras. Men and women, who have already been victims of these gangsters, are then locked up, deported, humiliated and murdered by policemen in aeroplanes, in front of dazed passengers, who had no idea that things like that happened in our countries.
For them it is a matter of survival. It is a matter of eating every day, of working, of existing and of being able to send their children to school. Europe, which is beset by its own problems, must not just sit back and build ramparts, in case it becomes a fortress. Our society obsessed with profit, our society of the cautious and short-sighted, might one day easily bring calamity to us all.
Madam President, the European Parliament is beginning to show concern at the influx of illegal immigrants from the southern Mediterranean, and it is right to do so. But in the joint motion for a resolution, it proposes as a solution the reform of the immigration policy provided for in the Treaty of Amsterdam and, in this respect, it is wrong.
This reform, which has not yet been debated in France, has three main negative aspects.
The first is the abolition of all controls relating to the movement of persons at internal borders within five years, including those relating to nationals of third countries. Such a measure would make illegal immigration from the South a great deal easier: the immigrants would only have to look for a weak point somewhere to be able to enter and then scatter throughout the rest of Europe.
The second is the European Commission's monopoly over the right of initiative, which would also become automatic after five years. This measure would be dangerous and even dictatorial, because it is unthinkable that in the future national parliaments and governments might no longer have any right of proposal in the field of immigration.
The third is the move to qualified majority voting on a simple decision of the Council, which would also be a mistake. In fact, the abolition of sovereignty and national frontiers would remove all sense of responsibility from the Member States. No-one would gain from that. On the contrary, we must rely on the present Member States to negotiate a common immigration policy, to make our territory secure again while respecting the will of each nation and, if need be, to establish different forms of cooperation between the countries involved.
Madam President, as I only have 90 seconds of speaking time, I shall have to confine myself to just three points.
Firstly, the countries of Europe are not immigrant countries, yet they are currently facing enormous problems with foreign nationals and are simply not in a position to take any more immigrants. As I see it this has to be the bottom line, the central principle of our policy here.
Secondly, it is in the interests of all the countries of Europe to maintain the best possible relations with the countries across the Mediterranean, which is precisely where political and economic circumstances could trigger a new wave of migrants at any time. We need to focus our development aid as far as possible on those countries and conclude agreements not just to rule out further migration, but to leave the door open for both illegal and legal immigrants already in Europe to return home.
Thirdly, I still think that a territoriality principle must be introduced for political asylum-seekers, so that genuine political refugees - and these make up only a very small percentage of the total - are not given asylum in Europe, but in neighbouring countries on the same continent, preferably countries which have basically the same culture as the country of origin. Most people in every country in Europe and every section of the population would be glad to support such a humane policy, which is certainly not the case with the 'open borders' policy.
Madam President, the problem of migrants coming in to the EU from across the Mediterranean affects us all. Most come by sea but some come by land. Few Members, I imagine, except the Spanish Members of Parliament, were aware that the European Union has a land border with Morocco and I had the opportunity recently to visit the two Spanish towns in Morocco, Ceuta and Melilla, with my colleague, Terrón I Cusi.
Hundreds of migrants from both sub-Saharan Africa as well as from Algeria are increasingly coming into these two Spanish towns. The former are economic refugees and the latter are asylum seekers. Groups of them build up in the two camps, the one in Ceuta, which is very sub-standard, and the more well- established camp in Melilla, which has been funded partly by the EU. From time to time the economic refugees, most of whom are French or English speaking, are decanted over to Spain where they are issued with temporary papers and then promptly disappear northwards. That is something that should concern us.
Equally, however, we have the problem of the asylum seekers. Some of them are in my view genuine asylum seekers, suffering repression from the authorities and others in Algeria, and they of course are not allowed in. They are sent back to Algeria where they suffer oppression, torture and even on occasion death.
What we need is a common European policy on these issues, as Sir Leon mentioned. It is a European problem - it is not just a Mediterranean one. We need to make sure that Europol helps to catch the criminal organisations that are engaged in this vile trade. We need to ensure that we have asylum legislation that actually works and that those who are in fear of torture or death can come into the European Union and seek our protection. We equally need to put pressure on the countries of origin and countries of transit to make sure that they play their part in helping to staunch this flow.
Finally, as a number of speakers have stated, we have to help remove the causes. We have to help make sure that we get economic development in the countries of origin. We have to ensure that the political situation there is such that its people can remain there rather than have to flee, abandoning their homes and, in many cases, their families. These are difficult issues. In the climate of xenophobia we have in Europe, they are increasingly difficult; but they will not go away unless we tackle them.
Madam President, ladies and gentlemen, the Group of the European People's Party calls on the Commission, and above all the Council, to ensure that this problem is tackled thoroughly, in political and practical terms - under the third chapter of the Barcelona Declaration, and more generally under the European Union's third pillar - by introducing specific actions for the monitoring and assistance of clandestine immigrants and by negotiating specific measures concerning readmission.
What I would stress is the essential need for coordination at European level on a problem which, although it has an immediate impact on the EU states bordering on the Mediterranean, in actual fact also affects continental Europe, which in most cases is the ultimate goal of most immigrants.
It is pointless to leave it up to the individual Member States to handle a crisis which is in no sense bilateral - it cannot be handled by EU countries individually - but is global and European. It would therefore be advisable to institute a form of multilateral cooperation, perhaps based on cooperation between the Council of Ministers and third countries, and on Community framework legislation designed to tackle the repatriation of all clandestine immigrants in the same fashion, always with due regard for their basic rights, and helping at the same time to consolidate democratic, social and economic development in the countries of migration.
Only by means of such an approach, which should be incorporated into both the MEDA programme and the Schengen Agreement, will it be possible in future to protect the rights of immigrants, who should no longer be clandestine but sought out by Europe on the basis of a new employment policy and new, clear, social legislation enabling them to be integrated into Europe's social and economic framework and to develop their own potential to the full.
Madam President, our colleagues' questions, and in particular the one from Mrs Schaffner, once again raise a question of substance: how is it possible to handle in a humane and civil fashion a migratory flow coming from poor countries, in some instances ones torn apart by ethnic wars, without there being a common policy in the European Union?
A common policy would prevent individual Member States from passing the buck or implementing dissimilar, contrasting policies both in terms of reception, expulsion or insertion into the world of work - with the ensuing social prerogatives - and in terms of the concomitant and much-needed policy of developing economic activities and production in countries where people are still today dying as a result of famine and warfare.
The Commission's umpteenth listing of figures today is pointless. What is needed is a firm stance, leading to the immediate introduction of a common policy on immigration. We need cooperation projects and measures to combat organised crime, which is causing a real exodus of desperate people who are destined to become the foot-soldiers of these criminal organisations themselves and the victims of prostitution rackets.
Madam President, I do not think that we should be discussing immigration policy in general terms today; we should be considering new approaches, such as those outlined just now by Mr Caccavale. Above all, we should be focusing our attention today on what is happening in the southern part of Europe, the region which on the one hand is the most exposed to migratory flows - including illegal ones - but on the other is most encumbered with the burden of repeated refusals to take in the numerous immigrants and refugees. This can lead to dreadful tragedies at sea, as has already been recalled. All of this results from a lack of coordination with the North African countries and from the pressure of highly organised, highly efficient organised crime. Last year I visited the Kurdish refugee camps in southern Italy, and almost all of those to whom I spoke - Kurds from Sri Lanka and from Pakistan - told me how many millions of lire they had paid to middle-men to be brought to Italy, from where they would set off for Germany or the Netherlands.
We must bear all of this in mind - the worst possible exploitation of dreams, hopes and needs - and we must realise that it is more than just a matter of numbers and monitoring: of course monitoring is required, but cooperation is required too, and this should not be left to the countries on Europe's southern flank. Whereas it is fair to expect us - Italy, Spain, and Greece when it joins the Schengen area - to carry out careful surveillance of our coastlines, it is also fair to equip us to fulfil our tasks properly, not only of monitoring but also of cooperation and humanity.
With regard to reception centres, for example, if immigrants are to be housed in dignity and with respect for their human rights, there is a pressing need for many more such centres, ones that are far superior to the existing ones in Italy and other countries. The substantial investment which is needed in this area must at the same time be directed to improving cooperation.
I would also stress one further point: agreements with the countries on the opposite shores of the Mediterranean. Some interesting agreements have already been drawn up in this area, for example by our government. We urge the Austrian Presidency, or at the latest the German Presidency, to implement all the measures being called for during this debate: humanitarian assistance, joint monitoring, funding and cooperation. They should do so before next summer - which will soon be here - because that is when there is an increased risk of deaths in the Straits of Gibraltar, and an increased likelihood of the inhuman conditions that we have seen in the Sicilian Channel. Our mission, and the possibility of future humanitarian cooperation, would likewise be jeopardised.
Madam President, ladies and gentlemen, we are all agreed that the pressure of immigration from or via North Africa to Europe is dramatically increasing. We are also agreed that it is the southern Member States that are most affected by it. The reasons for the migratory pressures are sufficiently well-known - I do not want to go through them here again, as we are all aware of them.
But the southern Member States are not the only ones affected, all the European countries subsequently are, because as a rule, the destination countries lie further north. Germany and Austria are the first in line, and their ability to take people in and to integrate them are limited.But what is the Union doing? At present, we still do not have uniform or adequate instruments to meet the full extent of these new challenges.
We have the Geneva Convention, but we know that this is no longer enough, because only 10 % of those who come to us are treated as asylum-seekers in accordance with it. We need other instruments and concepts for the remainder, in order to be able to help both them and ourselves. Here, I would like particularly to thank the President-in-Office for presenting a very comprehensive concept, developed with total responsibility. I am glad that you have mentioned the need, for instance, to reduce the pressure for migration through intervention in the crisis regions, to combat trafficking in human beings, and to regulate immigration.
We are not a fortress, but in the interests of eventual integration, immigration must be limited and controlled. Legal checks on entry were mentioned as a general concept for the Union, and so was new protection for refugees, because first and foremost, we need a division of the burden to enable integration and transitional entry to Europe. We need a completely new overall concept that will produce these solutions. I am confident that this is the beginning of a discussion that will end positively for the whole of Europe.
Madam President, all the Member States of the European Union have contributed to the Euro-Mediterranean policy, and they should also all contribute to helping the Member States who have to deal with these problems. In no way are the illegal bodies washed overboard from these flimsy craft the responsibility of one Member State alone. We must all play our part in dealing with this problem. As we know, this problem has arisen as a result of the immoral differences in earnings between the northern and southern Mediterranean countries, which can be as much as tenfold. The southern Mediterranean countries are begging us to make a determined effort to come up with solutions quickly. Yet the levelling-out - if that is indeed our aim - has to be achieved through favourable treatment of those southern countries, giving them advantages, making their task easier. Promises of financial aid alone are not enough. We have to be seen to act.
We should make use of those very television channels through which we have created the myth of a European wonderland, making many young people from the Maghreb believe in a European dream. We should use those same television channels to broadcast information, dissuading these young people and informing them of the very real risks they run, telling them about the slavery which awaits young people in Europe if they do not possess the necessary documents.
It is both laughable and incredible that the European Union as a whole should declare itself powerless to fight against these mafias which exploit human beings, namely impoverished youngsters. We need to create opportunities for temporary emigration, with offers of jobs and training. Madam President, were you aware that the very doors we are opening to young people from the CEECs are being closed to young people from the Maghreb? We need to give them a better reception, showing greater respect for their dignity. After all, we are decent human beings. Those young illegal immigrants whose corpses are washed up are, in the main, the victims of a European dream we are creating here, in the European Parliament, as we use empty words to describe a non-existent European wonderland.
Madam President, nowadays, the European Union is a prime destination for many who, travelling from the Eastern countries, Latin America, and northern and central Africa, wish to cross its borders in search of solutions to the most pressing problems in their daily lives. What we are discussing today, however, is a flow of migration into the southern flank of Europe. Spain and Italy are being besieged by migrants fleeing from the conditions in their home countries. Highly dangerous methods of crossing from Africa are resorted to, some of which have been referred to earlier - these flimsy craft - and, as a result, thousands of corpses have been washed up on the coast of the south of Spain or the north of Africa, and a shameful traffic in human beings has developed. Clearly, we cannot remain indifferent to it.
Ladies and gentlemen, this problem will not be resolved through a debate on whether the Union's borders should be open or closed, or through repressive or police action. It will not be resolved either through the Geneva Convention or regulation of the right to asylum. The problem has to be approached from a position of human solidarity, through the economic and social development of the migrants' home countries. The political stability of those countries must be promoted, and they should make the best use of their human and natural resources to transform the Euro-Mediterranean area into a balanced, stable zone.
The association agreements - the negotiation and ratification of which is unacceptably slow, the Barcelona Conference - full of good intentions but with few practical results, and the MEDA programmes are valid instruments through which to express our solidarity with the development of the people of the Mediterranean. Countries such as Morocco, Algeria or Tunisia must receive special priority treatment where the Union's foreign and cooperation policies are concerned.
The Commission and the Council must include meetings and ongoing studies of migration flows in their schedules. As I live in Melilla, a town on the border between the European Union and Morocco, I have witnessed the Spanish Government's determined effort to make a serious attempt to resolve these problems. The Commission itself has gained first-hand experience of the work under way during its visits to the town of Melilla, and also to Ceuta. However, resources are needed. In this area too, an effort must be made to help the European countries responsible for policing and controlling our borders, a task which is often unrewarding indeed.
I should like to leave you with a final thought on illegal immigration. We should stop talking about the fight against illegal immigration. Instead, we should talk about the fight against those who traffic in human lives, and about the fight against drug traffickers. We should not and must not give the impression that we think of the migrants as invaders or criminals, because that is not what they are.
Thank you, Madam President, for allowing me to speak at the end of this debate. As I am sure you are aware, the Liberal Group has signed the joint motion for a resolution. We had no problems in doing so but I would, however, like to raise several points that I feel strongly about in relation to the debate on immigrants from the southern Mediterranean.
We must emphasise that it is essential to put a stop to this influx of immigrants. What is more, there is no doubt that the misery that has just been described affects us all deeply; we have to find a solution to it. We must also take account of the fact that immigration is due to deep-seated causes that go beyond the purely technical aspect of crossing external borders that has been mentioned today.
I believe that, in this respect, we need to highlight the despair of the immigrants who have no hope of a future in their own country and who therefore believe that the only solution to their sorry fate is to flee to the countries on the other side of the Mediterranean. We must hope that the authorities in the southern Mediterranean countries will cooperate fully with the Member States of the European Union in implementing measures to control illegal immigration. We believe, too, that the police treatment of illegal immigrants and the legal provisions relating to them are inadequate. Community policy must focus more on improving development in the Mediterranean countries and, consequently, the future prospects for their citizens.
Allow me to add one comment in conclusion. These policies are in direct competition with other policies for which budgetary assistance from the European Union is desired. Therefore, we must highlight the importance of a systematic evaluation of the European Union's policy concerning the Mediterranean with a view to making this policy more effective, rather than useless.
Madam President, ladies and gentlemen, I have followed this discussion and debate with great attention. I have observed that many Members from the Mediterranean region have spoken here and that is why the issue of the Euro-Mediterranean partnership is an essential part of this debate. I would like to point out that this partnership includes three areas: political dialogue, the economic issue (which of course includes socio-economic elements), and then the additional question of culture and other related items.
In the European Union of course, we very much try to provide support for countries south of the Mediterranean Sea, i.e. North African countries. I would point out that we are also trying to conclude free trade agreements with them. But we should also be aware that, unfortunately, many of these agreements fail because of the quota problem. I do not want to go into detail here but I think you all know what I mean.
Secondly, of course you are right that improving the economic situation is of fundamental importance when it comes to seizing the problem of migration by the roots. It is something that we are all aware of and are working on. In the MEDA programme, especially, there is a lot of money for this purpose. On the whole, there are enough funds and I would like to emphasise that.
Thirdly, I believe - and I said this in my statement at the beginning - that, on the question of migration, we must tread a new path. The instruments that the Geneva Convention made available to us are no longer enough today on their own. We must find a way of deterring criminals, especially traffickers in human beings (whom I shall discuss later), on the one hand, and accepting legitimate humanitarian refugees on the other. We must also, however, show solidarity, and that is something that I would call for especially as President-in-Office from a country which has done a great deal for refugees, without always being able to count on the solidarity of every Member State in doing so.
This issue was raised by one Honourable Member only in relation to the Mediterranean region, but I would point out that in the case of Bosnia, for instance, we have as you know accepted between 85 000 and 90 000 refugees. That is almost equivalent to 8-9 % of the Austrian population and is the largest per capita share. That is why we must call upon solidarity from all other countries as well. This is the basic idea behind our strategy paper, which does of course still need to be debated and revised, but on which we can ultimately reach a consensus.
I agree with what was said in the debate - it is also true that we should, of course, tell countries that they are not just going to find a paradise here, that we also have unemployment and that they cannot automatically expect to be taken in. But I would also like to say that exactly the same applies to the central and eastern European countries. My country harbours the same fears about those countries as Spain probably does about the Maghreb countries.
Finally, I would like to mention the despicable trade of trafficking in human beings. The Austrian presidency has tabled a draft for a convention on this within the UN General Assembly, partly in cooperation with Italy. But this question is being worked on very closely in the European Union context too, as we consider it to be important not only with respect to the Mediterranean countries but also for the whole of the central European region. It is not for nothing that this issue was also a subject at the European conference yesterday, but as I talked about this in detail earlier on, I will not repeat myself.
Thank you, Mrs Ferrero-Waldner.
I have received six motions for resolutions pursuant to Rule 40(5).
The debate is closed.
The vote will take place tomorrow at 12 noon.
EU/Hong Kong
The next item is the report (A4-0312/98) by Mr Cushnahan, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the Commission communication to the Council on the European Union and Hong Kong (COM(97)0171 - C4-0214/97).
Madam President, when the handover of Hong Kong took place on 1 July 1997 many fears were expressed as to how the situation would develop. It was widely acknowledged that if the transition was unsuccessful there would be far-reaching implications for political and economic stability in the region and for relationships between world powers.
Having closely monitored the situation for 15 months, including a visit to Hong Kong to meet and listen to a wide cross section of viewpoints, I believe that the transition was more successful than many of us would have dared to hope.
However, I have a number of concerns in relation to the implementation of democracy, the operation of the rule of law and the protection of human rights, which are detailed in my report and which the European Parliament must continue to observe closely. The holding of elections on 24 May this year marked an important milestone in the development of democracy. The relatively high turnout is an emphatic answer to those who would argue that Hong Kong residents are not interested in democracy.
However, this satisfaction is tempered by the fact that the electoral system is less than fully democratic with too much power vested in the hands of the elitist functional constituencies. Suffice to say that as a consequence 140 000 functional constituency voters elected half the Members of the 60-member LegCo whereas 2.8 million voters were able to elect only 20 members for the geographical constituencies.
It is unacceptable that despite winning a clear majority of the popular vote, pro-democracy parties obtained a mere third of the seats on the Legislative Council. It would be reassuring for Members of this Parliament, and others elsewhere including in Hong Kong itself who are committed to democratic principles, that a firm and unambiguous timetable was put in place for holding all elections on the basis of universal suffrage.
Additionally, a free and democratic society cannot exist unless the rule of law operates, untrammelled, within its borders. The rule of law requires that all laws apply to all citizens equally, that they are enforced impartially, that they are justiciable in open courts accessible to all. The implementation of the rule of law requires that the powers of government, judicial, legislative and executive, be separate from and independent of each other so that each is a check on the others, thereby ensuring that none can abuse its power.
In the unusual, indeed unique, HKSAR constitutional arrangements where autonomy is threatened by surrogacy, the independence of the judiciary assumes extra importance in discharging its role of upholding the rule of law and if necessary drawing attention to any democratic or constitutional deficit which is inhibiting the application of the rule of law to the citizens of Hong Kong.
Any objective observer must worry that a number of recent cases, notably the Xinhua case, the Hong Kong Standard case, the Ma Wai Kwan case and the right of abode case call into question the efficacy of the rule of law in the Hong Kong SAR. These concerns have been intensified with the passage of the Adaptation of Laws bill.
As regards the protection of human rights, a number of issues perturb me. The introduction of the concept of national security is a worrying development. We must ensure that it is not used to curb political dissent as has been done in the People's Republic of China. The suspension of labour laws, attempts to undermine the editorial freedom of the press and the implications of the introduction of laws under Article 23 of the Basic Law are all warning signs confirming the need to monitor the situation and to guarantee that there is no erosion of fundamental human rights and freedoms.
The European Union has a very important role to play in the evolution of Hong Kong. The EU must fully support by deed and action the continuation of Hong Kong's international autonomy in economic and trade matters. We must pursue cooperation at all international levels, particularly as a partner in the WTO. We must strengthen existing links and establish new ones and it is of fundamental and symbolic importance that all Member States should grant free access to HKSAR and BNO passport holders.
Our strategy must at all times consistently and continuously underpin the 'one country, two systems' concept. I hope the Commissioner, who I am glad to see here for this debate, will take on board the recommendations included in this report when he produces his own annual report. I look forward to receiving that report and our committee will respond in due course.
Finally, I would like to thank all those who contributed to the drafting of this report. I welcome the cooperation from all political viewpoints on the committee. Of most significant importance were the views I received from within Hong Kong itself. I hope we have advanced the debate. I hope this is a balanced report and I hope it charts the way forward.
Madam President, it is customary on these occasions to congratulate the rapporteur on his work. What is perhaps less customary is the fact that I actually mean it when I congratulate the rapporteur on his work. This is a good, thoughtful and thorough report. I would particularly like to thank the rapporteur on the way he went about producing his report and the cooperation he showed with others in the committee. The report has taken on board many of the observations we made in discussion in committee. That has meant that we have managed to keep amendments to the minimum and thereby kept the cohesion of this report. I think that is important. I should like to thank him for that.
This report emphasises the importance of Hong Kong to the European Union and indeed to the global economic system, as we have seen in the last few weeks. But our main message has got to be, quite frankly, that we have to recognise that the hand-over of power has gone very well. The worst fears of many people, expressed in this Chamber, have not been realised. The idea of 'one country, two systems' appears to work. There has been political, press and religious freedom. There has not been widespread corruption as was feared. Indeed the high quality of the Hong Kong civil service continues to shine through. Of course there are areas of concern and Mr Cushnahan has outlined some of them.
There have been questions about political influence being used for appointments to statutory advisory bodies such as the housing authority. That is an area that needs to be watched. There were rumours that Chinese security advisors were to be installed in the Chief Executive's office. I am glad to see that was denied by the government. There was the attack on Radio Television Hong Kong by a member of the Chinese Peoples' Political Consultative Conference. While the Chief Executive, Tung Chee-hwa was somewhat dubious in his response, President Jiang Zemin was very clear in condemning any influence in Hong Kong affairs. I am very glad to see also that the new guidelines that will be introduced for Radio Television Hong Kong will be based on those applying to the BBC and other international broadcasters, thus helping guarantee its neutrality.
Our main concern was always about the existence of the provisional legislature. We must recognise the positive step forward reflected by the elections to the Legislative Council. We should celebrate the high turn-out in those elections and the fair way in which they were conducted, although we should still register our concern at the severe reduction of the franchise in the functional constituencies and the possibilities for abuse of corporate voting in the functional constituencies through the registration of shell companies. We therefore look forward to full democracy in Hong Kong as soon as possible.
There have been concerns about some of the decisions taken in the Hong Kong courts, which Mr Cushnahan describes in detail in his report. One particular issue is the question of the immunity of state bodies from prosecution and whether this applies to the New China News Agency. That worry has been accentuated by the case of Emily Lau, who has been involved in dispute for nearly 12 months with the New China News Agency.
The precise status of the New China News Agency should be clarified as a matter of priority. The rule of law, as Mr Cushnahan has said, is crucial to the future of Hong Kong. One further area which will need to be watched carefully is the need for the new Legislative Council to pass legislation on issues such as subversion and treason under Article 23 of the Basic Law. How Hong Kong handles that will be a key to the continuing success of 'one country, two systems'.
The best sign of the success of 'one country, two systems' has been that Hong Kong has been able, so far, to weather the Asian crisis, and to do so without interference from China, but with support from China. I would be interested to hear Commissioner Brittan's observations on that aspect. Clearly Hong Kong has to have autonomy in its own economic affairs but it also has to have the support of China.
Finally, I would endorse Mr Cushnahan's remarks about granting visa-free access to residents of the Hong Kong Special Administrative Region. I believe this would be an important step forward in developing greater commercial ties between the European Union and Hong Kong.
In conclusion, I would say so far so good; in fact, better than we had hoped for. Let us hope that we can continue to work closely with the authorities of Hong Kong to develop a better future for the residents of Hong Kong and to develop Hong Kong's important status as a keystone in the Asian economy.
Madam President, this high-quality report from Mr Cushnahan should serve to enhance the profile of the European Parliament. The background information provided in part B is illuminating and offers a sound basis for the proposal for a resolution.
Hong Kong's economy grew rapidly thanks to extensive economic freedom, a culture of individual enterprise, generalised private saving and free trade. Per capita GNP is now higher than in some EU countries. Hong Kong's success story demonstrated early on the advantages of a market economy system over old-style socialist economic planning.
The country came more and more to be seen as a role model by developing countries fighting their way out of poverty - a factor which certainly contributed towards the spirit of economic reform in China. In the run-up to the handover to China, there were many who felt that, ideologically, Hong Kong was taking over China. Be that as it may, few would dispute that China has - so far at least - broadly respected the agreement it entered into regarding Hong Kong. Economic freedoms ultimately form the basis for freedom in the wider sense and the system guaranteeing those freedoms has remained intact.
As Mr Cushnahan says, a number of worrying things have nonetheless been happening recently. Elements of the democratic structures that were built up have been undermined. This Parliament and the European Union as a whole must keep a watchful eye on developments. By adopting this resolution, we will be putting down a marker in that regard. We need also to take steps in our own countries to alleviate the situation, for example through generous visa policies and a commitment not to introduce trade restrictions.
For many years, Hong Kong was a refuge for large numbers of people fleeing repression and dictatorship. Let us use our influence to maintain it as a home for freedom in the future.
Madam President, the Commission communication is called 'Beyond 1997'. Well, we are beyond 1997 and the sky has not fallen in. I organised a visit of MEPs to Hong Kong at the time of the elections to the new LegCo in May of this year. It was the fourth such visit in four years. We concluded that the elections were free and fair, that there is no very tangible change in Hong Kong and that by and large the citizens continue to enjoy the freedoms to which they have become accustomed in recent years.
Hong Kong retains economic autonomy too: its high-rise economy has withstood the pressure of the financial turmoil from Typhoon Thailand. The actions of the Hong Kong monetary authority may not have pleased classical economists, but their response bore the hallmark 'made in Hong Kong' and not 'made in China'.
Yet, as this excellent report shows, it is important not to be naive. A democratically elected Parliament has been abolished and replaced by a new Legislative Council rigged in favour of Beijing and against the free will of the Hong Kong people. A sometimes supine judiciary, and suspicions of self-censorship, give grounds for concern. There has been a gradual but consistent repeal of human rights laws and undermining of institutions essential to their protection. The new police guidelines on demonstrations, issued a week ago, are just the latest example of this.
Hong Kong people must speak out against every potential abuse, and we must support them in so doing, not just by giving them visa-free entry to the European Union but by supporting education in democracy in Hong Kong.
There is an unseemly haste in Europe's new approach to China. Tony Blair, as the Prime Minister of a Member State, is visiting China this week and almost ignoring human rights. President Santer must not show the same myopia when he visits Hong Kong for the Commission next month.
We live in a time replete with political possibility. If we are to feel our way towards a new relationship with China, let us welcome China's signature on Monday of the ICCPR; but we shall know them also by their actions. Our watchword must be vigilance.
Madam President, we have all been surprised to see that Hong Kong has remained one of the most free and open markets in the world since the UK handover. Last week one of Hong Kong's most powerful men, Sir Donald Chang, visited my country, and while in The Hague gave a further illustration of how Hong Kong, as a special administrative region in China, is determined to maintain transparency and the strict application of the laws of the market.
Last month the authorities did, admittedly, intervene in the share markets to prevent speculation - successfully, according to reports I have read - but in my view this was a one-off measure. There was just one thing that Sir Donald Chang was seriously concerned about, and that was the extremely slow and ineffective measures that Japan is taking to restore order in the Asian crisis and in the crisis at home.
Finally, it would be extremely useful to hear how the EU bureau has expanded its activities and in particular to receive a report on its human rights monitoring. I have talked to colleagues who know Hong Kong better than I do, and they are extremely uneasy. I think we should ask for a report as soon as possible. Lastly, I congratulate Mr Cushnahan on his report, which has the support of my group.
Madam President, the historic and decisive fact about the issue we are debating is that after 100 years of forced British colonialism, Hong Kong has rejoined and is an inseparable part of the vast nation of China.
Whatever happens from this point on in that province of China cannot but be influenced in one way or another by that historic fact. While that is the situation, I fear that Mr Cushnahan's report, in the ten recitals and 19 paragraphs of its motion for a resolution, is governed and permeated by suspicion and mistrust, and not, I would say, by good faith in what is happening. There is something wrong with everything, everything must be regarded defensively and with doubts. He goes so far as to say: elections for the legislative body are all very well, but they are suspect, undemocratic, because the electoral system is not democratic. Mr Cushnahan, what kind of electoral system is there in your country? In my own? In all the European countries? Are we happy with those systems? Are they supremely democratic or are they anti-democratic?
But beyond that, Madam President, I fear that this report wishes to appoint the European Parliament, the European Union as a joint detective agency, inquiring into what is going on and what must happen in Hong Kong as if it were populated by Belgians, Germans, Englishmen, Greeks and other Europeans. But Hong Kong is populated by Chinese, and what goes on there is mainly if not exclusively their business. There is even a naive view that what happens in Hong Kong in one way or another may become a springboard for changes all over the vastness of China. That is naive and indeed suspect, because it shows that all the concern about what is happening in Hong Kong is just viewed as a springboard, a tool for us to meddle in China's internal affairs and bring about changes which suit our own purposes. That is not the right attitude, it does not help relations between the European Union and China ...
(The President cut the speaker off)
Madam President, the most important message emerging from Mr Cushnahan's excellent report is that China has fundamentally respected the agreements it entered into on Hong Kong. We find that this former British colony de facto enjoys a greater degree of democracy today than it did during a large portion of its time under British sovereignty. This confirms the impression I received when the China delegation visited Hong Kong in June this year.
I am not saying that there are no problems. Reference has been made to Article 23 of the Basic Law, which could be used as a tool for infringing democratic freedoms. This is a point that requires careful monitoring. The ILO is currently looking at trade union rights, which for me are of vital importance. We must draw attention to any problems in that area.
Lastly, let us not forget that Hong Kong is an integral part of China. Developments in Chinese policy will affect the former colony more than ever before. The EU must not start pushing reform in a way that will trigger mass unemployment in China. We do not want to see Russian-style social chaos overtaking the country. That would be disastrous and put a halt to any form of democracy. Hong Kong's relatively positive position would also be threatened.
Madam President, up until now China has, at least formally, fully honoured the commitments it had made regarding Hong Kong. We should be pleased about that. However, the establishment of a form of parliament such as exists in democratic countries is not likely to happen before 2008. Universal suffrage for the election of all of the citizens' representatives will not come into effect for another 10 years. We must be extremely vigilant over these 10 years and show great solidarity with the democratic forces at work in that country.
The public authorities have until now maintained Hong Kong's reputation as an open and incorrupt business centre, as Mr Cushnahan very rightly pointed out. But this seemingly exemplary attitude, this openness to the world must be supported and encouraged in an environment which is far from favourable.
We must stress in passing that it is important to grant entry to those holding a passport from the Hong Kong Special Administrative Region without requiring a visa, just as the citizens of the European Union have access to Hong Kong without a visa.
The high volume of trade and movement of people, ideas, capital and goods is of vital importance for Hong Kong. We must be committed, active and supportive in these areas. It is not only the wellbeing of this advanced region of China that is at stake, but also our own wellbeing.
Madam President, the Asian, and particularly the Chinese, economic area holds immense potential for the European Union. Without a doubt, Hong Kong plays a key political as well as economic role as regards links with the region. That is why good relations with the government of the Hong Kong Special Administrative Region are of great importance for the European economy. The EU must undertake every necessary effort to foster appropriate contacts, and above all to speak out against the alarming anti-democratic tendencies cited in the report, and the lack of constitutionality which has been justifiably criticised. Only a democratic order based on the rule of law can be regarded as the guarantor of a permanently independent Hong Kong economy.
On the issue of visa-free access to the Schengen area, I cannot agree with the rapporteur's current request for this to be given to all HKSAR and BNO passport holders. In my opinion, this question should be treated separately, as the Commission has suggested.
Madam President, we all have good reasons for following developments in Hong Kong - which are examined in great detail by the rapporteur, whom I congratulate - for itself, for its inhabitants, and for what it can mean for a country as important as China.
In my own case, being Portuguese, the situation is of particular interest given its inevitable implications for the integration process for Macau. That will take place, a quarter of a century after the Portuguese revolution of 25 April 1974, under conditions that are much more favourable from every point of view.
On the one hand, it has been possible over these years to provide the territory with infrastructure and services which have been particularly important for its development and for the quality of life of its population, including the airport, the university, the new port, the waste processing plant, etcetera.
Moreover, and of particular significance, the Legislative Assembly has been approving the territory's own legislation, in complete freedom and in accordance with universal values that are also the values of its population. Having already had an identity of its own - Macau is a member of the World Trade Organisation and has a cooperation agreement with the European Union - we have every interest in its continuation in the future. But over and above our own interests and those of Macau, we consider that the interests of China are at stake here, which has in Macau an area of openness and development of which it may be proud.
It is important, therefore, that the Commission - and for that reason, I address the Commissioner - should give Macau a higher profile through its representation in Hong Kong or, preferably, by opening a representation in Macau, whose administration, we are sure, would not fail to offer whatever support was needed.
Madam President, I am one of those who have visited Hong Kong since the transfer. Things have developed very differently from what we expected just over a year ago. At the time, the thinking was that in economic terms maybe things would be fine in Hong Kong, but that in political terms things would go very badly. As my colleague Mr Watson and many others have said, we must remain very vigilant. That is the usefulness of this report on the political side.
In practical terms one must acknowledge that in the Hong Kong situation, overall, the development of - albeit a limited - democracy has been scrupulously observed. At the present time the concern is rather with economic developments taking place in that part of the world. If things go wrong economically they will certainly have a negative political impact.
I should like to ask the Commission one specific question, touching also on the visa issue. Of course we should not only be concerned about visas. That is quite true. Nevertheless it is one of the few specific things where Europe as a whole can do something more. I am still concerned about this, particularly when I hear some speakers say that the visa question is something we do not take seriously, and that only eight countries admit visa-holders to Europe. The Commission can play a role because Schengen will be incorporated in the Treaty of the European Union. I hope that the Commission will say that it will take an initiative on this point. This is the kind of concrete solidarity which we must maintain. I hope that with next year's report we can say that things are better than they are at the present time.
Madam President, ladies and gentlemen, may I too welcome Mr Cushnahan's admirable report and the motion for a resolution. I would like to comment on some of the key points.
Firstly, a number of speakers, of whom Mr Titley was one and Mr Watson another, also Mr Gahrton and most recently Mr Brinkhorst, have commented generally on the nature of the handover and on the broad adherence by the Chinese authorities to their political commitments. I would welcome those statements and I entirely agree with what has been said. I really want to underline the remarkable nature of what has occurred because it is true to say that the introduction of the one country/two systems arrangement is unique, and to introduce it as successfully as has been done is a remarkable achievement; tribute is due both to Hong Kong and to China itself for that fact.
Nonetheless, a number of critical points have been made and Mr Brinkhorst summed it up by saying that we must continue to be vigilant. And so we shall be. The resolution calls for the acceleration of the introduction of universal suffrage. In his visit to Brussels last February the Chief Executive Tung Chee-hwa said: 'It is up to us, the people of Hong Kong, to decide for ourselves the further development of the democratic process with the ultimate aim of universal suffrage'.
I can assure you that the Commission will continue to pay close attention to the development of democracy in Hong Kong. During my own last visit to Hong Kong I stated publicly that Hong Kong would earn credit at little cost by announcing as early as possible that it intends to introduce universal suffrage by a reasonable and specified date in the future. We should recognize, however, Hong Kong's efforts so far, as Mr Cushnahan has done, while keeping up the pressure for a clear timetable to full democracy, as he urges us to do, and as Mr Pradier has also urged us to do.
There are signs that the financial crisis to which Mr Brinkhorst referred is already emboldening those calling for more democracy in Hong Kong. I can assure you that is a point on which President Santer and I will not be silent when we visit Hong Kong at the beginning of November.
Referring to the visa question, the European Parliament resolution urges Member States to grant visa-free entry to SAR passport holders, and Mr Burenstam Linder has drawn attention to that. While the Commission has no direct responsibility over EU visa policy, which is still intergovernmental until a common visa list is introduced under the Amsterdam Treaty, we strongly support Hong Kong's efforts to secure visa access. That is one key way in which the European Union can support Hong Kong's economic autonomy and reinforce the one country/two systems concept.
In fact - and Mr Brinkhorst has perhaps been a shade too generous to the Member States in his statement of the position - it is the case that the eight referred to admit visa-free only BNO passport holders, but there are only two Member States that allow visa-free SAR passport holders, who are of course in the majority.
It is equally important that Hong Kong should convince European countries that its immigration, policing and customs procedures are efficient and reliable. We have urged them to run special visitors' programmes for European national officials with that in mind. Such programmes now exist and I hope they will help to persuade those Member States who have yet to be persuaded of the merits of visa-free entry for SAR passport holders.
With regard to the WTO, the EP resolution advocates close cooperation between the European Union and Hong Kong within the WTO, and I would agree with what Mr Porto said about applying that to Macao as well. The Commission is convinced that Hong Kong's liberal economy, not least its open trading regime, underpinned by WTO membership, will act as an example and a spur to continued economic reform in China, notwithstanding the current problems related to the Asian financial crisis.
Within the WTO there is good cooperation between the European Union and Hong Kong. Hong Kong is one of the staunchest supporters of our initiative to launch a new millennium round, and the Commission regularly discusses Beijing's WTO membership bid with Hong Kong. Hong Kong of course supports it, and provides a unique example to China of the benefits of WTO membership.
The resolution also calls for wider cooperation in order to strengthen EU-Hong Kong relations and reinforce Hong Kong autonomy. We believe that stronger bilateral ties are vital to the underpinning of the one country/two systems concept. We are on the verge of concluding a customs cooperation agreement with Hong Kong which I hope President Santer will be able to initial when in Hong Kong, while also exploring the possibility of more ambitious agreements.
We need to take account of the delicate division of responsibilities between Hong Kong and Beijing in the foreign relations field but we need, nonetheless, to explore what Hong Kong can do to the maximum possible extent. The European Union continues to pursue deeper bilateral relations in other areas, notably by encouraging business-to-business links; the first plenary session of the EU-Hong Kong Business Committee took place last year in Brussels, and the second will take place in Hong Kong during our visit there at the beginning of November.
The motion calls on the Commission to monitor the autonomy and financial stability of the Hong Kong market. The Commission is monitoring the financial and economic situation from our office in Hong Kong, but also by means of frequent visits from officials in the SAR and through visits of high-ranking officials to Brussels. That monitoring will be reflected in our first annual report on Hong Kong which we will be publishing shortly.
Mr Titley is right, in my view, to say that Hong Kong's problems have been formidable but nonetheless the crisis has been weathered there very much better than in many other countries in the region, and I would agree wholeheartedly with what Mr Burenstam Linder has said about the fact that it is liberal economic policies which have brought about that situation, for all the difficulties that Hong Kong is currently undergoing.
During the year Hong Kong has acted to increase liquidity, for example by cutting the savings tax and by expanding its repo market. Lately it has resorted to more drastic measures, to curb speculation by traders seeking to depress the currency in order to hike up interest rates and benefit from the resulting fall in share prices.
The measures which were referred to by Mrs van Bladel are three-fold in character: a decision to buy shares in the stock market which boosted the share index by 19 % over two weeks; further measures to strengthen the currency board, increase liquidity and calm the volatility of inter-bank interest rates; and, thirdly, measures to improve transparency and enforce greater discipline on the stock market. We are analysing those measures closely and will comment on them in our first annual report.
Parliament's resolution declares that the EC office in Hong Kong must be able to play a significant role in the development of EU-China relations and suggests that staff resources should be increased. I entirely agree with Mrs van Bladel that an effective and well-staffed EU Office in Hong Kong is essential, and staff deployments have recently been made to strengthen the resources of the office.
Finally, the EP resolution welcomes our intention to produce annual reports; we are now finalizing the first one and hope to transmit it to the Council and Parliament by the end of October. As I mentioned, President Santer and I will be visiting Hong Kong at the beginning of November, so the publication of our report will be timely. It will look closely at the full range of relevant economic, political, judicial and other issues that have characterised Hong Kong life during the first year of the SAR. Needless to say, we will take account of, and greatly benefit from, the observations and recommendations made in Parliament's reports and resolutions, and particularly Mr Cushnahan's excellent report and the points made during this debate.
Thank you for that very comprehensive reply, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Council)
The next item is questions to the Council (B4-0483/98). I should like to welcome Mrs Ferrero-Waldner, President-in-Office of the Council.
Question No 1 by Patricia McKenna (H-0832/98)
Subject: Mistreatment of journalists in UK
Is the Council aware that the UK police are mistreating members of the National Union of Journalists, especially freelance members, by not recognising their press cards, arresting them for trespass or obstruction or even under the Harassment Act (intended for preventing 'stalking'), assaulting them, holding them until their deadlines have passed, preventing them from taking pictures, confiscating their photographs with court orders and erasing their video material, as well as restricting their public access during protests ? Is the Council further aware that, although written police guidelines do exist for relations with the press, journalists have not been allowed to see them? Do such activities breach the Treaties, including the Treaty of Amsterdam, in particular the articles relating to Justice and Home Affairs, for which the Council is largely responsible? If it wishes to be taken seriously outside the EU on such matters, will the Council instruct the Commission to ensure that journalists may operate freely within the EU before pursuing that issue elsewhere?
Mr President, may I say the following in response to the Honourable Member's question: the ruthless treatment and the harassment of freelance journalists is a matter which unfortunately does not fall within the Council's remit.
I can therefore tell Mrs McKenna that the Council has not discussed this matter at any time. Upholding public order in the sovereign territory of a Member State is actually, as I should also point out at this time, the sole responsibility of the police authorities of the country concerned. Also, I should stress that respect for human rights and democratic freedoms, and also of course the preservation of press freedom, form the cornerstone of the entire construction of Europe, of that there is no doubt.
It is true that the Council cannot rule out occasional shortcomings at local level. However, it is truly convinced that in their actions the governments of Member States will always be guided by the basic principles mentioned above, principles without which the Community would have no future.
I just wish to point out to the President-in-Office that there is written and video evidence concerning this harassment. When you say that you cannot prevent occasional shortcomings as regards freedom of the press, you have to ensure that it is prevented because Article F of the Maastricht Treaty states that the European Union shall respect the European Convention on Human Rights.
This is an abuse of that Convention. These journalists were covering social justice and environmental issues. They have been harassed by the police, their offices and homes have been raided, equipment has been confiscated and the pictures they have taken at protests have been used against protesters in evidence. This is a gross abuse of the freedom of the press and of the freedom to report what is going on.
If you allow it to happen in one Member State, it is the thin end of the wedge: it is going to happen in other Member States as well. There is an onus on the European Union, if it adheres to the EU Treaties and respects the European Convention on Human Rights, to do something.
It is not enough to say that sometimes, as the President-in-Office said, the Council cannot prevent occasional shortcomings. Perhaps you cannot prevent what has happened, but you can ensure that it does not happen again and that this will not be a signal to other Member States to follow suit, because freedom of the press is an extremely important aspect of democracy.
Mr President, Mrs McKenna, our remit is clearly laid defined. I have just explained - and I would like to stress this once again - that the Council is not authorised to say anything about the conduct of police forces as regards measures to uphold public order in the sovereign territory of a given Member State. I would emphasise again, if it is necessary to do so, that only the competent authorities of the individual state have the power to judge police behaviour in that Member State.
Mrs McKenna's question would therefore probably meet with a greater reaction if it were to be asked in the UK House of Commons. However, there is something I can add: there is the Council of Europe and the European Convention on Human Rights, and complaints can also be made to the European Commission of Human Rights.
Mr President, I listened to the first answer given by the President-in-Office and to the one she has just given. I am struck by the fact that her answers are inspired by the 'Pontius Pilate' tactic, whereas it was pointed out to the President-in-Office that even the Treaties provide for some kind of intervention by the Council. But I would like to put a supplementary question. Would she answer in the same way if such incidents of flagrant violation of the freedom of the press were to happen in Hong Kong, for example, which we were debating a little while ago? The report refers to such matters and we considered that we were fully competent to intervene, debate and criticise, and the Commissioner praised those points. So how can we be Pontius Pilate in one case, while in the other we jump in with both feet, as it were, into the internal affairs of a country? I should like the President-in-Office to explain her view, and perhaps she could forgive me for my attitude, but such occurrences and such answers are very vexing.
Mr President, Mr Ephremidis, I have to tell you once again that we only have certain powers. The Council is indeed responsible for external relations and that is why it can talk about a lack of press freedom in a third country. It is not responsible, however, for internal matters, such as the conduct of police forces in a Member State. I can only repeat the answer that I gave a short while ago to Mrs McKenna.
Question No 2 by Felipe Camisón Asensio (H-0836/98)
Subject: Funding of the Almendralejo-Oviedo gas pipeline
What level of funding have the EU institutions provided for the construction of the gas pipeline which is to go from Almendralejo (Extremadura) to Oviedo, in Spain as part of the programme for the distribution of natural gas in that Member State?
Mr President, Mr Camisón Asensio, the gas pipeline that the Honourable Member refers to is part of Project E4 listed in Decision No 1254/96/EC of the European Parliament and of the Council of 5 June 1996 on a series of guidelines concerning trans-European networks in the energy sector. E4 is part of the 'Introduction of natural gas into new regions' section, and deals with the development of gas networks in the regions of Galicia, Extremadura, Andalusia, the south of Valencia and Murcia, and also with a liquefied natural gas facility in Galicia.
In accordance with Article 6(2) of this decision, following an opinion from the committee provided for in Article 9 of the Decision of 11 July 1998, the Commission laid down the specifications for projects of common interest cited in Decision No 1254/96/EC, so that financing could be provided.
In the Decision of 14 May 1998 for the years 1997 and 1998, the Commission made a sum of ECU 103.16 million available from the European Regional Development Fund (ERDF) to support the entire Western Gas Pipeline project, of which this pipeline is a part.
In this case, the President-in-Office of the Council has not responded like Pilate. In fact, she has replied very succinctly, and I am very grateful for the information she has provided. This gas pipeline is of great socio-economic importance. We should not forget that this is a corridor, all covered by Objective 1 of the Structural Funds, and with hidden potential for development which has to be exploited. However, I do have some supplementary questions. Does the programme outlined to us complement the Interreg IIB Community initiative concerning trans-European energy networks? Further, does it also complement the Straits of Gibraltar - Córdoba gas pipeline, through which Spain receives natural gas from the Maghreb? Finally, have these programmes allowed for the current tendency towards a reduction in the consumption of natural gas, evident in many Member States of the European Union? In other words, had the Council foreseen this tendency towards reduction?
Mr President, Mr Camisón Asensio, these are questions of detail that you are putting to the Council. In view of the explanations already given, I would refer you to the Commission, which will provide you with more precise information on exact amounts and specific questions, especially as to whether or not this also falls under INTERREG. I cannot, unfortunately, provide any oral information on this but if you wish, I would be happy to answer in writing.
Question No 3 by Roy Perry, which has been taken over by Mrs De Esteban Martín (H-0838/98)
Subject: Petitions
Can the representative of the Council of Ministers indicate how many times representatives of the Council have attended meetings of the Committee on Petitions of the European Parliament (either since the start of the year or the start of the Austrian Presidency) and what additional procedures the Council has available to monitor petitions to Parliament, especially as frequent allegations are made concerning the failure of Member States to honour their Treaty obligations?
Mr President, in response to Mr Perry's very interesting question on petitions, I should stress that the Council regularly takes note of Parliament resolutions, including those concerning the right of petition. As far as possible failures on the part of Member States to comply with the Community's legal provisions are concerned, let me refer you also to Article 155 of the Treaty, which says that one of the duties of the Commission is to 'ensure that the provisions of this Treaty and the measures taken by the institutions pursuant thereto are applied.'
Madam President-in Office of the Council, I appreciate your reply, but I am sorry to say that I am not happy with it. The question was on measures to be adopted by the Council and, in particular, we queried whether the Austrian Presidency has any plans to ensure that the Council will indeed be present at meetings of the Committee on Petitions. As you are aware, the right to petition is a fundamental right of European Union citizens. Unfortunately, it is frequently the case that the Member States fail to comply with many Community rules, and no proper mechanisms exist for the Member States to reply in an appropriate way to such justifiable petitions from Community citizens. I would therefore be grateful, Madam President-in-Office, if you could tell me whether arrangements are being made to ensure that the Council will be present at meetings of the Committee on Petitions, and when this might happen.
Mr President, Mrs De Esteban Martin, in replying to this supplementary question, I cannot really add anything of substance to what I said a moment ago, namely that the Council takes formal note of all the resolutions approved by Parliament. In addition, I can say that in a case where the responsibilities in question are the Council's own (something that is purely hypothetical, as I said), then it would carry out a careful analysis of each element of the dossier, and take appropriate measures if necessary.
Of course, the Council is very concerned with the application of the provisions of the Treaty and the secondary legislation. However, in this matter, I would refer the Honourable Member to the division of powers between the different institutions established in the Treaty, according to which it is primarily the Commission, and where necessary the Court of Justice, that ensures that Member States are correctly applying Community law. That issue has already been addressed in this case.
I am a very experienced and active member of the Committee on Petitions. In the past, a few years ago, an official from the Council used to attend the committee regularly. This lady just took notes, which was not very satisfactory, but it was better than nothing. In the past few years, all we have had is an occasional visit from a representative of the Council, sometimes when the Ombudsman was present to give a report to the committee - which is welcome - but very rarely when there was a matter of particular concern to one of the Member States.
Most of Parliament's committees are regularly attended by representatives of the Council. We are not talking about ministers but of a civil servant from the representation of the government holding the presidency at that particular time.
Could the same apply for the Committee on Petitions so that we can have dialogue between the Council and the members of that committee, as happens in other committees of Parliament? That will help our petitioners and it will be in accord with the Treaty of European Union and the rights of the citizen under that Treaty.
Mr Newman, thank you for that comment, we shall ask the Council Secretariat to look into it. I shall talk to Secretary-General Trumpf about this, and if it is as you say, then a solution can certainly be found.
That is very kind of you.
Question No 4 by Olivier Dupuis (H-0849/98)
Subject: Results of the Dayton agreements
According to the Office of the United Nations High Commissioner for Refugees (UNHCR), when the Dayton agreements were signed in December 1995, more than 1 million Bosnians were displaced within the territory of the Republic of Bosnia-Herzegovina, while nearly 1 million were refugees in third countries. Moreover, again according to the UNHCR, only 400 000 of these roughly 2 million refugees and displaced persons have returned to date to their place of origin.
Does the Council not consider that, nearly three years after the signature of the Dayton agreements, the fact that only 20 % of all the refugees and displaced persons have been able to return to their place of origin means that the Dayton agreements have essentially failed, confirming, de facto, the project for ethnic partition that was conceived, wanted, planned and implemented by the regime in Belgrade - a project which, we should remember, entailed war crimes, crimes against humanity and genocidal crimes which are now known throughout the international community?
Mr President, the Council agrees with Mr Dupuis that far fewer refugees have returned than the international community had been expecting for 1998. That is true. The return of refugees constitutes one of the main challenges facing the international community in the implementation of the Dayton/Paris Peace Agreements. It has never been problem-free, and the fact that most refugees who have not yet returned must go back to areas in which they will form a minority complicates the situation still further.
Many refugees are disinclined to return to Bosnia, or at least to their original homes and villages, often even where they will be part of the majority. Apart from the obvious political constraints, other key factors are the absence of a sense of personal safety, and the availability of jobs and housing.
Consequently, the strategy of the international community has been aiming at the longer term, and its most important task consists of improving the local security situation, such as by improving the police service, and of creating a sustainable improvement in economic prospects, thus encouraging refugees to return to their country for good.
The Council will never accept the ethnic partition of Bosnia and Herzegovina. It entirely supports the ideals envisioned by the Peace Agreement of pluralism and multi-ethnicity as the key to full democratisation and lasting peace. The Council would like to reaffirm the fundamental right established in the Peace Agreement of all refugees and displaced persons freely to return to their homes of origin. It continues to support fully the use of the High Representative's authority to remove any public official who infringes this right and attempts to prevent refugees from returning.
The state of progress in Bosnia will be measured in October, when the EU Commission carries out its regular six-monthly review of compliance with the criteria laid down in the EU's regional approach, which was established in April 1997 for all countries in the western Balkans region. At the last review in April, the Commission ruled out establishing cooperation agreements with Bosnia, Croatia, and the Federal Republic of Yugoslavia, citing overall concerns on democratic reforms, respect for human rights and minorities, and the slowness in helping refugees return.
Madam President-in-Office, you stated that the Council would never recognise the partition of Bosnia. We have heard so many false promises and repudiations from the Council that it may be rather risky to say such a thing.
But on the subject of the refugees, your comments are more like wishful thinking than an actual policy. In fact, given that it is now three years since the Dayton agreement was signed, I think that we should be starting to learn our first lessons from the situation.
We should also ask ourselves what exactly Bosnia is today. It is certainly not a state in any real sense of the word.
Mr President, Mr Dupuis, I believe that there is one thing in particular that you can say about Bosnia-Herzegovina, and this is that if the international community had wanted to break its promises there, as you suggest, then it would certainly not have sent multinational troops, and would not have such a heavy commitment there to this day. It is precisely because we want to implement the Dayton Agreement that we have all agreed on involvement and it will continue.
For the first time since the Dayton Peace Agreement was signed, moderate parties in favour of the Dayton Agreement are in control of the legislative branches in both territorial areas and at all national levels of government. For the first time the whole of the State Executive was able to support the Peace Agreement. Although the result of the presidential elections in the Republika Srpska does constitute a symbolic defeat, it is compensated for by the substantial gains for parties supporting Dayton at all levels of government. It remains to be seen over the next few weeks whether the Sloga coalition in the Republika Srpska will be able to retain control of the Parliament and whether they will still be putting the prime minister forward.
As for the Croats, the new member of the State Executive, Antejelavic, is going to organise a meeting of the party in October in order to reform the HDZ. The EU has the following thoughts on these developments. Firstly, measures need to be taken to guarantee the coherence of the Sloga coalition. Secondly, the Republika Srpska should be shielded from the effects of the Kosovo crisis. Thirdly, at the HDZ party conference, more specific reforms should be decided upon. Fourthly, the preparations for the local elections in 1999 should be taken in hand. Finally the integrity and transparency of the financial conduct of elected bodies should be ensured. These considerations should enable us to be prepared when we go into the next Peace Implementation Conference in December in Madrid, where we will continue to advocate a multi-ethnic, pluralistic Bosnia.
Mr President, Madam President-in-Office, I have to be honest with you - I have one specific problem with the entire Dayton Agreement, and it is that one of the parties to it is Mr Milosevic. In the course of the last few years we have seen that he is not at all willing to keep to any part of the agreement.
There has been very minor progress in a few areas. The greatest advances by far which, while not being enough, at least represent progress have come from the Croats. They have set up a consulate in Banja Luka and made rapid changes to the law, especially as far as the right of abode of certain persons in Krajina and West Slavonia is concerned. Big concessions have been made on the Croat side. But basically, as long as the other party is Milosevic - and we are seeing at the moment what is happening in Kosovo - I have to say honestly that the Dayton Agreements have no real value, aside from the symbolic. We should consider the possibility of deferring certain elements of the agreement as long as he is one of the parties to it.
Mr President, Mr Habsburg-Lothringen, there are a good number of areas in which the Dayton Agreements have certainly brought advantages. The most important is probably that, through the Agreement, we have managed for the first time to consolidate the ceasefire and give the different parties the chance to live with one another again. But of course not everything is perfect, particularly as far as Milosevic is concerned, and we are aware of that. I just think that there were hardly any other alternatives under the circumstances. To suspend the Dayton Agreements now is, to my mind, not a good alternative either.
The civil society and democracy must be strengthened. For that, I think that both the media and the electoral system need to be reformed and, as you know, there is a whole series of projects which are designed to do just that. The continuation of the economic reforms is another reason why Bosnia and Herzegovina should still receive support from the international community. As for the constitutional state, the creation of an independent multi-ethnic judiciary, a professional multi-ethnic police force, and resistance to all forms of parallel structure are also prerequisites for a democratic Bosnia and Herzegovina, and here I think that the international community has achieved something in the last few years. I do not say everything, and I do not say that the situation there could not be improved a great deal in a few years time, but I think that we must continue the fight to strengthen the joint institutions and reform the Council of Ministers, and to set up an authority to monitor the revenue of the state and of the territorial units.
Mr President, I would like to ask the President-in-Office if she would agree with me that the small number of refugees returning may surely also be put down to the fact that the host countries have offered them a new home, in a truly generous and remarkably humane manner. I know that in Austria, many Bosnian refugees have found housing, work, and integration into society, and that is also another reason why they do not want to go back home.
Mr President, Mrs Flemming, of course it is true that some countries, like Austria for instance, have taken in refugees, not only from Bosnia, but also elsewhere, and have done so quite generously. Today, in the discussion on migrants, I told you that 85 000 to 90 000 have been admitted to Austria. That is equivalent to 8-9 % of the Austrian population. Nevertheless, our goal must be to return the refugees as far as possible. It is their home and they must rebuild their own country. Of course, the return depends on how fast we are able to build up the economy there, so that they can find work, and how quickly we can create security so that they have some guarantees when they go back to their country.
Question No 5 by José Salafranca Sánchez-Neyra (H-0853/98)
Subject: US-Cuba relations
Is the Council aware of the letter of 3 August sent by Mrs Albright, United States Secretary of State, to Mr Helms, Chairman of the US Senate's Foreign Affairs Committee, which was published by newspapers and other media?
Does the Council intend to respond to this letter or take a stance on this matter?
Does the Council consider that the interpretation placed on the terms of the declarations of 18 May by the US Secretary of State is in keeping with the spirit of the remarks made to the European Parliament's Committee on Foreign Affairs in May by the Commissioner responsible?
Does the Council agree that this agreement represents an extraordinary reaffirmation of the principles underlying the Liberty Act?
Mr President, Mr Salafranca Sanchez-Neyra, the Council is of course aware of the letter sent by Secretary of State Mrs Albright to the chairman of the US Senate's Foreign Affairs Committee, Jesse Helms, on the 'Understanding with Respect to the Disciplines for the Strengthening of Investment Protection'. This is a part of the important package agreed at the EU-US summit meeting in London on 18 May. The letter was not, however, addressed to the Council and therefore it would not be appropriate for the Council to respond. The Union's position on the matter is set out in the EU unilateral statement, which also forms part of the London package, and which was confirmed by the Council on 25 May.
The Council accordingly looks to the US to take the necessary steps arising out of the London summit package. The EU will similarly respect its political undertakings.
The Union does not accept that anything in the London summit package in any way vindicates the principles underlying the Liberty Act, particularly not the imposition of secondary boycotts and retroactive legislation with extraterritorial effect. This is the position of the Commission and the Member States.
On the question of expropriation, in a letter to Mrs Albright of 18 May which is also part of the London package, Sir Leon Brittan has accepted that according to information from the United States it appears that, having regard to the discriminatory provisions of Cuba's Law 851, the expropriations in a number of cases were contrary to international law.
Thank you very much for your reply, Madam President-in-Office. Obviously, I had not expected the Council to reply to this letter. It is a letter addressed to the Chairman of the Foreign Affairs Committee of the United States Senate by the Secretary of State.
The problem is that in the interpretation of the agreements between the European Union and the United States set out in that letter, it is stated that this interpretation serves as a basis for the philosophy and general aims of United States legislation. I should like to know whether the presidency agrees with that interpretation. I am aware that the European Union does not agree with it, at least not according to the unilateral declaration issued in May. The first question I would therefore like to put to you is this: what reaction does the content of this letter produce in the Council?
My second question is: what time period does the Council consider is needed to implement the terms of the agreement, and in particular for the amendment of Title IV of the Act to take place, since this requires the approval of the US Congress? I have the impression, Madam President-in-Office, that in view of the present situation in the United States, President Clinton will not be able to count on the majority required to ensure the amendment of Title IV of the Act.
So, in brief, I would like to know, firstly, whether the Council shares the philosophy of the letter and, secondly, what would the Council consider a reasonable period of time to elapse before some other measures are taken. Indeed, if Congress does not amend Title IV of the Act and the United States therefore does not keep its part of the bargain, what action would the European Union contemplate? It is all very well to seek an amicable solution, but as I see it, this is not altogether appropriate, given that this Act lacks an acceptable legal basis.
Mr President, Mr Salafranca Sanchez-Neyra, allow me to start by saying that I myself first met Cuba's Foreign Minister in New York, both as President-in-Office of the Council and also of course as Austria's State Secretary. On that occasion, it was noticeable that Cuba seemed willing - and I deliberately say 'seemed' because it remains untested - to accept a type of dialogue similar to the EU-China human rights dialogue if necessary. We are currently considering this. I believe that a new form of dialogue could naturally have positive effects on EU-Cuba relations, and also perhaps on the EU/US/Cuba triangle.
As to the detail of your question, I have to tell you that at the moment a change in the position I have outlined is not likely. But as I said, if I have interpreted things correctly, I can see some fairly positive opportunities for the future.
I should like to ask the President of the Council, in the event of the agreement of 18 May coming into force - which appears unlikely at present - if the Minister can assure the House that this will not lead to the creation of serious obstacles for European traders seeking to carry on business activities in Cuba, those being implicit in Mrs Albright's letter? Can she assure us that we will stand by the statements which have been made on a number of occasions in this House, at least by Sir Leon Brittan?
Mr President, Mr Newens, the European Union is greatly interested in improving transatlantic relations and especially in foreign policy cooperation, and differences in opinion on Cuba should not impair the effectiveness of these. The EU's policy here consists of two main features. Firstly, dissuading the US from internationalising bilateral problems - in this case between the US and Cuba - by applying extraterritorial legislation. Secondly, persuading the US that the critical-but-cooperative dialogue between the EU and Cuba is more successful in the longer term for the international community's relations with Cuba than the US approach of bringing pressure to bear and of threats. That would be my response to your question.
A number of questions have in fact already been put to the President-in-Office. There is probably little more she can say in reply, but I do share Mr Salafranca's concern, in the sense that the Commission and the Council should reply to a letter Mrs Albright has written to Mr Helms. In fact that letter is surprising, to put it mildly. It states that the European Union has undertaken not to award loans, subsidies, grants, tax advantages, guarantees or political risk insurance, or to give any kind of favourable treatment to European businessmen wishing to invest in Cuba.
We were present at a hearing organised by the Committee on External Economic Relations at which European businessmen voiced their serious concern and explained how this very agreement, which is not at all clear, has disrupted investment in Cuba.
The letter goes on to state something even more surprising, namely that the European Union must refer to the information which the United States holds on expropriated assets before helping any business wishing to invest in Cuba. We still think this is a cause for great concern, and I appreciate the reply from the President-in-Office. However, leaving everything else aside, if only for the sake of the large number of businessmen - many Spaniards and other Europeans who have interests in Cuba - we would like the situation to be clarified.
Mr President, Mrs González Álvarez, allow me to state my view on this once more. At the end of May 1998, Cuba claimed that with the summit agreements the EU had in fact accepted the principle of extraterritoriality it had always previously fought against. Most importantly, the provisions of the Helms-Burton Act which had resulted in numerous restrictions on trade and transport remained in force and therefore the extraterritorial nature of the US embargo was essentially intact. According to Havana, the only thing which the US offered in return was a vague undertaking to the EU by the US Administration that they would try to have Titles III and IV of the Helms-Burton Act waived.
Cuba also warned the EU at the beginning of June 1998 against inciting opposition groups and human rights activists. Such subversive activities would not be accepted by the Cuban administration and could result in appropriate measures being taken. But the US is increasingly asking for this type of commitment, to demonstrate to the US Congress and to the American people that the EU is not distancing itself from the central statements of the common position.
Of course the EU will not accept that anything in the package of measures agreed at the London summit in any way vindicates the principles of the Liberty Act, particularly not the imposition of a secondary boycott and retroactive legislation with extraterritorial effect. This is the position of the Commission and the Member States.
As I have already mentioned, the issue of expropriation has been commented on by Sir Leon Brittan.
Question No 6 by Gerhard Hager (H-0854/98)
Subject: Strategy paper on EU migration and asylum policy
On 1 July 1998 the Austrian Presidency tabled a strategy paper on EU migration and asylum policy.
What progress has been made in the discussions on the strategy paper tabled by the Austrian Presidency? Which delegations have already made written submissions to the K4 Committee? What is the content of these submissions? Has the current Presidency already dissociated itself from many areas of the proposal? If so, from what areas, and why?
Mr President, Mr Hager, let me first of all repeat what I said during the discussion on migrants today, that the Presidency's paper is a discussion document which aims to promote further thought and consideration about how to get to grips with problems in the areas of migration and asylum. It does not claim to provide an overview of future EC-policy in these areas, but does - as similar initiatives earlier (like the Commission's communication of 1994) - try to ensure that in determining such policy, the decision-makers have at their disposal as broad a basis as possible on which to take their decisions.
As stated in the paper, the Presidency invited delegations to submit comments in writing by September and has received contributions so far from the German, Greek, Swedish and UK delegations and from the Commission. In the light of these comments, and also of observations made by all delegations at the K4 Committee in September, the Presidency is revising the document. This revised version will be forwarded to the European Parliament through official channels as soon as possible. This will also be the first version that we have been able to forward, because the opinions of the fourteen other delegations have not previously been included.
But, just to repeat this, I would like to dispel any misunderstandings that might have arisen from incorrect reports in the press and some of the other media.
Mr President, Madam President-in-Office, I regret the fact that my question has lost some of its relevance since it was submitted - this has all become common knowledge in the meantime. Of course I have followed the discussion here this afternoon, and I am glad to have the information available at present confirmed by an authoritative source.
But let me ask a supplementary question. If I take what you have said and what you explained in detail this afternoon about withdrawing parts of the paper, and turn the argument on its head, can I assume that the wording used in Articles 41 and 132 is still valid? They say that a shift towards less constitutional and more politically-oriented concepts of protection in the field of asylum would also be perfectly feasible. If this is the case, then I would very much like to know what the Council position is.
Mr President, Mr Hager, I cannot now respond in detail on each piece of drafting, because I do not have the text in front of me. I can only tell you that we gave a discussion paper to the press and another paper was discussed in the press even before it was made official. That led to certain misunderstandings. A paper which is to be officially debated by various bodies is of course not going to contain wording that could be offensive in any way. I have already explained that there was a certain misunderstanding - we clearly never intended to do away with the Geneva Convention. But it needs to be expanded in certain areas, as I explained in our discussion today.
Secondly, this is not a new subject. In 1991 it was discussed for the first time, and in 1992 and 1994 it was taken up by the Commission. As our discussion has shown, this question is certainly extremely complex today. On the one hand we have to find a way to combat the despicable trade of trafficking in human beings, while on the other we must also find a way to create humanitarian possibilities for refugees, and take in those people who are most in need of help.
I have the document we are discussing in front of me, and I was both surprised and disappointed to see what it contains. Plenty of repression and very little humanity characterise this Austrian proposal. Practice at the EU's frontier points is already somewhat brutal and this would only make the situation worse. Illegal immigration is effectively being encouraged and we see hundreds of deaths every year as a result of illegal attempts to cross the borders. If the policy advocated in this minutely drafted text were to be implemented, refugees with a justified claim to asylum would not even reach the EU. Tighter visa rules and more stringently enforced carrier liability would prevent them from filing their claim. Unfair demands would be placed on our neighbouring countries, with the EU expecting them to apply unbelievably restrictive measures. Relations between the various Central and Eastern European countries could well become disrupted if they were forced to close their borders.
I have one question for the President-in-Office. Reference is made here to the SIS register, which is currently used to check asylum-seekers. Yet we know that this register lacks elementary legal safeguards. Asylum seekers have no right to see the information recorded and cannot therefore verify whether it is correct. Might the presidency consider taking steps to enhance legal certainty for refugees by allowing for more effective scrutiny over the SIS register?
Mr President, Mr Sjöstedt, I do not think it is very sensible for us to enter into discussion on a paper that is not even officially before us, and in which the positions of the other Member States have only just been included. We really must wait until the paper is officially forwarded to the European Parliament and then we can hold a discussion on it.
I appreciate that perhaps there has been some confusion about this report, and that it is simply a discussion paper. Nevertheless, there is great concern in Parliament, in particular in the Committee on Civil Liberties and Internal Affairs, that Parliament seemed not to have been involved as we would have hoped from the earliest stages. I hope that I can have an assurance that the revised document will be made available in time for Parliament to consider it and to express any views before the next meeting of the Judicial and Home Affairs Council.
Further to that, I wish to say that I am sure the President-in-Office will be aware that there has been a lot of concern expressed about some of the suggestions - admittedly no more than suggestions - within this draft paper, to the effect that we should modify in a major way the existing Geneva Convention and possibly remove the individual right to seek asylum. Of course many of the refugees coming into Western Europe today are coming in a different way to that perceived 50 years ago at the time of the Geneva Convention. However, it seems to me that their plight and the problems they suffer are the same, whether they are being persecuted by a government or simply fleeing disorder, civil war or chaos in society from which the authorities of their country are unable to protect them. Many of us feel the individual right must be preserved.
Mr President, Mr Elliott, on your first point, the Geneva Convention on the Status of Refugees is not to be encroached upon in any way. In the first draft, and especially in the version passed on to the press, there may perhaps have been some unclear wording, but the revised version does not contain any passage which could honestly give rise to such an idea.
Secondly, the procedure we have followed is entirely in keeping with the usual practice of not putting a first draft, which does not take into account the general positions of all the Member States, before the European Parliament until it has been handled by a Council working group. That is precisely our procedure here. After the first revision, this text will be made available to Parliament as soon as possible.
Question No 7 by John McCartin (H-0860/98)
Subject: Cost of motor vehicles and vehicle insurance in Ireland
Is the Council aware of the wide divergence within the EU of the cost of motor vehicles and the cost of motor vehicle insurance and does the Council consider that this contributes to a distortion of competition in the single market and are any initiatives being taken by the Council to resolve this situation?
Mr President, Mr McCartin, as the Honourable Member rightly points out, the creation of a single market for motor vehicle insurance has been a priority for many years. The third coordinating Directive on non-life insurance (Council Directive 92/49/EEC) basically completed the internal market in the insurance field. Alongside the non-life directives designed to safeguard both the right of establishment and freedom to provide services, the Council has in addition adopted legislation concerning compulsory motor vehicle insurance.
The aim of the general and specific legislation is to ensure that all Community citizens have access to the widest possible range of insurance products. This increases competition in this sector and should in time lead to reduced costs for insurance. As regards the cost of motor vehicles, reference should be made to Regulation 1474/95/EEC which is a Commission Regulation laying down certain rules applicable to distribution contracts in the car sector. Its aim is to ensure a better balance in contractual relationships between manufacturers, dealers and final consumers.
On the subject of possible distortion of competition in the single market regarding the cost of motor insurance and/or motor vehicles, it is up to the Commission to take whatever steps it deems necessary to ensure the proper application of the relevant legislation and to ensure the smooth running of the internal market in general, as well as in this specific field.
I thank the President-in-Office for that very detailed reply. Perhaps I made a mistake in putting this question to the Council rather than the Commission, because there is immense frustration in Ireland, with young people in particular. Young men looking for their first job, if that job involves driving a car in Ireland, have to pay something like ECU 50 for insurance per week. If they were in Brussels or in a city in the UK, they would probably pay only a quarter of that. So it is felt that the European Union has failed to bring about a single market in the whole area of insurance. The fact that we have failed, and the Council has failed, to harmonise taxation, creates a situation in which motor vehicles cost a lot more in the first place, and this has some knock-on effect in the insurance sector, but it is not sufficient to explain it. The fact that insurance companies in the UK, Belgium and Germany are not competing in the Irish market was due, I felt, to a failure of the European Union to enforce the right of establishment and the right to equal access to the market.
Mr President, Mr McCartin, as I have already explained in my earlier reply with particular regard to the car sector, the Commission has adopted a number of rules to ensure that there is transparency in car prices across the whole of Europe. In this connection, it would be useful to point out that under Chapter 5 of the Treaty, common rules on competition are the particular responsibility of the Commission, and as you rightly suspected, it would be in a position to answer your questions considerably better and in more detail.
In the insurance field, I would refer the Honourable Member to Directive 92/49/EEC, which aims to regulate activity in this sector and ensure greater competition. If it is established nevertheless that distortions in the car market are occurring, then of course the Council will devote its full attention to any proposals the Commission deems necessary to remedy matters appropriately.
Mr President, Madam President-in-Office, do you think that the introduction of the euro will lead to more transparency in the cost of cars and motor insurance?
Mr President, Mr Rübig, the only thing I can really say to that is yes, of course. I think it will certainly increase competitiveness. It will naturally also mean stronger competition and lower prices, because better comparability will allow consumers to look all the more carefully at where they actually buy. I believe that the introduction of the euro will definitely have positive effects for the consumer in the long term.
Mr President, the discrepancies between the different prices are so great that we have instances such as this: people who work in Germany, young working people who bring to Greece a car which their parents have bought, are in the end forced to give it up to the Greek state because they cannot afford the huge tax imposed by Greek law. There are many such examples, which are dramatic at a personal level. I agree with Mr McCartin.
So I would like to ask: can anything be done for this special category? And, in any event, is there a date beyond which we will be able to say that the prices of cars will be comparable throughout the European Union? Because the fact is that we have been talking about this in the European Parliament for decades.
Mr President, Mr Alavanos, I quite understand the problem you have raised here like the honourable Member who spoke before you. Let me point out once again that it is the Commission's job, not the Council's, to see that the single market functions smoothly and that the rules on competition are respected. Allow me also to remind you that fixing insurance premiums falls within the remit of Member States. As for the completion of a single market for insurance, I would once again request the Member to contact the Commission, because that is the body responsible for ensuring that individual rules on competition are complied with. Incidentally, I would be happy to pass this on to them.
Mr Posselt has a point of order.
Mr President, I only have one question. You have been very politically balanced in whom you have called upon to speak, but I wanted to ask why, when we were on the very thorny issue of the Austrian strategy paper, you only gave the floor to two representatives of the Socialist Group, although I was the first to raise my hand the very second when you took requests for the floor and before you stopped taking them. The President-in-Office may therefore have received the inaccurate impression that there were only critics of the paper here. There are also strong supporters of it! But that was not reflected here at all.
I am sorry, Mr Posselt, but I gave the floor to the Members who asked first. I am sorry you were not called, but under the Rules of Procedure I can only give the floor to two speakers.
Question No 8 by Anna Karamanou (H-0862/98)
Subject: Role of the media in the increased sexual exploitation of women
According to a recent statement by the Council of Europe, women are the main victims of sexual exploitation using the networks, which constitutes a serious violation of human rights. The way in which women are depicted by the mass media is contributing to the increased sexual exploitation of women in Europe, while those involved in the white slave trade are making increasing use of modern media and new technologies. What action does the Council intend to take and what measures will it adopt in response to this serious problem?
Mr President, Mrs Karamanou, in response to your question, I would first like to stress that the Council is fully aware that this issue and the points you have raised are an extremely serious problem. The Council's position is that everything should be done to prevent international criminals working in prostitution from making increasing use of the latest information and communication technologies.
The Austrian Presidency shall therefore try to the best of its ability to bring to an early conclusion the consultations currently underway on issues such as the joint action to fight child pornography on the Internet, the Community action plan on encouraging the safe use of the Internet by fighting illegal and harmful content, and the Community action programme on measures to combat violence against young persons, women and children (DAPHNE).
The presidency is confident that, with the impetus it gives, Member States will be able to find a joint basis for adopting these instruments.
You must however know how far-reaching the influence of these criminal organisations using prostitution is - this abhorrent business, which disregards the individual freedom of victims, operates at an international level.
Because of the international nature of the Internet, the Council's view is that the fight against organised prostitution must take place at an international level, and for this of course the United Nations is in a good position. I am therefore certain that the Community and the Member States will devote their full attention to initiatives taken under the auspices of the UN.
These involve in particular a plan to end crime organised on an international level, a protocol on trafficking in women and children and a draft voluntary protocol to the agreement on the rights of the child, which deals with the sale of children, their sexual exploitation and also child prostitution and pornography.
I thank the President-in-Office for her answer, although I think it falls far short of satisfying not only me but even herself, since so little has been done by the Union about such a vast problem - tragically little. The European Parliament has repeatedly called for the Council and the Commission to adopt drastic and effective measures to do something about the international networks of modern white slavers, the slave traders of today. I would like to ask the President-in-Office what the Council has done to create new, appropriate and effective European institutions, capable of developing joint action at international and European level and of establishing common sanctions and penalties that fit the seriousness of the crime. International criminal networks certainly call for an international and multi-dimensional response, as the Minister herself recognised. In other words, I would like to ask: does the Council intend to apply Community law and measures across national borders, to suppress a phenomenon which is steadily taking on more explosive dimensions and which is an affront to our very civilisation? And also, Minister, I would like you to tell me how far we are along the way towards ratification of the Europol Convention by the Member States, and what resources are available to enable that service to fulfil the increased workload it is undertaking.
Mr President, Mrs Karamanou, allow me once again to point out that the matter you have raised is an especially important one for the Austrian Presidency too. We have also taken a series of initiatives in this area. Before I go into more detail, I should like to tell you that this very issue was discussed at the European conference which took place just yesterday in Luxembourg, and which I reported on this morning.
We are beginning to discuss this important problem and look for solutions not only in the EU context, but also with all the applicant countries. Significantly, Europol's powers have been extended to include this area. The aim is not just to create more bureaucracy, but to try to fight this evil that you correctly identify together and effectively. I would point out that in the last two years the Council has already adopted countless decisions that are now being applied.
I would just mention the following: two joint actions, from 29 November 1996 and 24 February 1997, for an exchange programme and measures to combat trafficking in people and the sexual exploitation of children; extending Europol's mandate to include the prevention of and fight against trafficking in people, as I said before; the 28 April 1997 action plan for fighting organised crime; the EU-US common initiative against trafficking in women (it seems to us important that this issue has now been taken up in the transatlantic dialogue); and finally the Council conclusions of 19 March 1998 on 10 principles for an action plan proposed by the G8 to combat crime in the leading sectors of technology.
I have here a cutting from a Finnish newspaper which came out last week. The article describes in detail the methods cited by previous speakers for changing women's identities, dyeing their hair and branding them with tattoos once they have been recruited. I note with satisfaction that the Austrian Presidency believes this to be a priority issue and commend its action to date. Yet I worry that we may be taking too many decisions and doing too little to follow them up.
You cited the DAPHNE programme, Madam President-in-Office, and I wonder when the Council intends to adopt it. I am also keen to hear whether the Council and the Austrian Presidency support action to rehabilitate young girls. Bulgaria, for example, has introduced a programme called La Strada . And are the rumours we sometimes hear in this Parliament true that hundreds of thousands of young girls and children are being brought illegally into the EU from the candidate countries?
Mr President, Mrs Thors, I believe that I have tried to underline how much this Presidency in particular sees this problem as related to the larger one of the fight against organised crime.
On 1-3 October the Austrian Presidency organised a conference in Vienna for eastern and western countries on the trade in women, which the EU Commissioner for Immigration, Home Affairs and Justice, Anita Gradin, attended. Its aim was to inform the public about the basic and country-specific organisation of trafficking in women, and to offer the representatives of NGOs and of national and international institutions the opportunity to exchange experiences in the field of prevention and intervention and to develop further strategies to fight trafficking in women in eastern and western Europe.
The European Parliament and the Commission are to run a campaign next year against violence against women. The Austrian Presidency has also organised a conference on the work of the police against violence against women. It will be held from 30 November to 4 December of this year in Baden and aims to contribute to the preparation of Member States' activities for 1999.
The conference intends, in the light of international experience, to raise the issue of standards which are in keeping with the times and to look at good examples of measures taken to combat acts of violence perpetrated by men against women. It will looked in particular at the situation women are faced with in criminal proceedings when they have become the victims of domestic violence, the specific aspects of violence against female migrants and their special need for protection because of their legal and economic situation as foreigners, and the impact of each of these on the work of the police.
I have already explained how important this subject was at the European conference, particularly in view of the need for future EU member countries to find joint solutions to this problem.
Mr President, as you know, many criminal acts are now perpetrated on the Internet. This is also true of child prostitution and trafficking in women, and the trade in organs which often goes with them. We now know that the DAPHNE programme is to be launched for a longer period up to the year 2004, and that it is to be quite generously funded. My question is, since so much crime goes on through the Internet, can we think about setting up a kind of cyber-police to monitor communication on the Internet and take appropriate countermeasures as a remedy and to combat crime?
Mr President, Mr Pirker, you have indeed raised a very topical problem here, to which the Austrian Presidency is devoting great attention. Since the Internet is a completely new medium, every possible measure must be examined closely. We have to look at what can be done on the Internet. Maybe we should be thinking in terms of some type of code of conduct for the user, because it is going to be very difficult to develop specific legislation. But at the moment, we are in the process of looking at this in detail with experts, and we hope that either during this Presidency or shortly afterwards, we shall have something ready for presentation.
Question No 9 by Astrid Thors (H-0867/98)
Subject: Reduced VAT for labour intensive activities
Commissioner Monti at one time proposed that the Member States reduce VAT on labour-intensive activities to encourage job-creation.
The Commission recently carried out an analysis of the impact of VAT on the internal market, employment being one of the aspects covered. When does the Austrian Presidency intend to have this matter discussed by the Ecofin Council?
Mr President, Mrs Thors, the problem you raised is currently being examined by the Council's services, particularly with a view to obtaining an expert opinion on the questions raised by some delegations on the subject. On the basis of this review the Council will then judge whether the Commission should be requested to present a proposal on the area referred to in Mrs Thors's question. I regret that I cannot give any further information on this at the moment.
I too am sorry that the Council cannot provide more information, especially since the newspapers have been reporting over the past week that the Member States have sent in their replies to the Council working group.
I wonder why it took so long before they were given a proposal to which to respond. The Commission produced its communication on 13 November last year. It is now October 1998, one year on, but the timetable has still to be set. Why the delay?
There are rumours that no conclusions will be drawn in the Council working group until the end of the year at the earliest. Yet we have 18 million unemployed. Many of us are convinced that the measures being discussed could be the answer to reducing tax fraud and increasing jobs. Our current self-service society might then shift towards a proper service society.
Mr President, Mrs Thors, firstly of course I share your concern about the level of employment and about the need to combat unemployment wherever possible. That is not in question. At this time of economic globalisation the Council is particularly aware that everything must be done in order to maintain the level of employment and if possible to raise it even further.
In fact, the Council is of the view that the employment issue constitutes the greatest challenge for the EU at the turn of the millennium. I personally am deeply convinced that the future generation of Europeans is going to measure Community policy by the success it achieves against the scourge of unemployment. That is why for the time being, I can only reiterate that this is of course an extremely complex and multifaceted problem, which needs to be very closely examined in relation to all the implications tied up with it. That is what is presently happening. It is currently under review, and a suitable proposal will be put forward at the appropriate time. But because of the complexity of the situation it is too early at the moment to make specific statements on content.
Taxation offers us a way of dealing with our desperately high levels of unemployment and creating more jobs. Fiscal policy is primarily a national matter, however. We all know how sensitive people are to being told by the EU what tax policies they should adopt.
I should like to take up the second part of the President-in-Office's answer. Perhaps we could hear what types of general measure the presidency plans to introduce before the end of its term. The President-in-Office referred to what she described as the biggest challenge facing us in the run-up to the millennium: bringing unemployment down for the next generation and providing more jobs. Has the presidency any plans to come forward with specific proposals before the end of the year?
Mr President, Mr Lindqvist, you know that the Austrian Presidency in particular attaches the greatest importance to fighting unemployment, and that we intend to draw up specific guidelines for the European Council which should be approved at the European Council in Vienna. I do not have all the details in front of me right now, but these are primarily based on the best practice, as it is called, of the different countries. In other words, we learn from each other. At the moment we are also looking at how additional jobs have been created in the various countries. I am thinking here of the great flexibility and mobility in Holland and the Austrian model of 'dual training' which involves both an apprenticeship and vocational school - theory and practice alongside each other - and which has made us the leaders in youth employment.
Similar ideas are being looked at very closely by experts, so that models that other countries have found useful can also be taken on by others. This is the direction which the Austrian Presidency's guidelines on fighting unemployment take.
Mr President, in relation to the labour-intensive industries the problem is competition from third countries, the cheap labour countries. If we reduce VAT we do not improve competitiveness since there is VAT on the imported as well as the home-produced goods. So we probably only expand the market a little bit and give a bigger opportunity to the cheap labour areas.
I have this problem in my own constituency. A very big multinational company - Fruit of the Loom - is pulling out of a labour-intensive industry with thousands of jobs because they want to get the product manufactured in Morocco. I would suggest that the direction to take - if the President-in-Office could comment - is to reduce our income tax and social charges which are too high, thereby improving the competitiveness of European industry.
Is it a question for Member States or is it an initiative that must be taken by the European Union? Would it be in violation of our obligations under GATT? Something needs to be done or we will have no clothing, footwear and such labour-intensive industries.
Mr President, Mr McCartin, thank you very much for that comment. You are right of course that the measures that are now being discussed will have an impact within the whole context of globalisation. On the issue of reducing labour costs - how would this be passed on? These questions are also particularly important in the framework of the Lomé negotiations that we have just begun. Of course I cannot go into details on this question now - I am not really an expert on these financial negotiations - but I can tell you that you were right in making the point that every aspect of tax management naturally has a major effect on the entire global economy.
Thank you, Madam President-in-Office. It is now 7 p.m. and I am afraid I have to bring Question Time to an end. I commiserate with those Members who have been waiting patiently, but that is the way of things here in Parliament. We also owe it to the President-in-Office to stop at this point, so that she can catch her flight home. Thanks to her once again.
Questions Nos 10 to 29 will receive written answers. These which will be put in Members' pigeon-holes this evening.
That concludes Question Time.
(The sitting was suspended at 7 p.m. and resumed at 9 p.m.)
Pollution-related diseases
The next item is the recommendation for second reading (A4-0333/98), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council (C4-0340/98-97/0153(COD)) with a view to adopting a European Parliament and Council Decision adopting a programme of Community action on pollution-related diseases in the context of the framework for action in the field of public health (1999-2001) (Rapporteur: Mr Cabrol).
Madam President, Commissioner, ladies and gentlemen, we have the task of considering the common position established by the Council with a view to adopting a programme of Community action on pollution-related diseases. In order to understand the exact context in which the amendments may and should be voted on, it is essential to realise that the purpose of this programme is not to take direct action to combat the emission of pollutants, nor to combat pollution-related diseases, as has already been the objective of other directives.
The current programme aims to review existing knowledge of pollutants, to collect all available data on pollution-related diseases and to draw up a list of these pollutants. In this way, we can inform the Member States, which must collect the data, and the citizens of the European Union, so that they are aware of the pollutants and can protect themselves as far as possible against them. It is therefore essentially a programme to produce a list of pollutants and the diseases they cause. It is also an information programme for the public on pollutants and related diseases. That is what we want to reassert in the amendments tabled: the first part of Amendment No 5 and Amendments Nos 10, 12, 13 and 14. But this programme does not contain anything else, and that is why, to stay within this ambit and to avoid encroaching upon the direct action to combat pollutants and pollution-related diseases, I personally will not support the last paragraph of Amendment No 5, nor Amendments Nos 9 and 16, which go beyond the scope of the present programme.
This programme also aims to pool the experience of the Member States, international organisations and various third countries. Naturally, a programme of this nature will need to be evaluated while it is in operation and any follow-up monitored. On the whole, we believe that the common position is satisfactory. We welcome, in particular, the fact that it covers diseases related to all forms of pollution, as we had requested at first reading.
Nonetheless, there are certain points on which we take issue with this text. We had called for the information on pollution-related diseases referred to in Article 1(2)(a) to include clear information on those diseases, a point that has not been incorporated in the common position. Furthermore, the duration of the programme has been reduced to three years, although it was set at five years in the original proposal. Consequently, the financial framework, which is set at ECU 1.3 million per year, is now limited to an overall total of ECU 3.9 million. We could accept these changes in the duration and funding provided this proposal was actually, as the European Commission claims, only a first step in this field. But if that is not the case, the Committee on the Environment, Public Health and Consumer Protection asks, in Amendments Nos 2 and 4, for the duration of this programme to be extended once again to five years, and for the overall financial framework to be set at ECU 7 million. This is the basis of Amendment No 7.
Once the programme has had its duration and funding reinstated, we will have to go a stage further, in other words, we will need to conduct coordinated epidemiological studies on pollution-related diseases. That is the aim of Amendment No 11. We must also take action to promote knowledge of the behaviour patterns, ways of life and eating habits that make it possible to reduce the risk from various forms of pollution, as we stress in Amendment No 15. We must also point out that, in the Commission's view, the reference to Article 228 in Article 6 on international cooperation is inappropriate, as the text relates to technical cooperation rather than international agreements as such.
Finally, I would like to highlight, in particular, the evaluation and follow-up of the programme. The European Commission takes the view that it would be premature to draw up a report during the third year of a programme's operation. In Amendment No 8, we ask that the report be drawn up once the implementation of the programme is complete. With regard to follow-up, we call on the European Commission to report to us, in the six months following the adoption of this project, on the measures taken to ensure that this programme is consistent with and complementary to the other programmes in the field of public health, the environment and research. That is the aim of Amendment No 6. This should also help us to make the necessary adjustments, as requested in Amendment No 1.
We hope, in this way, to provide the final touches to the proposed programme and increase its effectiveness while, finally, stressing that we believe that it is essential for the programme to be followed by other, more ambitious proposals setting out the measures to be taken to combat effectively the formidable consequences of pollution.
Madam President, I will begin by saying that the proper speaker this evening, Kirsten Jensen, is ill. I hope it has nothing to do with the pollutants which we do indeed notice here in Strasbourg.
We are confronted with a classic dilemma where the EU and health policy are concerned. The real powers to implement health policy lie with the Member States and not the EU. It is the Member States which decide what taxes and insurance rules should apply in this area. We also know that a large part of health policy is further decentralised. At the same time, with a programme like this, we arouse expectations as regards active measures on the part of the EU to deal with pollutants and diseases related to them. Yet it is not really the EU's business to solve these problems.
Of course the EU does have a role to play, partly by pledging money for research, partly by facilitating the exchange of experience in the field of health and partly - most important of all - by ensuring that its own policy is healthy, integrating health aspects into both transport and industrial policy. The Treaty of Amsterdam enables us to do this.
As regards the programme we are now debating, we can choose between either letting it die of its own accord, which one might easily think is the likely outcome when one reads the Commission's budgetary proposals, or strengthening it so that at least it meets the expectations it awakens. Our choice is for the last option - hence the amendment from the Environment Committee calling for a bigger budget. For me, this choice is also underpinned by the fact that the patients' associations in the field which carry out work on pollution-related diseases actually consider the programme to be worthwhile. For that reason, we propose that ECU 7 million be set aside for this programme.
As Mr Cabrol has quite rightly pointed out, the programme does not in itself prevent the emission of pollutants, but it calls attention to the fact that there is a link between pollutants and diseases. It may, we hope, lead to more effectively integrated policy on the environment and health. It is one thing to explain to people that they should not go out when there is smog, but it is another matter to prevent smog from arising. It is one thing to treat babies with hormone ointments for rashes, but it is another matter to try to locate the link between the rashes and pollution and hence eliminate the exposure which causes the rashes.
It is further necessary to develop a better understanding of diseases such as multiple chemical syndrome or damage caused by hormone-altering substances. These diseases and their links with the modern chemical world are an uncharted problem area. I therefore look forward to the Environment Committee's health hearing later in the autumn, which will be dealing with the field of health impact assessment.
We know that it is worthwhile to link policy on the environment with that on health. We can see that lead and sulphur emissions are gradually disappearing from our cities. We hope that this will also have an effect on the related diseases. In other words we have everything to gain from integrating health aspects into policies.
Madam President, these programmes aimed at improving the European dimension of public health as always receive the support of Parliament and, in particular, that of the Group of the European People's Party. At the same time, we must remind the Commission that, although we are offering our full support, we are still in need of more documentation. In other words, Parliament should have access - especially in view of the next stage in which this Parliament will have greater legislative power - to the Commission's background documents on the basis of which it drafts its proposals, so that we perhaps might be able to avoid some inappropriate interpretations or interventions.
We are all aware that European Union competence in public health policies is of a complementary nature - as stated in the Maastricht Treaty and again in the Treaty of Amsterdam -, but we need to let all the citizens know that the European Union is concerned about these issues and is launching complementary methods of working and of organisation. We are not claiming that these programmes will completely solve the problem, but we do want to ensure that all the entities involved, be they health sectors, regions, or states, are working to guarantee consistency and complementarity in all their policies. I therefore believe that we must be positive in the message and support we give to this programme.
At the same time, however, we must provide information for the citizens and explain to them why we are undertaking such programmes. This gives the impression that the actions that we are going to undertake are at an initial stage when we actually have sufficient information, and the necessary premises exist, to take decisive action. This is because when they see that all the atmospheric pollution and other forms of pollution that we are suffering from have done more damage in the last 20 years to buildings such as cathedrals, that are centuries old, than they have in previous centuries, they will be aware that something is happening. If our forests have decreased by 30 %, it is because something is happening. In short, we cannot imagine humankind being able to put up with more damage than cathedrals and forests. This therefore gives us a clear - and I would say urgent - reason to act.
And, of course, everything related to respiratory diseases and allergies gives cause for alarm. Over the last ten years, the number of allergies has multiplied by 120.
In short, we support the complementary proposals, Professor Cabrol's amendment and the general proposal from the Commission.
Madam President, Commissioner, ladies and gentlemen, the Liberal Group supports the Cabrol report, but we have two comments. Firstly, at first reading I proposed that the Member States should be encouraged to introduce a register of environmentally-related health problems, since this is a phenomenon that is causing people increasing concern. Having a notification centre for these problems would give people confidence that there was somewhere where they could report their suspicions about illnesses or allergies. The Netherlands already has a notification centre and my country, Flanders, is also looking into the subject. I regret the fact that neither the Council nor the Commission are in favour, and I am surprised to see that the Committee on the Environment, Public Health and Consumer Protection has apparently accepted their position.
When we talk about environmental health problems in my country we are mainly thinking of air pollution, such as near incinerators. The disturbing incidence of children with genetic defects and cancers brings home the fact that there are serious and even life-threatening diseases involved. This action programme must make the authorities, industry and the general public realise how certain pollutants can affect human health. We need to learn the necessary lessons for the future, such as that incinerators must not be located in built-up areas such as Drogenbos on the outskirts of Brussels.
Finally, we wholeheartedly welcome this action programme and we hope that it will promote greater knowledge and better prevention.
Madam President, Commissioner, ladies and gentlemen, our group agrees with Mr Cabrol's report and thanks him for his excellent work.
The process of forming a correct and comprehensive European Union public health policy has a number of gaps that are gradually being filled. What is more, we believe that we are moving in the right direction since the action programmes are actually meeting this need of the population and the citizens.
In the context of this particular issue, these diseases appear to act as a kind of warning signal and a point of reference in trying to understand what is happening to the model of industrial development that exists in the European Union. This is why we think that the proposal being put forward is highly relevant, as are all the amendments tabled by Mr Cabrol.
We support the amendments on extending the programme to five years and on its complementary funding, and those concerning the need to acquire more overall knowledge and to initiate coordinated epidemiological studies. We also support those aimed at improving public awareness and perception, because it is in this way that individual and collective behaviour will gradually begin to change. Finally, the European Parliament must carry out the necessary follow-up work to ensure that this is effective.
However, we are still concerned. We are taking action, but our growth model is the cause of these diseases, and this cause must be attacked at its source.
Madam President, firstly I am rather surprised that our rapporteur Mr Cabrol has said that he is not supporting Amendments Nos 5, 9 and 16. These were accepted by the Committee on the Environment, Public Health and Consumer Protection and represent the committee's position. Furthermore, these points are extremely important because one relates to actions to prevent pollution-related diseases, one to combating pollution-related diseases and, finally, one to the whole issue of allergies.
I would like to point out to the Commissioner that in the original Commission proposal these were all included. After the Council met it was decided to exclude these extremely important requirements. I would hope that the Commission will take on board Parliament's position, which is the position of the Environment Committee. There is no point in carrying out research to find out what pollution is related to pollution-related diseases, and what is causing pollution-related diseases, if these findings are only going to be put on a shelf and nothing done about them. It is extremely important that action is taken to ensure that we reduce the amount of pollution-related diseases.
In any city in Europe you can see the amount of respiratory and allergy problems caused by pollution in our cities. We have to reinstate Parliament's original position and the original Commission proposal. It is no good carrying out studies which we are not going to follow up. The onus is on the European Union to tackle the pollution which is causing health problems and which could be avoided. This must be tackled; without ensuring that action is taken, it will not be effective.
Furthermore, a timescale has to be brought in. Three years is not enough. We need at least five years. As well as that, funding is extremely important. We need to increase the amount of funding.
Madam President, in welcoming this report I should like to pay tribute to the rapporteur. Mr Cabrol has certainly earned the respect of this Parliament for his commitment to protecting our people from the effects of pollution.
I recognise that the common position adopted by the Council is an advance in this field but, like many other Members, I do not feel it goes far enough. By reducing the duration of the programme from five to three years, financing for it has effectively been cut. Consequently we must question the Council's sincerity in seeking to address what is a major area of concern throughout the European Union.
We need a more ambitious programme. I worked on the proposal for a sharing of resources amongst Member States, international organisations and third countries. I firmly believe that the views of the sufferers' organisations should also be included. Many of these organisations are doing valuable work by collating information on the effects of pollution and related diseases. Such an organisation in my own area has drawn attention to the use of organaphosphorous sheep-dip. Information which can only be provided by such organisations should be taken on board.
The more information available from all quarters, the more the aim of the programme to enable citizens of the European Union to protect themselves as much as possible against pollution will be realised. Preventive action must be the primary aim of the programme, but this must be coupled with the recognition of the needs of those who contract the diseases too early to enjoy the protection now planned. Mistakes have been made in the past. We must now take the opportunity before us. The chance is there to put those mistakes right.
Many diseases, and particularly many cancers, are caused by the presence of pollutants in the air, in water and even in food, without a relation of cause and effect being clearly established or even quantified. This prevents, for example, justice from working effectively. People die but no-one is responsible and no-one is to blame.
We must not only focus on just the concept of pollution. Various technological methods are used whose impact on health has not been seriously analysed. This is true for electromagnetic fields, for the microwaves used for mobile telephones, for the glutamate used in food and also for the agricultural chemicals that have caused human fertility to fall over the last 30 years in western countries.
It is outrageous to hear a European Commissioner state, here before the House, that the market will decide whether a product is good or bad. That negates the essential nature of research and prevention, and, in particular, is an admission that we are treating people like guinea pigs. I would like to thank Professor Cabrol for shedding a little light on this rather nebulous world. And I would like to thank Mrs McKenna for trying to make the report even more effective.
Madam President, this programme is practical proof of support for the efforts being undertaken today to investigate and prevent diseases caused by pollution, i.e. by environmental conditions and hazards.
The effects of pollution not only contribute to the manifestation of respiratory diseases, but extend to disorders of other systems which can become apparent after prolonged exposure and as a result of probable synergism between various pollutants. These effects may be toxic, infective, allergenic, carcinogenic, and indeed they may be acute or chronic, reversible or not, local or systemic. Exposure to these reactions may take place by breathing, by ingesting food, by absorption through the skin, or directly, as happens with radiation. We should also note that through the placental route, harmful substances from the environment may pass from the mother to the embryo and do it harm. Consequently, all environmental hazards that have adverse effects on human health and produce diseases ought to be monitored epidemiologically.
Indeed, if we bear in mind that we are not at risk from just one harmful factor but from many simultaneously, then we can surmise that their cumulative effect may even have an impact on the resistance, ageing and life expectancy of the human organism. The phenomenon must therefore be investigated for pathogenic interactions between two or more environmental pollutants, as mentioned in Amendments Nos 12 and 13. The quality of nutrition is also inseparably related to the content of various chemical compounds in foods, and a systematic study is needed of the consequences of food pollution, so that these risks to the health of Europe's citizens may also be reduced, as envisaged in Amendment No 15.
On the basis of the exchanges of information and experience which it is proposed should take place between the Member States, I am confident that new and useful data will be recorded and that conclusions will emerge concerning effective ways to combat diseases caused by or related to environmental pollution. This is bound to bring action which will include the dissemination of the data, and information of the public and consumers, as mentioned in Amendments Nos 10, 14 and 16.
To conclude, Madam President, I believe that Parliament ought to vote for this programme because it will contribute directly towards improving the health of European citizens.
Madam President, the issue of pollution-related diseases is a really important and topical one, as the Commissioner well knows. Diseases caused by pollution are on the increase in all the industrialised countries. Combating these diseases cannot, however, be just a matter of health policy, but their prevention requires action in all areas of social policy.
I can give you one example of a Finnish success story regarding the reduction of lead in the atmosphere. Lead is one of the most dangerous heavy metals, causing, amongst other things, retardation in the physical development of children. In one decade in Finland we brought about a dramatic fall in the lead content in the atmosphere by reducing the tax on unleaded petrol, i.e. through a policy of taxation.
An important aspect of the programme now under discussion is passing on to one another any useful experience we have had of the matter, as in our case. I give my enthusiastic support to the rapporteur's view that the original length of the programme should remain at five years. I also support the suggestion that the financial framework for the programme should be increased toECU 7 million.
Madam President, after the decision on health monitoring, for which I myself was rapporteur, and the one on the network for the epidemiological surveillance of communicable diseases, also tabled by Professor Cabrol, this decision, adopting a programme of Community action on pollution-related diseases, sets out to provide the Member States with a catalogue of data relating to diseases caused by pollutants, and to do so independently of direct action to combat pollutants of the air, water and ground, which falls under other programmes.
In the short time available to me, I merely wish to say that I can endorse in full Mr Cabrol's excellent report, and I hope that the 16 amendments seeking to improve the draft decision, unanimously adopted by all the political groups within the Committee on the Environment, will also be adopted by the House. This is an initial step towards the adoption of more ambitious programmes in the increasingly tough fight against growing pollution in our society, which has such an impact on the state of health of the EU's citizens.
Let me thank you, Mr Cabrol, for your work on the proposal and, indeed, for your support for the common position.
The proposal is a key element of the Community's overall approach to the prevention of pollution-related diseases. Pollutants persist in our environment because it is not always feasible to reduce or limit them for technical or economic reasons. It is therefore necessary to complement our actions on emission controls and exporter limits with activities in the area of public health aimed at reducing the health risk caused by the various forms of pollution. The prevention of pollution-related diseases through better understanding of how the pollutants cause or aggravate them is one of the objectives of the proposed programme. Emphasis is also placed on improving knowledge. This is a key point made by Mr Cabrol - how health risks are perceived, assessed and managed. Respiratory diseases and allergies, which are of increasing public health concern throughout Europe, are an area which the Commission considers should be given very special attention. I agree with Mrs Ojala there.
We propose sharing the experience that exists right across the Union, reviewing the effectiveness of preventive measures undertaken and reinforcing and promoting successful actions. I note that Parliament is particularly supportive of this activity.
At the first reading the Commission accepted four of Parliament's amendments. Subsequently the Council adopted a common position and to avoid any ambiguity I will say immediately that the Commission has accepted the common position. But I will not hide from the House that the Commission does not consider the common position to be perfect. I address that to Mrs McKenna.
The curtailment of the scope and the duration of the programme is particularly regrettable to me, to say the least. A statement to that effect was placed in the Minutes. However, the Commission considered that the political compromise in the Council was the best that was available at the time.
Consequently the Commission is only able to accept two amendments today: Amendments Nos 1 and 15, since these do not have legal or budgetary consequences for the common position text.
The Commission is unable to accept the other amendments for the following main reasons. Amendments Nos 2 and 8 imply a duration for the programme beyond the three years set out in the common position. Amendments Nos 5, 10 14 and 16 extend the scope of the common position beyond policy development. Amendment No 6 is not considered workable with the timing envisaged; in broad terms its objective is covered by the general obligation on the Commission to ensure complementarity and coherence. Amendment No 11 cannot be accepted because the nature of the duration and, indeed, the financial resources and the scope of the programme do not allow for the support of meaningful, large-scale epidemiological studies. Amendments Nos 3, 12 and 13 would lead to omissions or inconsistencies in the text.
I should like to emphasise that the Commission considers that we need to have this very important programme on pollution-related diseases in place as soon as possible. Then we can look forward to some extremely useful work on a subject of growing public concern.
What we are trying to do here is to get ready for the new framework programme. The aim of this particular programme is to see how we can influence policy in that public health framework. I should like to say that to Mrs Kestelijn-Sierens and Mrs McKenna since they also make the point very strongly. We really are now trying to develop policy initiatives so that after the three years we can move into the mainstream and do better in the new framework. I also agree with Mrs Hulthén that we need better links with research. That is being taken on board.
All in all I have to thank everybody who contributed. We are now going to make the best use of this programme, and put together all the benefits of the research so that we can move into the mainstream in the new framework.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Rare diseases
The next item is the recommendation for second reading (A4-0336/98), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council (C4-0341/98-97/0146(COD)) with a view to adopting a European Parliament and Council Decision adopting a programme of Community action on rare diseases within the framework for action in the field of public health (1999-2003) (Rapporteur: Mr Viceconte).
Madam President, several thousands of people in Europe are affected by rare diseases, some of them of genetic origin and extremely serious. In some ways, these thousands of European citizens seem to have been left to their own devices. Research by the pharmaceutical industry is utterly inadequate: in these cases the profit motive obviously does not apply for pharmaceutical firms, given that the market for these drugs is limited by the relatively small numbers of people affected. Hence the importance, from a humanitarian and health point of view, of the programme of Community action on rare diseases, which is one of the proposals being made in the field of public health in Europe for the four years 1999-2003.
At our first reading, the European Parliament considered this action programme to be of undoubted benefit, and greatly improved it through 28 amendments, which among other things provided for the people most directly affected - the sufferers themselves - and their families to be involved in the programme. This could be a good opportunity to establish real Community cooperation by setting up a programme on rare diseases, pooling knowledge and then taking the best possible action. Indeed, it is necessary to avoid duplication, which wastes time and money and leads to inefficiency. Very few of the suggestions contained in the amendments tabled at first reading were accepted by the Council: of the 28 adopted by this House, the Council took up only two in full and four in part. At the initiative of your rapporteur, the Committee on the Environment, Public Health and Consumer Protection has adopted 20 amendments for the recommendation for second reading. These are now being tabled again and will form the basis of discussion at conciliation.
The situation in Europe varies from country to country. In some Member States, data are collected and measures are more or less well organised; in others this does not happen. Here, as in other sectors, we must centralise the gathering of up-to-date data and all necessary information as to the development, number and clusters of cases of the rare diseases concerned. These data must be fed into a central European database and made available to everyone.
We are pleased with the Council's decision to fund the programme for the entire five-year period, bearing in mind that the original proposal provided for funding for the first year only. Nevertheless, your rapporteur draws attention to the inadequacy of the budget. The Committee on the Environment has once again proposed the sum of ECU 14 million, as opposed to the ECU 6.5 m proposed for the five years of the programme's operation. It is likely that, at conciliation, the usual clash will occur with the Council on this matter. There is no point in salving our consciences by presenting a programme of great value in health and humanitarian terms, unless it is endowed with adequate funding. This is not a way of either saving face or salving our consciences and, above all else, it will not meet the expectations of sufferers and their families.
Nor does the committee agree with the Council on the subject of comitology. We prefer an advisory committee rather than a mixed advisory/management committee, which would ultimately restrict the Commission's activities. It is true that similar mixed committees are envisaged in other public health programmes, but in this specific one, considering the type of measures intended, we find the position adopted by the Council to be entirely inappropriate and unwarranted; it would appear, moreover, that the Commission too has reservations in this regard.
We are therefore retabling the amendment concerning the requirement that one of the two representatives nominated to the committee by each Member State be a representative from a patients' help group or other directly relevant NGO. Further, it is very important to involve specialist doctors and general practitioners; the latter can make a vital contribution, since they are the families' first port of call and the principal agents of accurate, early diagnosis.
By the same token, in the draft regulation on orphan medicinal products, the Commission also proposes to involve general practitioners.
In essence, therefore, your rapporteur is inviting the House to reiterate the position expressed at first reading, by approving all the amendments tabled by the Committee on the Environment, Public Health and Consumer Protection, which have been accepted by all the political groups.
Madam President, there is probably no one among us who has not, at least once, had to listen with great regret and a touch of shame to reports of the solitary conditions experienced by patients, but also their families, who are afflicted by these diseases, the rarity of which entails difficulties, delays and sometimes even initial errors in diagnosis, as well as expense, travel and inconvenience for treatment.
The rarity of these conditions has made it very difficult until now for each Member State to collect data and information, and of course to engage in prevention and cure. Therefore the Commission's initiative of proposing a programme of Community action on rare diseases has been very well received by the European Parliament. Moreover, we had pressed for it several times, especially since the Commission had also announced - and has now presented - a proposal on orphan medicinal products. For this reason, on the basis of Mr Viceconte's excellent report and amendments, the European Parliament has merely sought to strengthen the Commission's proposal in a few respects: in particular concerning centralised data collection, training and information for health workers and patients' families, the funding of the programme, as well as the involvement of patients' families, their associations and, more generally, NGOs in various countries which are funding research into different rare diseases, and all bodies likely to follow through this action programme.
Let me dwell just for a moment on funding. It is always very upsetting, Commissioner, when the European Union chooses to save money on the health of its citizens, but whereas this is true in all cases it is much more so in this one. The rarity of these diseases does not admit of a proper, thorough approach in any one of our Member States. It really can be said that the serious problem of rare diseases can only be tackled on a European scale, so as to create the necessary critical mass.
It is very short-sighted of the Member States not to wish to fund adequately this European programme, which could lead to results that are unimaginable in an individual country. The Party of European Socialists, on whose behalf I have the honour of speaking, lends its full support to the Viceconte report and to all the amendments adopted in the Committee on the Environment, and endorses the call for this programme to be better financed. Europe should not let this major opportunity pass it by. The European social model offers opportunities which are not offered by the system in the United States, but our internal divisions also sap our cultural and economic energies. For the sake of these most unfortunate citizens, the Member States should welcome Parliament's proposals, which I very much hope the Commission will support.
Madam President, we fully support the proposals put forward in Mr Viceconte's report as well as Professor Poggiolini's remarks. And for our part, we believe that the Commission is aware that with a proposal of this type, which is aimed at tackling a very scattered problem - and this is precisely the reason why it does not have any sponsors -, we need coordination at all levels, and all aspects will certainly need to be examined in depth here.
Similarly, I believe that a flexible approach to the application of these programmes would enable the Commission, through its three main lines of action - informing people, helping patients' support groups and implementing actions to deal with clusters of rare diseases -, to tackle what I believe are the two most fundamental issues. These issues are the initiatives designed to increase the number of specialist doctors and those designed to strengthen high-level reference hospital centres. And in this context we will be unable to fully extend such initiatives to all countries and regions. We will therefore have to bring all the patients together and concentrate our efforts on these two issues - which, in my opinion, are essential -, leaving aside the rest of the proposals and initiatives that are provided for in the programme.
Madam President, I think that all of the speakers support Mr Viceconte's report on the programme of action on rare diseases. And we are prepared to support it because he was very flexible in the debate and discussion on his draft report and accepted all the amendments tabled by the various groups. These are amendments that were relevant but that were not finally accepted by the Council. As Mr Poggiolini says, out of a total of 28 amendments, only two were totally accepted and four partially accepted And the rapporteur is perfectly right - and in doing so is supported by the Committee on the Environment - to include the amendments in this second reading that he deemed to be of particular importance.
In the short time I have available, I will focus on four of these amendments that are of particular importance to both the rapporteur and the Committee on the Environment.
Firstly, I should naturally like to stress the issue of funding. We are always aware that money is scarce, but if a programme is set up to address these rare diseases and does not receive sufficient funding, it will not be effective. Therefore, the rapporteur proposes - and the Committee on the Environment approved his proposal - an increase in funding from ECU 6.5 million to ECU 14 million.
Secondly, a central database is very important. Information is collected in the various countries but we need a centralised data base that allows for the exchange of information.
Thirdly, we propose that a consultative committee be set up. We always have disagreements in this Parliament with the Commission over comitology.
And fourthly, we need to encourage the participation of non-governmental organisations and of relatives who experience at first hand the seriousness of a patient's disease and the difficulties he has in coping with it.
Madam President, the action programme on rare diseases which we are debating supplements a series of efforts to improve public health in the European Union.
The field on which the programme focuses is in itself a particularly important area in which to adopt Community measures. This is not simply because we do not have accurate statistics about the number of people suffering from rare diseases, but even more so because there is a complete lack of appropriate means - in other words resources, networks and organisations - for the identification, monitoring and effective combating of these diseases. The programme's objectives are, firstly, to improve the data, information and knowledge concerning rare diseases; secondly, to reinforce the teams that provide assistance; and, thirdly, to create a rapid-reaction group for the contingency where several cases of rare diseases occur all together, as happened for example in the case of Creutzfeldt-Jakob disease or new-variant CJD.
The programme concerns rare diseases, i.e. those with fewer than five cases per 10 000 people. Since these diseases have to be combated by a combination of efforts, the programme we are voting on should be promoted.
Rare diseases form a sensitive category because each of them affects just a certain number of people and, because of the impacts and social consequences to which they give rise, there is a need to support action to cooperate with the sufferers and their families and with organisations that are active in the context of those diseases. It is also essential to support measures which encourage and promote the provision of information to doctors and health science professionals, so as to improve the early diagnosis, recognition, treatment and prevention of rare diseases.
An essential factor for the coordination of these efforts is to create a network for the monitoring and control of rare diseases, which will provide data and information to the public but must also include the potential to provide immediate assistance. To achieve the programme's objectives, we consider that the budget for the period from 1999 to 2003 should be set at ECU 14 million, and not ECU 6.5 million as proposed by the Council.
To conclude, Madam President, I should like to ask Parliament to vote for this programme, as formulated by the Committee on the Environment.
Madam President, I should like to thank Mr Viceconte for his efforts, Mr Poggiolini for standing in for him this evening and all the members of the committee who helped to prepare the report. The added value of the European Union's action is particularly obvious in this area. The low prevalence of these diseases and the limited means for scientific research into them make it less likely that swift progress will be made in their diagnosis, treatment and cure. On the whole they have a limited impact on public opinion.
However, they are far from insignificant either in human or economic terms, and providing effective advice and diagnosis in health intervention tends to cost disproportionately more than similar provisions for more common conditions. Thus, it is clearly sensible for the Member States to come together through a Community mechanism which will coordinate the actions, which would otherwise take place in isolation. Mr Valverde López's point is very well taken here.
The Commission has proposed that the programme would run for the five years with three targets, namely, to provide knowledge about rare diseases especially for patients and their relatives, health professionals and researchers. This is the very point made by Mr Traketellis and I support his point of view. It is one of the main ideas behind the programme.
We also want to foster measures to strengthen the voluntary organizations involved in supporting people directly and indirectly affected by rare diseases. This corresponds exactly with what Mrs Marinucci thinks is important and we agree. We have in place an effective system of monitoring in order to ensure the rapid identification, assessment and handling of rare diseases and disease clusters, and they would be an important matter also.
This is consistent with ongoing activities in biomedical research, and with the recent proposal for a regulation on orphan medicinal products used for the treatment, prevention or diagnosis of these rare diseases where the commercial return is insufficient. You first saw this proposal last March during the first reading. At that time you adopted 28 amendments of which 16 were accepted either fully or partly by the Commission's subsequent amended proposal.
Since then the Council has adopted a common position on the programme which reflects fully only some of the amendments from the first reading, but the Commission has entered a reserve on the common position with specific reference to the Council's treatment of these amendments from the first reading. As regards the 20 amendments under consideration today, the Commission can accept 11 either fully - that is Nos 3, 12 and 16 - or, partially - Nos 1, 6, 7, 9, 11, 15, 17 and 19. Of the remaining nine amendments, Nos 4, 8 and 13 are not acceptable for legal reasons; Nos 5 and 20 are not acceptable for internal consistency; Nos 2 and 10 are considered to be unacceptably limited; No 18 is covered elsewhere, and No 14 is unacceptable because of budgetary reasons.
I shall elaborate a little on the reasoning behind the two key amendments, No 14 (the budget) and No 15 (the committee). I know that the budget is an issue that Parliament feels very strongly about. The Committee on the Environment, Public Health and Consumer Protection has voted again for ECU 14m for the years 1999 to 2003. The financial perspectives as they currently stand simply do not allow for such a sum of money.
Some progress has been made since the first reading. The common position has introduced a financial envelope of ECU 6.5m over the five-year period. And that gives the programme at least a clear budget situation and certainly goes beyond 1999. So the amendment concerning the programme committee is partially acceptable. The Commission agrees with Parliament as regards the preference for an advisory committee, rather than a mixed advisory management committee as favoured by the Council. This is part of the Commission's reserve on the common position.
The experience gained from the implementation of the existing programme shows that a mixed management advisory committee is inappropriate and excessive especially considering the limited budget allocation. However, the Commission cannot accept that one of the two representatives from each Member State must be drawn from voluntary organisations. We say that from a legal point of view. This is not in line with the comitology decision and would affect the right of Member States to appoint the delegation.
I would end by saying that I hope that Parliament will give a favourable vote on the programme. We share the desire to put in place Community action for this neglected and often forgotten area of real human suffering. On the point raised by Mr Poggiolini, Mrs Marinucci and Mrs Gonzalez Alvarez concerning the database, the wording of the common position does not exclude the possibility of creating a European rare diseases database. The problem will be dealt with and addressed during the implementation phase.
Thank you for that reply, Commissioner, and for answering all our colleagues.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Activities in favour of consumers
The next item is the report (A4-0334/98) by Mr Whitehead, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Decision establishing a general framework for Community activities in favour of consumers (COM(97)0684 - C4-0077/98-98/0028(COD)).
Madam President, we all welcome Commissioner Monti into the Chamber to reply to this debate.
When the historians look back on the fourth elected Parliament and its relations with the Commission between 1994 and 1999, I think there will be a significant chapter on consumer protection. It is a chapter that will begin with the creation of DG XXIV and the arrival of the formidable Mrs Bonino. It will cover the hideous tragedy of the BSE crisis, which brought Parliament to the brink of a vote of no-confidence in the Commission on issues of public health and safety. It will cover President Santer's response in January 1996 to that crisis and the consequent undertakings written into the Treaty of Amsterdam. It will see the establishment of a firm legal base as a framework for consumer protection, and as a necessary entrenchment in an area where, as we all know, the Community will benefit from common action for all its citizens.
I say to Commissioner Monti that a healthy countervailing power is a thing that, more than anything else, will make the single market not only efficient but also an informed and healthy market and community.
In urging the adoption of my report I should properly declare a non-financial interest myself, as an elected Council member of the Consumers' Association of Great Britain. I also want to thank some very staunch allies, some of them present here today in Parliament: the representative on the Committee on Budgets of our own committee, Mr Eisma, and most notably Mr Pimenta - I am glad to see him present today. Mr Pimenta flits between the parties, but his heart is always in the right place as it is in this debate tonight. I should especially like to thank my assistant, for whom this report was the culmination of four years of specialised work in this area. It is for her an appropriate introduction to her new life in the Commission.
We have no time to lose in debating the Commission's proposals. They need to be accepted by Parliament and the Council by the end of this calendar year. Much has already been imperilled by the lack of a legal base after the European Court of Justice ruling, including the special measures with regard to food safety, which were rightly adopted after the BSE disaster.
As my report states, we are dealing here with only one-quarter of one percent of Community spending and yet this, unlike a good deal of other Community spending, directly benefits all of the 375 million citizens of our Union.
I may be told that I cannot take the ratification of the Amsterdam Treaty, and therefore of the draft Article 153, for granted. Maybe. But I think it would be grossly irresponsible for this Parliament and for its partners in the Union to approach the budget for the next five years without at least an apprehension that these responsibilities will come to the Council - the heart of what was agreed at Amsterdam, taking consumers' interests into account across the broad range of policies and activities, extending monitoring, promoting consumer information and education. Indeed the last of these is at the heart of what the Commission is now doing, in alliance with long-established and embryonic consumers' NGOs throughout the Union. The coming of the euro adds to this need for greater consumer awareness.
It is a common feature of the opinion of Mr Pimenta and of my own report that we note that the traditional role of the Commission in supporting activities within the Member States - particularly those in the south of Europe where consumer movements have not been widely developed - has been imperiled by the transfer of resources needed by a Commission which has been strapped for the money to do what is necessary.
BSE has already loaded a very heavy burden on DG XXIV and on the Commission as a whole in terms of the expanded inspectorate and the information campaigns that it has had to launch. We have to will the proportionate means to match these pious ends. Otherwise, this Parliament is just an empty vessel. We have to be able to say what is necessary. That is why, in my own amendments, I propose an increase over the next five-year period to prevent a real deterioration in consumer protection. This amount would be ECU 130 million over five years, as opposed to ECU 114 million from 1999 onwards set out in the original proposals. That is not there for some grandiose increase in spending or empire-building, but simply to maintain both the Commission's well-proven support for consumer movements and the new responsibilities in health protection, the monitoring of hazardous materials and products, information on the euro and access to justice.
I particularly commend to the House Amendment No 16 from the Committee on the Environment, Public Health and Consumer Protection which added the provision that access to justice for the citizens of Europe is a necessary provision, and one which was not taken sufficiently into account in the original proposals which came to us from the Commission. I have some reason to believe that the Council would accept some amendment of this order. We look forward to their proposals, perhaps next week.
I hope the Council can also accept the strongly-held view of Parliament that a starting budget of ECU 24 million in 1999, rising in the proportions set out in Agenda 2000, would produce a financial envelope for the legal base of between ECU 120 million and ECU 130 million.
We are not saying here that this is a matter of endless increase. I have said in my report that there are elements within the current consumer budget, like the financing of EHLASS, that really should not be there. They belong in another part of the Community budget. If they were moved to it there would be a saving to the 'consumer' appropriation of over ECU 7 million over the five-year period.
The British presidency acted swiftly to untangle the knots caused by the European Court of Justice ruling which it sought, together with other Member States. I should like to commend the Austrian presidency which has shown considerable dispatch in moving towards a viable and sufficient legal base. They deserve our salutations for that.
I should like to say not only to Commissioner Monti, but also to the Member States and the Council - to all of them, including my own: do not betray Europe's consumers and citizens. Allow this modest proposal to go through. Above all, do not claim to be consumer champions, with glossy leaflets and public clamour, unless you have the civil courage to sustain in private what you commend in public. The only single market worth having is the one where we can all make informed choices about what we buy, what we eat and how we live.
This report is intended to bring that one small step closer.
Madam President, may I begin by greeting Mr Whitehead, not only in his capacity as rapporteur, but also as chairman of the consumer protection inter-group. His work has been outstanding and this report, which I fully support, bears this out.
This report was urgently needed. A legal base is necessary and it is positive that the Commission should have proposed it. However, there are points that must be improved, in particular access to justice, which Mr Whitehead mentioned. Amendments Nos 16 and 33 are essential. When I held that particular responsibility in Portugal, I found that rapid and efficient access to justice was one of the key elements in protecting the consumer.
Second, how can we overcome the crisis of confidence on the part of European consumers towards European institutions, particularly as regards the Council and the Commission, brought about by the BSE crisis? Amendments Nos 4, 6 and 22 seek to move towards a solution to this problem.
Third, the Commission proposal is inadequate regarding the impact of the euro and the achievement of genuinely single markets, particularly in financial services. We already have immense experience of countless cases of contracts where consumers have been taken in by misleading advertising or bad contracts. I support Amendments Nos 24 and 26.
Fourth, the effective implementation of European legislation and its correct application by the Member States. It is certainly necessary to continue and to improve what has already been done, but the Commission proposal is defective here.
Fifth, the guaranteed review of the present action programme following ratification of the Treaty of Amsterdam (Amendment No 21). It is essential that the Commission should present the revised version after ratification.
Lastly, the recognition of the vital role of non-governmental organisations and the clarification of rules under which they are given assistance or contracts are concluded with them (Amendments Nos 17 to 20).
I wish to end by supporting the rapporteur's statement regarding the budget. I consider that the budgetary framework which the Commission presents for executing such an ambitious project is not adequate and, therefore, in this regard, in the context of Agenda 2000 and in the preparation of policies up to 2006, the Commission must review the budget if it wishes to have a consumer policy that is supported by 320 million persons who will thereby also be supporting the construction of Europe.
Madam President, ladies and gentlemen, I think that it is vital to pursue a proper policy of consumer protection. Consumers are justifiably puzzled by the suspension of funding, as ordered by the recent Court of Justice ruling, and the programmes intended to consolidate consumer organisations in Spain, Italy, Portugal, Greece and the Irish Republic would certainly become less efficient if this ruling continued to jeopardise certain categories of discretionary expenditure.
Article 129a of the Maastricht Treaty and then Article 153 of the Amsterdam Treaty set out certain actions, which however are not sufficient unless a programme of priority measures is established for the implementation of the existing general framework. This framework at last makes it possible to have a legal base for promoting actions in the interests of consumers, allowing for a budget line amounting to ECU 114 million over the next five years.
The actions which are possible with this financial support range across four sectors: consumer health and safety, the protection of consumers' economic interests in respect of goods and services, consumer education and information, and the promotion and representation of consumers' interests. It is, however, also important to support the scientific committees and experimentation, so that the information campaign will adequately promote access and participation by consumers.
We often forget that the five-year period 1999-2003 will be a particularly important and difficult one for consumers, who find themselves facing challenges such as the advent of the single currency, continued growth of the information society, accession of the applicant states to the EU, and information on food safety and quality.
In conclusion, consumers will need to be provided with adequate means of assessing risks and taking legal action where necessary, in other words monitoring and inspection will need to be speeded up.
Madam President, greater consumer protection for ordinary citizens is imperative. I support the recommendation of this report to increase expenditure on consumer protection by 15 % for the period 1999 to 2003. The amount of work that needs to be done out of this budget is enormous, ranging from research to investigation to ensure that adequate legal redress be available when needed.
Give the billions of pounds spent by consumers every year on a vast array of products and services, the ECU 130m being sought in this report is a very small amount in relative terms. Many people in the United Kingdom are very worried about what happens to consumers when the euro arrives. Is it going to be like the change to decimal currency - a rip-off?
International cooperation between the various consumer interest groups is also important given the global market that now operates across virtually all sectors.
Finally, this Parliament has a duty to ensure that consumers are properly informed, educated and protected. The implementation of this report will help to do that and I congratulate Mr Whitehead on bringing it in.
Madam President, we in the Green Group were very concerned at the Court's decision to freeze the budget line for consumer activities. What we in fact wanted was for these activities to be expanded and more resources to be allocated. For us that is the crucial point.
We support the Commission proposal. However, we believe it is most important that resources are made available not just to the classic consumer organisations but also to the NGOs. May I remind you that in the Federal Republic very considerable resources are spent on an advertising campaign to promote meat as a vital energy source. But there we are talking about marketing companies, which must not be confused with consumer organisations. So the aim must be genuinely to strengthen the consumer organisations, which also means that key consumer protection organisations must receive funding from that budget line. But this must not lead to funds being diverted from, for instance, the action programme concerning environment-related diseases or from activities in favour of consumers.
So we consider it most important that key consumer organisations also benefit from these resources. The money really must be used to inform the consumer and not to market certain products in the European Union to the benefit of industry. The consumers need these resources, because they have a great need for information.
Madam President, I remember the report on priorities in consumer policy for 1996 to 1998. The rapporteur at the time warned the Commission not to move too fast, yet now that is exactly what he himself is doing. He is not just calling for more funding, but also for more policy areas to include consumer activities. I feel that the Commission document is more in tune with the limited opportunities open to consumer policy at European level.
The proposal to extend consumer activities to all areas of policy seems completely unrealistic. The Commission's decision to go for transport and public health seems a sensible one, in that it is based on experience from the last few years and also fits in with the next action programme.
The increase from ECU 114 million to ECU 130 million which the rapporteur proposes in Amendment No 14 is far too little to be able to cover all areas of policy, and some scope must be left for dealing with unexpected consumer problems. Part of this must be earmarked for defending consumers' interests when the euro is launched, and here I agree with the rapporteur: these interests can best be defended by supporting measures taken by the consumer protection organisations.
This brings me to my final point. I welcome the shift in consumer policy which the establishment of this general framework represents. We will no longer just be drafting regulations, but will actually be working to strengthen the position of consumers. Consumer protection begins with the consumers themselves. Strong consumer representation improves the operation of the market, while statutory regulations simply disrupt it.
In conclusion, it is not the quantity of measures to benefit consumers that needs to be improved, but their quality.
Madam President, the Whitehead report discusses how European consumers are to be protected when the euro is introduced and how the Union is to deal with existing concerns over the safety and quality of foods. I think it is a good report that touches on some important questions.
I think that the BSE crisis has taught us that we must adopt the precautionary principle when it comes to food, in other words also take measures even when it is only suspected that humans can be adversely affected by a food. We should now devise rules to reduce the use of antibiotics in animal husbandry. I believe that stable and firm rules create consumer confidence, as does labelling which provides sound information to the consumer. I am, however, opposed in principle to increasing the budgetary provision in the proposal from ECU 114 million over five years to ECU 130 million, which the rapporteur is proposing. I trust that the Commission has done its homework here and has got the right results. In addition, I think that measures of a different kind are as effective in this area as central increases in budget appropriations.
I have a feeling that politicians sometimes tend to adopt measures which are not entirely necessary. I do not think that we politicians should underestimate the civic forces in society. Consumers themselves have a major responsibility. Perhaps we politicians are inclined to say that it is we who must solve their problems. In the long run, this can lull consumers into a false sense of security.
We must of course be exacting in our demands on safety, but we must also allow the consumers to use their power - which is now considerable - to take the necessary decisions. A consequence of this will be that producers become more attentive to consumers' demands.
Madam President, we must strike a blow for consumers, not because some elsewhere might think that the European Parliament lacks faith in itself, but because the consumers' interests need to be brought into focus. As a justification for the legislative proposal, the Commission states that the purpose of the general framework is to make it possible for consumers' interests to be taken more into account in the context of the EU's other policies and activities. I am surprised that the Commission then only gives public health, research and transport as examples and does not mention the integration of consumer concerns into areas such as agricultural policy, competition, financial services and, last but certainly not least, the EU's food policy.
Apart from that I think it extremely regrettable that the Commission proposal limits support to 50 %. This rule makes it impossible for many smaller consumers' organisations to take part in projects, because they simply cannot afford to pay the remainder themselves. Also consumers' organisations in the smaller countries, including the Consumers' Advisory Council in Denmark, have problems with this form of financing. The EU should pursue consumer policy in such a way that it is actually feasible, for smaller consumers' organisations too, to take part in projects. The financial resources of the organisations are tied up in wages and other administrative costs. And it must also be remembered that it is often the EU, rather than the consumers' organisations themselves, that wants to launch various campaigns, and that in this context the EU needs reliable consumers' organisations, indeed organisations like the Danish Consumers' Advisory Council, to take charge of these campaigns. Hence it is not reasonable to ask the organisations to cover as much as 50 % of the cost themselves, certainly not when the campaigns are an EU priority but not necessarily a priority for the consumers' organisations.
Also we find it unacceptable that the administrative part of the EU's consumer campaigns is often so complex that it demands an incredible amount of patience for the staff of the organisations to take part in these EU projects. There is also a tendency to forget that the EU's campaigns derive great benefit from the credibility and reliability of the national and European consumers' organisations, but that the EU currently only pays half price for that credibility.
Finally, having said that, I would like to thank Philip Whitehead because, once again and - as usual - in an excellent report, he has struck a blow for consumers' interests. I wholeheartedly support the report.
Madam President, I am particularly pleased that Mr Monti is here with us this evening: as we are all aware, he is the Commissioner responsible for the single market - or the internal market, to use a more agreeable term, given that we are dealing with consumers. The needs of this single market, encompassing 370 million citizens in their capacity as consumers, must increasingly be taken into account by all the Community institutions; we must keep up with the winds of change sweeping through the consumerist world.
We very much agree with the call for increased funding, voiced by the rapporteur and strongly endorsed by Mr Pimenta: these improvements are merely a recognition of the new circumstances whereby consumers are the protagonists in all public and private activities. Consumers first! We can call him client, user or whatever we will, but the consumer remains king: it is he who, in a changing market, in the public and private spheres, constantly demands new or improved products, calls for simpler and less dangerous packaging, seeks more information on what he is consuming, clearer labels, eco-friendly and less polluting materials and, finally, demands modern and efficient services; in other words, more assurances all round. These consumers move around more, wish to broaden their horizons and want to make better use of their time. Their children might practise a different occupation from their parents, perhaps in a different country, but undoubtedly on a scale which is no longer just national but at least Community-wide, spanning all the EU countries.
The major innovation in this whole scenario is the advent of the euro. Day one of the new single currency, which will revolutionise purchasing habits and consumer patterns, is 1 January 1999. It is our duty to brief consumers exhaustively on the advent of the single currency, on the one hand to train businesses, and on the other to inform the citizens. Only yesterday, during the discussion on the euro, I requested that the issuing of the 500 euro banknote be postponed by one year, because it could cause substantial difficulties for consumers within the new monetary system. Their interests are the focus of our day-to-day efforts.
Madam President, over the past decade the Union has considerably stepped up its consumer policy, especially since the entry into force of the Treaty on European Union. Further developments in respect of consumer policy and health protection are provided for in the Amsterdam Treaty. I very much agree with all those speakers this evening who have remarked, albeit in differing terms, that consumers are the protagonists of the European single market.
This proposal outlines the legal framework for activities eligible for Community funding under the policy relating to consumers and health protection. For decades now, actions undertaken in the name of EU consumer policy have been financed through the Community budget. During this period there has been no basic legal act geared to financing such action, nor a formal description of activities eligible for funding, with the sole exception of the references contained in Article 129a, introduced into the EC Treaty in 1992.
In the light of continuing European integration, it clearly becomes necessary to assure the citizens of the Union, in their capacity as consumers, that their rights and interests will be adequately protected in the new enlarged single market - and that market is taken a stage further with the single currency. Consumers' interests must be taken into account in the same way as those of the other economic players.
This general framework should not be confused with a multiannual action programme. Indeed, it would be impossible to predict with accuracy, on a five-year basis, all the problem areas in which the Community needs to intervene for the purposes of consumer protection.
By the end of the year, the Commission is to present a programme outlining its priorities for the years 1999 to 2001. This programme will explain the actions which the Commission intends to undertake over the next three years. The decision now under discussion constitutes the legal base for financing the activities set out in the priority programme.
Following the Court of Justice ruling last May, rapid adoption of this proposal has become necessary, given that, in the absence of a legal base for the expenditure, most of our activities in the field of consumer policy and health protection would have to be suspended. I wish in particular to thank the rapporteur, Mr Whitehead, for his excellent report, for his constructive work and for the way in which he has managed to accelerate Parliament's internal procedures, making it likely that a decision will be reached by the end of the year.
Almost all of Parliament's amendments are acceptable to the Commission, and incidentally I would thank the rapporteur for having extended the indicative list of activities, notably in respect of consumers' rights. However Amendments Nos 12 and 16, on the adaptation of this decision to the Amsterdam Treaty after its entry into force - amendments with which, I must say, I broadly sympathise - are too general and sweeping in the Commission's opinion; therefore they cannot be accepted in their present form. I can nevertheless undertake here and now to present to the Commission, as soon as the Treaty enters into force, a proposal taking account of the implications of the Amsterdam Treaty for consumer policy.
As regards Amendment No 13, on the financial allocation, the Commission will provide Parliament and the Council with all necessary technical assistance to enable them to reach an early agreement on this matter. I would merely point out - and I do so more to the Council than to the European Parliament - that, once the financial allocation has been set, its adaptation to the implications of the Amsterdam Treaty would seem rather unlikely; therefore the financial allocation must take account, as of now, of the new activities which will result from the Treaty's entry into force. We are currently at the stage of the first reading, and the Council is to announce its position on this proposal on 3 November. As I have already said, Parliament and the Council have undertaken to speed up the decision-making procedure for the adoption of the proposals which constitute the legal base providing for Community funding. The Commission will do all it can to enable Parliament and the Council to reach their decision at second reading by the end of this year.
I would like to end by reiterating my thanks to all those who have spoken: their comments will be fully taken into account when the new three-year action plan to which I referred is drawn up.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Conditional access services
The next item is the recommendation for second reading (A4-0325/98), on behalf of the Committee on Legal Affairs and Citizens' Rights, on the common position adopted by the Council (C4-0421/98-97/0198(COD)) with a view to adopting a European Parliament and Council Directive on legal protection of services based on, or consisting of, conditional access (Rapporteur: Mr Anastassopoulos).
Madam President, with this recommendation for second reading of the directive on the legal protection of encrypted services which we are considering today, we are taking the penultimate step so that, with the Council's acceptance of our two amendments, it will at last become possible for this directive to be approved in the near future.
That will enable us in the European Union to do something more effective and more coordinated about a pirate activity which represents a real threat. The illicit decoders produced by the pirate industry are estimated to account for perhaps as many as 20 % of all decoders. The loss of income for encrypted services exceeds ECU 200 million per year and the effect on the European film industry is truly appalling, since 34 % of its income comes from that source. In any event, it is enough to mention that, in just four months, there have been on the celebrated Internet over a million advertisements for illicit pirate devices, just to give us a picture of the extent of illicit activities in this sector.
These are activities which militate against the proper operation of our internal market, impeding the further development of industries specialising in new technologies and the development of new means of communication to facilitate trade. They create consumer protection problems and weaken the protection provided by agencies dealing with intellectual property rights.
Designing more sophisticated decoders with more powerful features offering increased protection in order to combat piracy has been shown to be both costly and ultimately ineffectual, because the pirate industry has always managed to adapt at lightning speed and neutralise any protection system with even more advanced techniques. The only thing left, therefore, was a Community approach to the problem involving harmonisation of the rules protecting services based on, or consisting of the provision of conditional access.
The Commission and the European Parliament in the first instance, but then the Council too, have shown that they understand the urgent need for this measure, because piracy has not ceased to flourish. Between the Commission's Green Paper and the second reading of the draft directive, which Parliament called for following my first report in May 1992, only two years have gone by, a period which can certainly be regarded as brief in the context of Community procedures.
My second report on the draft directive, which was approved by a very large majority on 30 April 1998 by the House, included 24 amendments. In its amended proposal, the Commission accepted 18 of these in whole or in part, and the Council has essentially followed suit. The result is that we have before us a common position adopted by the Council whose text has several improvements compared with the original text. The definitions have been reworked and have become much clearer. A new Article 1 clarifies the directive's scope. The rental and distribution of illicit devices have been added to the illicit activities, and the factor of addition has been established in the new explanatory concept 21 by the Council.
These important elements, however much they satisfied your rapporteur, were nevertheless unable to offset the refusal by the Commission and the Council to extend the directive's scope. In its amendments, Parliament had asked for the protection of conditional access, with the aim of providing more general protection of the economic value of the services and not just ensuring remuneration for their provision. However, the Commission and the Council insisted on limiting themselves to that last point alone. The disagreement could have become more acute and prolonged if Commissioner Monti had not given an undertaking to authorise a study to ascertain whether it would be appropriate to extend legal protection to services which use conditional access for purposes beyond just securing remuneration.
Following that undertaking, which brings the prospect of more extensive protection in the future, your rapporteur felt that there was no need to resubmit the amendments tabled by Parliament at first reading. With Amendment No 2 to Article 7, I thought it preferable to keep the door open for a later stage and generally to make things easier for the Council, always provided that just the two amendments which go together with the recommendation for second reading are accepted, so that the final draft directive can be approved quickly.
Madam President, our hope is that even though the Council and the Commission have restricted its scope, the directive will help to deal more effectively with decoder piracy. In that hope, I have the honour to submit this recommendation for second reading to the House.
Madam President, as the rapporteur, Mr Anastassopoulos, said, Parliament's main concern was to fill a legal vacuum, and we must bear in mind that the three institutions have worked very effectively. Consequently, in only one year and two weeks, this directive, which is aimed, as the rapporteur said, at combating piracy in information society services, television and radio broadcasting, etcetera, has been approved.
The directive is a genuine one in that it does not contain provisions of a regulatory nature. It leaves Member States sufficient leeway to develop legislation either through criminal law or simply through civil responsibility, which to me seems quite reasonable.
The directive is also noteworthy because of the comprehensive way in which it deals with the issue. As Mr Anastassopoulos said, we have chosen to close the matter for now, but have left open the option of carrying out a short-term review through Amendment No 2, should any inadequacies be detected. And, apart from Amendment No 2, which is aimed at quickly rectifying any inadequacies, the Committee on Legal Affairs has also tabled Amendment No 1 that refers to the general need for each state to protect services that are remunerated.
I think that the three institutions are carrying out some good work and as always - as Commissioner Monti is well aware - the Committee on Legal Affairs has been very keen to collaborate. I think that Parliament will be able to approve the text tomorrow with the amendments tabled by the rapporteur, and a step forward will therefore be taken.
We must, of course, remember that we are dealing with the protection of certain fundamental rights, such as the right to information, which is, moreover, compatible with the exercise of private activities that effectively enable this information to be transmitted. I believe that Community law will soon be developed by Member States and that this matter will thus be dealt with without many difficulties.
Madam President, I should like to begin - and this is not just rhetoric - by congratulating the rapporteur on behalf of my group, the Group of the European People's Party. I think that by accepting the sensible and well-reasoned amendments that were tabled, this directive has satisfactorily concluded a very complicated issue in a very short space of time. This success has undoubtedly been achieved thanks to the combination of the rapporteur's rigour and skillful negotiating.
As far as the issue itself is concerned, the proposal for a directive covers a wide range of interactive broadcasting services, independently from the method of transmission used. The market for conditional-access services is growing rapidly due to digital technology, but such growth may be threatened by the equally rapid development of piracy, a parallel industry - which is currently booming, as the rapporteur pointed out - that manufactures and markets the devices that facilitate unauthorized access to these services. Apart from harming the industry, to paraphrase the rapporteur, this piracy has a number of adverse effects, not only in terms of the loss of income from subscriptions to service providers but also in terms of the economic damage it causes to conditional-access and content providers. Furthermore, it will mean higher prices and less choice for the consumer, who is often the victim of fraud because he is not told where the pirated device he buys is from and is also led to believe that the device being bought is an authorized one.
The discrepancies between our legal systems have very serious and negative implications for the development of these services and also - as the rapporteur mentioned - for the internal market. So, in simpler terms, this proposal for a directive is an instrument that is both necessary and useful to combat one of the many facets - but a very important one - of technological piracy. It is a facet that, through technical devices, facilitates access to encrypted services without paying the legal established fee.
This characterises the directive's field of application, its very structure and its purpose. It does not aim to protect access to any type of distant encrypted service. Rather, its purpose is limited to those services that depend on previous authorisation aimed at guaranteeing the remuneration of the service, as well as services provided on the basis of this conditional access. This limited field of application - as highlighted by the rapporteur - gave rise to a fruitful debate, an interactive debate - if you will pardon the pun -, between the Commission and Parliament. As a result of this interaction, Parliament accepts the arguments put forward by the Commission, which advise against including the broader concept of economic value as a protected legal interest alongside the concept of remuneration. Tomorrow we shall vote in favour of the Commission and the Council's approach and, in this case, we will support the argument that the legal instrument would lose some of its effectiveness since its precepts would have to be defined in very general terms in order to respond to very different situations.
By accepting this, the House understands that the Commission has committed itself to immediately initiating the necessary proceedings to ensure that those other services that are rendered without payment are also protected by European legislation as soon as possible. As far as these services are concerned, there is no doubt that criminal activities also damage an interest that can be legally protected, and this, in the last analysis, affects them economically.
This therefore resolves one of the controversies that has plagued these proceedings and, to a large extent, justifies Amendment No 2 by the Committee on Legal Affairs. This was voted for unanimously at the suggestion of the rapporteur, insofar as it expresses concern regarding follow-up work, so effectively led by the rapporteur himself. The text of the common position contains clear improvements, not only because it follows the guidelines of the first reading report drawn up by this Parliament in its capacity as co-legislator, but also because it offers substantial improvements from a technical and objective point of view. The rapporteur referred to the clearer definition of Article 1 but, in terms of clarity, it is worth studying the strengthened definitions in Article 2. At the same time, a number of gaps have been filled, such as the inclusion of activities relating to the renting and distribution of illicit devices among those activities that are brought to prosecution and those liable for prosecution. In addition, punishments are being better adapted in their current form to the different national legal systems. We must also be pleased with the fact that, for example, difficult, specific and overly technical expressions, such as the seizure of illicit devices, that in some systems - for example, the Spanish system - would be difficult to implement from the transposition of the directive, have been replaced by more generic forms, such as the removal of illicit devices from commercial circles. This now appears in the text and is being introduced under the premise that each Member State will adopt it in accordance with the structures of their own legal system.
Lastly, the new recital includes the element of intent, which enables national legislation to prosecute the perpetrators of illicit activities who can be shown to have had fraudulent intent. This addition must not, in any case, modify the concept of civil responsibility that in all our legal systems is of an objective nature, in other words, independent of any form of subjectivity.
To sum up, this directive is important in that it does fill a gap, albeit partially. For us, it is a stage in implementing wider legal protection. The ball is now in the Commission's court. Let us hope it acts soon.
Madam President, Commissioner, it could be said that in this Chamber we are 'cryptic correspondents', who go in for coded messages. I do not know what I am now expecting from the interpreters.
To begin with, I regret that we have not taken up the amendment that was discussed in the Legal Affairs Committee. What we wanted to secure by that amendment was that anything deliberately devised in order to circumvent this protection should have been made subject to criminal sanction. I regret that this has not brought into the plenary debate.
Secondly I wish to take up the serious matter - in the light of information we have recently received - that it is not just the French but also the Spanish Government that persists in fragmenting the market in encryption products. I have already taken up this question with Commissioner Monti. I am very sad that we are not achieving progress, indeed we seem to be moving backwards as regards encryption in other sectors. It is really my hope that this will form part of the work to create an area of peace, security and freedom which we have been talking about since the Treaty of Amsterdam.
Madam President, ladies and gentlemen, I should like to begin by thanking the members of the Committee on Legal Affairs, and in particular the rapporteur, Mr Anastassopoulos, for their alacrity in examining this important and complex proposal. I also wish personally to compliment the rapporteur, who obviously has a thorough knowledge of the subject as well as great political sensitivity. As a result, I hope that the directive will be adopted and implemented very soon. I would refer in particular to the withdrawal of the main amendment put forward at first reading, seeking to extend the scope of the proposal.
As stated in the report explaining the reasons for the recommendation, the Commission has undertaken to conduct a study to investigate the use of conditional access techniques for purposes other than that of ensuring remuneration, and to take into consideration the legal and economic implications for the single market and the need to introduce appropriate legal protection. The call for tenders for this study was published in the Official Journal of 10 July 1998, and I am happy to announce that the administrative preparations for the relevant contract are now in their final phase.
Therefore the Commission welcomes Parliament's second amendment, designed to create a legal base to allow for periodical adaptations of the directive and in particular of the definitions under Article 2, in the light of technical and economic developments.
The first amendment introduces a new recital which helps to clarify the aims of the directive; it reflects the content of Amendment No 10 tabled at first reading, which was incorporated into the Commission's modified proposal but rejected by the Council. I note with satisfaction the rewording of this amendment, and can tell you that the Commission is happy to accept it. The Commission will defend the new modified proposal in the Council, taking account of the European Parliament's amendments, in an attempt to convince the Council to draw the appropriate conclusions and, in its turn, adopt the revised text.
Once again, Madam President, I thank Mr Anastassopoulos and all those who have cooperated in what we really can describe as a further example of rapid and successful interaction between our two institutions.
Thank you, Mr Monti.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Recognition of qualifications
The next item is the recommendation for second reading (A4-0319/98), on behalf of the Committee on Legal Affairs and Citizens' Rights, on the common position adopted by the Council (C4-0422/98-96/0031(COD)) with a view to adopting a European Parliament and Council Directive establishing a mechanism for the recognition of qualifications in respect of the professional activities covered by the Directives on liberalization and transitional measures and supplementing the general systems for the recognition of qualifications (Rapporteur: Mrs Gebhardt).
Madam President, ladies and gentlemen, Commissioner Monti, first let me thank all those colleagues who helped me to draft this report.
That made it easier to reach a result that the Committee on Legal Affairs and Citizens' Rights could approve unanimously, which creates the best basis for making the necessary amendments to the common position. That document concerns the mechanism for the recognition of qualifications in commerce and industry. In Article 3(1), the Council provides that, in case of doubt, evidence can be provided by an adaptation period or an aptitude test, at the choice of the host Member State. I regard this as an unnecessary bureaucratic imposition.
The Legal Affairs Committee agrees with me that it should be left to the applicant to choose the mechanism for providing evidence of adequate knowledge and skills. There are sound reasons for this. An individual who wants to settle and work in another country can work out for himself how to provide evidence of adequate professional qualifications that fulfil the host country's requirements. So he should also be able to decide for himself whether to sit an aptitude test or to attend an adaptation period. He must not be burdened with the demands of a bureaucracy that he may find quite alien. After all, we are trying to dismantle rather than build up obstacles.
Applicants were given this choice in the first two horizontal directives on the recognition of diplomas. It is important and necessary for the coherence and transparency of European legislation to adopt a corresponding rule for the third horizontal directive we are discussing here. To that end we must amend the common position, and I do not think we will find that particularly hard to do.
I assume that not many more monitors will be turned on in Members' offices at this time of night than there are Members present here in plenary. But it would be wrong to take that to mean that we are merely killing time on a trivial matter. The directive on recognition in the field of commerce and industry is in fact a highly important one. I can give you one figure to demonstrate this. We are turning 35 liberalisation and transitional directives that have come into being over the years into one single one. When it enters into force, 35 earlier laws will suddenly lapse. That is what I see as the consolidation of European legislation. It creates more transparency, even if the layman would probably find his head spinning at the sight of this document. That should not necessarily be the case. If we really want to come closer to the people, we must strive in future to make our texts more readable. Otherwise even a minimum of legislation will frighten people off.
I cite my own amendment as a bad example. It is four sentences long, but only amends one point of the common position. The German version of the draft amendment consists of no less than 36 lines, and even the first sentence is an endless 82 words long. The second achieves a proud count of 50 and the third a mere 30. By comparison, when journalists had to measure their dispatches in words, 500 words represented a full-scale report on an important event far away. Or look at the Ten Commandments. They say much in few words. That is not because Moses was lazy, did not have a computer and had to engrave it all laboriously in stone - it is a simply a well-drafted text!
So much for the ugly facade of the directive on recognition, which is designed to sweep away 35 old rulings in order to create greater clarity and legal certainty. I think that is most important. Others could say the directive is an industrious piece of work, a successful technical repair job on the legislation and no more than that. But it is more than that. In fact this directive is much more - if we take a serious look at it. It helps to implement an important civil right in the European Union, the right to freedom of movement.
Remember, it is only since Maastricht that civil rights have become a part of the Treaties on which our European Union is based. They are basic rights, although they are not drafted in particularly lavish terms. Article 8a on freedom of movement provides that every citizen of the Union shall have the right to move and reside freely within the territory of the Member States, subject to the limitations and conditions laid down in this Treaty. This could be termed conditional freedom of movement on paper.
The present directive creates an area of genuine freedom of movement that is recoverable by law. For surely the truth is this: freedom of movement has to mean freedom to reside and work in the place of one's choice. We have made a beginning with two other directives, now we are giving the green light to activities in commerce and industry. Bureaucratic obstacles have been removed and the proposed amendment will ensure the necessary fair treatment.
That is how the road looks that runs from civil rights on paper to living reality. The recognition of diplomas is a big step along that road. It not only loosens the bonds restricting young people in the exercise of their profession, but is also an important means of combating the scourge of unemployment in Europe. Why? Because by guaranteeing professional freedom of movement we can counter what is often an unfair distribution of work.
After all, we all know about the complaints of numerous sectors that could offer enough jobs in certain regions, but cannot find suitable workers. And then there will be the young person who does not dare to learn the trade of his dreams because it is not needed in his particular region. The freedom of establishment guaranteed by the directive we will vote on tomorrow will ensure the necessary labour mobility. This is not just an economic necessity, but for many who love their work it is also a matter of personal happiness.
I cannot imagine doing a better political service to our citizens than helping to fulfil their wishes and dreams. Now that we are completing economic and monetary union with the introduction of the euro, we can turn our eyes to the people of Europe and their rights. It is up to us to breathe life into citizens' rights. I believe that looked at from that perspective we can see the true importance of the recognition directive. But it must not remain an isolated one. There are many ways of making Europe useful to its people through citizens' rights. Just a few months ago we adopted a whole range of measures with the De Clercq report. Let us implement them!
In conclusion, let me clear up an imprecision in the wording of the amendment. In some languages, the term 'beneficiary' crept in instead of 'applicant'. Only the word 'applicant' makes sense and corresponds to the word 'demandeur ' which I chose in the original French text. I would ask for this to be corrected in all the language versions.
Madam President, ladies and gentlemen, operators in the commercial, industrial and craft sectors will soon receive recognition, from the Member State in which they intend to establish themselves, of qualifications obtained in their Member State of origin. What we are about to approve at second reading is an across-the-board system of recognition, according to the recognition mechanism referred to by the Court of Justice in the Glassopoulo ruling. This complements Directives 89/48/EEC and 92/51/EEC, the first relating to university degrees and the second to vocational training, which are currently being updated to incorporate the Glassopoulo case law and to carry out some helpful simplification.
The Commission and the Council have accepted the amendments adopted by Parliament at first reading. The Council has moreover put forward some highly commendable modifications, such as the easing of the criteria concerning the length of training, giving priority to practical experience. Before authorising someone to operate in the industrial, commercial or craft sectors, the Member State concerned will have to conduct a comparison of the knowledge and skills certified by the professional diplomas and qualifications acquired in other Member States and the skills required under its own national regulations. If there is equivalence, recognition must be granted. The host Member State must complete this procedure within eight months of receiving the application. Legal action may be taken if the application is rejected. If there are differences between the training provided in the Member State of origin and in the host Member State, the migrant worker must prove that he has acquired the additional knowledge through an updating course or an aptitude test.
The only outstanding point at issue between Parliament and the Council of Ministers concerns the responsibility for choosing between a course and an aptitude test. In its common position, the Council states that the host Member State should have this choice, albeit taking account of the migrant's preference, but the Committee on Legal Affairs decided unanimously - and quite rightly, in my opinion - that the choice should be left up to the migrant worker. There are two reasons for this: the administrative difficulties encountered by people wishing to obtain recognition of their qualifications in another Member State, which would be further compounded; and the need to keep a parallel between this directive and the general system of recognition of qualifications, already established through Directives 89/48 and 92/51, which give the migrant worker the right to choose between an adaptation period and an aptitude test.
Another important aspect is the procedure for updating Annex A of the directive. I believe that the decision to abide by the codecision procedure already laid down for the body of the directive is correct, because aspects of a legal nature which would merit a legislative procedure can often sneak into annexes.
Finally, in complimenting Mrs Gebhardt on her work, I hope that the Council of Ministers will take on board the points raised by the European Parliament, and that the directive will be adopted very shortly in its final form.
Madam President, Commissioner, supplementing the recognition system for examination certificates is essential to increase the free movement of citizens and to improve standards of equality among them and safeguard their legal protection. People seeking the recognition of qualifications should, however, be allowed to choose a method themselves by which they can show their qualifications: either through application tests or adaptation periods. I too hope, as has been said already, that the Council will adopt this amendment by the rapporteur. The result would thus match the existing practice in the horizontal directives.
The whole area of reciprocal recognition of examinations and qualifications is a vital one in the practical development of European cooperation. The issue concerns not only the movement of skilled and professional people, but also the participation of students and young people in educational and exchange programmes and the wish for them to acquire experience alongside their studies, as well as developing a facility for European cooperation. For example, the Socrates and Leonardo programmes, which are at present being reorganised, are good tools for reciprocal understanding and for the development of European awareness. But at the same time, there has to be an awareness that the education programme must also include the recognition of examinations passed and qualifications gained in another Member State
One problem is still a lack of knowledge of the workings of the common system for recognition and the possibility of an appeal. We have to develop ways of spreading information on working conditions and vacant posts through the Eures network. Furthermore, the European Centre for the Development of Vocational Training does much good work for the reciprocal recognition of professional qualifications.
The Commission should now look very closely into the experience gained from the application of the recognition system and the possible practical problems that exist, and embark on the further action needed, on the basis of a comparative study and the progress made.
Madam President, I have a good deal of sympathy for one remark made by the rapporteur, Mrs Gebhardt. It may well be that the Chamber is not very full at this hour, yet for all its simplicity - and because of its simplicity - this directive really is extremely important. And for three reasons: it is a tremendous simplification; it directly affects the people's Europe; and it relates more particularly to mobility of labour, which is so important in terms of enhancing the freedom of individual citizens, especially in an economic and monetary union. It is vital in an economic and monetary union that labour should enjoy a high degree of mobility. As we are only too well aware, in Europe, unlike the United States, we shall always have the factor of language diversity - and would certainly not wish to lose it - but at least we can and must minimise man-made obstacles, including all the difficulties which this directive seeks to overcome.
I am pleased that this House is able to approve the Council's common position almost in its entirety. I should like to thank the rapporteur, Mrs Gebhardt, and the Committee on Legal Affairs and Citizens' Rights for their constructive attitude. The amendment granting the migrant the right to choose between an aptitude test and an adaptation course is acceptable to the Commission, as it is designed to facilitate freedom of movement for workers. This directive is important because it not only simplifies Community law by merging 35 directives into a single text, but also extends recognition to qualifications for certain occupations which are not yet covered under the general system.
I would also recall that, very logically in my view, this proposal has received the support of Parliament's Committee on Employment and Social Affairs, as a contribution to combating unemployment, an area where it is so difficult to come up with effective, straightforward measures. Here we have one!
Thank you, Mr Monti.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Court of First Instance
The next item is the report (A4-0290/98) by Mr David W. Martin, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the draft Council Decision amending Council Decision 88/591/ECSC, EEC, Euratom establishing the Court of First Instance of the European Communities to enable it to give decisions in cases when constituted by a single Judge (6290/97 - C4-0218/97-97/0908(CNS)).
Madam President, the Court of First Instance was created in 1988 and first heard cases in 1989. The reason for its creation was that the Court of Justice itself could no longer cope with its case load.
The reality is that the Court of First Instance only had to deal with 55 cases in 1989 and in 1997 it had 624. Although 624 cases is a considerable number, it should have been possible for the Court of First Instance to deal with these efficiently. Unfortunately, the backlog at the end of 1997 was 1 106 cases.
So we have a crisis. Clearly the Court of First Instance cannot cope with its workload and delayed justice often impacts on the quality of justice. We are anticipating a further increase in the workload of the Court of First Instance when appeals against the trademark decisions start to feed their way into the system.
The Court is naturally and rightly looking at ways to speed up the rate at which it handles cases. In essence the proposal before us today is that certain types of cases, primarily those that raise non-complex legal issues, should be heard by a single judge instead of by chambers of three or five judges. This item was very controversial and the vote ended in a dead heat the first time we voted on it, eight Members voting in favour, eight against and four abstaining. Eventually we voted again and the committee agreed to support the proposal.
Briefly, the arguments against the proposal were that by moving towards the system of having a single judge, we would undermine the multinational nature of the Court. Many members of the Committee on Legal Affairs and Citizens' Rights felt that it was important that different legal systems and different legal cultures were expressed in any judgment. There was also a danger that a judgment would be identified with a nationality. For example, an Italian judge who consistently gave judgments in a particular way against his colleagues might wrongly be impugned as having a national interest in his or her decision. So it was felt that to be able to identify the nationality of a judge might start to weaken the confidence of the general public in the Court.
Other members felt this was a false argument, that we were part of a European-wide organisation and we should have confidence in any judge no matter what nationality.
In the end the committee voted in favour of this proposal because we had no other concrete proposals in front of us to improve the speed at which the Court of First Instance handles cases. Although it would not save us much time as the Court claimed, we felt that having a single judge would save some time. Perhaps 10 % more cases a year could be handled. Neverthless, that leaves us with a significant problem and no one on the committee - whether for or against the proposal - believed this was the ultimate solution to the problems that the Court of Justice and Court of First Instance face in terms of handling their workload.
The committee has suggested that in the future we should be looking at the possibility of increasing the number of judges in the Court of First Instance, improving the staff structures in the Court, moving towards the use of specialised Chambers to speed up cases and even reconsidering at a future IGC the powers of the Court of First Instance. For example, should staff cases be a Court matter? Would it not be better to find a tribunal to handle staff cases. These cases take up a considerable proportion of the Court's work.
So, although in the end we have decided to come out in favour of this proposal, it is with some reservations and it is with a view that this will not be the long-term solution to the Court of First Instance's problems. Probably at an Intergovernmental Conference - but certainly at some sort of forum in the future - we are going to have to come back to this issue.
Madam President, the absence of Ms Mosiek-Urbahn this evening leaves me with the honourable but difficult task of presenting the majority position of the Group of the European People's Party in favour of the Council's proposal for a decision to enable the Court of First Instance to operate under a single judge, even though I personally have a number of reservations that I shall come back to later.
I would now like to make particular reference to the excellent speech given by the rapporteur, which is simply a culmination of the way in which this complicated and controversial report has been conducted. I should firstly like to highlight the fact that the vote by the Group of the European People's Party in favour of the proposal - and I do not doubt that the House will vote the same way tomorrow - is proof of its confidence in the Court and those who work there, given that our competence is limited to presenting a report on the amendment of Article 2(4) of the Council Decision. In other words, neither Parliament nor indeed the Commission have any institutional competence to give an opinion on the amendment of its Rules of Procedure.
However, it is very difficult to assess the legislative proposal without considering the amendments to the Rules of Procedure, including future amendments, since they will determine the circumstances under which this body may be called to give a verdict in a specific case.
I would stress the fact that Parliament will tomorrow be signing a blank check whose content and possible expiry date will be the sole responsibility of the Court and the Council. Ladies and gentlemen, there can be no more trust than that.
Let us now turn to one of the arguments outlined by the rapporteur. The Group of the European People's Party welcomes, shares and encourages the concern over budgetary efficiency that this measure has generated since, according to the best estimates, the total number of cases handled will increase by 10 %, without any increase in costs. A constant concern of this Parliament is to get the maximum return from every Community ecu that is spent, and in this respect we are pleased with the proposal.
The argument put forward by the distinguished judges is also relevant as it states that the biggest threat to the Court's legitimacy is the slowness inherent in the running of the body. And as the rapporteur has already said: late justice is not justice at all. The Court's legitimacy will be strengthened as the time taken to handle each case is reduced. This is certainly true. But justice still has to be administered if the Court is to be strengthened.
Lastly, a vote in favour of the proposal tomorrow will prove that the House has confidence in the ability and equanimity of the Court with a single judge. And throughout its history there has certainly been no shortage of proof of the opportunities for the Presidents of the Chamber after they have fulfilled their role of assigning cases.
The vast majority of the Group of the European People's Party will therefore vote in favour of the proposal.
Allow me now, Madam President, to speak on behalf of those of us who have reservations about this solution, that we shall express tomorrow through a constructive disagreement with the majority. An attempt to offset a critical situation - a situation that looks set to worsen with the imminent arrival of trademark litigation - by increasing the number of cases handled by between 5 % and 10 % is nothing more than a makeshift solution. Because of the way the institutions operate, it will also prevent this issue from being dealt with decisively in the near future. And, given the institutions' heavy workload, let us not forget that it will be difficult to 'come back' to the issue.
According to the judges already mentioned, 150 appeals at the end of the year from Alicante would lead to a serious crisis. Well, ladies and gentlemen, I do not want to be a prophet of doom, but a crisis appears to be the inevitable outcome of this solution.
However, the reservations held by those such as myself are not only of a practical and temporary nature, but also stem from concerns relating to substance. The rapporteur spoke of pluralism. It is true that cultural pluralism and the pluralism of legal heritage form one of the foundations of European legal integration. And this is particularly true in terms of the Court of Justice. It is not a matter of mistrusting anyone, less still the institution itself, but who would deny that a joint, plural ruling, at least at the present stage of the construction of Europe, would receive wider public acceptance? And, Madam President, if justice comes from the people, then the people should perceive it as such. Who would also deny the fact that since the times of Ancient Greece one of the functions of the collegiate has been to integrate into one body those that, in the end, must always speak with one voice, with the same voice, and with the coherent voice of all those who come from very different backgrounds and who have very different, diverse and disparate experiences?
And lastly, would it not be understandable, predictable even, that, in the face of collapse and the lack of solutions, the Court and the Council - since, as we have already said, neither Parliament nor the Commission would be anything more than powerless witnesses - might increase the number of cases in which a single judge could be used? This would undoubtedly constitute a saving but only in the very short term and it would not take into account the social cost - in addition to the economic cost - that it would inevitably also entail.
Madam President, this issue therefore needs careful consideration. Further to the solutions put forward by the rapporteur, I would like to add that of the review of certain privileges for officials in relation to costs.
And finally Madam President, to paraphrase Churchill, justice is expensive, but if the European Union is to fight for one thing, it should in fact fight to build a Europe of law. Because Europe will either have its own body of law or it will not.
Madam President, we really have an odd situation here: all three of us who have spoken so far, including myself, are actually against the proposal. We also have a situation in which the legal services of all three institutions find, for somewhat different reasons, that the proposal is not desirable. My impression is that the core of their argument relates, firstly, to confidence in Community law and, secondly, to the fact that the problems of effectiveness are not solved. It is precisely this point, the effectiveness problems remaining unsolved, that previous speakers have been addressing.
The key issue for me is to uphold the principle of collegiality in decision-making. Collegiality needs to be maintained when difficult decisions are to be taken. I think we must now take a serious look at the situation as regards the defence of the Community justice system.
A congress was recently held here in France, a political congress, at which the Community legal system was ferociously attacked with claims that, for example, Community justice no longer works directly for citizens. We see many attacks of this type on Community justice, which is nevertheless what holds our legal system and our EU together.
We must, however, look very seriously at the need to have courts that function in such a way that citizens can have confidence in them. The essence of this is the collegiate system. I therefore hope, Commissioner, like David Martin, that you will give serious attention to this question of the functioning of the courts in the forthcoming IGC, preferably as soon as possible in Vienna, but at least when the mini-IGC begins. For my part, I will endeavour to ensure that it becomes an objective for the Finnish Presidency, since this is important in holding together a Community based on the rule of law, which the EU is.
I will merely say in conclusion that a large section of the Liberal Group will vote against the proposal.
Madam President, Commissioner, even as one who is well aware of the reservations about introducing single judge decisions by the Court of First Instance put forward during the discussion in the Committee on Legal Affairs and Citizens' Rights, and has now heard them repeated, let me on behalf of my group plead for adoption of the Martin report, now that the Committee on Institutional Affairs has decided to do so too.
My reasons are these. The initiative for the new ruling comes from the Court itself, which set out its views in some detail in the Legal Affairs Committee. The new rules can only be applied after a Chamber decision, i.e. only on the basis of a Chamber decision. Their scope is so carefully circumscribed that there is no risk of legal uncertainty.
These new rules on single judge decisions cannot be replaced by any other potential proposals with regard to the composition of the Court of Justice. My other reason is, I believe, the most important one, and perhaps I can remind you of it even at this near-midnight hour: the European Union has to prepare itself for tasks on a quite different scale, not least with regard to its jurisdiction, in view of the forthcoming accession of the Central and Eastern European countries.
Madam President, ladies and gentlemen, the Court of First Instance is faced with an enormous workload. The deepening of European integration and the simultaneous realisation by citizens of their rights under Community law are adding to this workload. The effect on the average length of lawsuits has been inevitable: it has now reached 29.3 months. This is a cause for concern, particularly in view of the litigation likely to result from the application of Regulation No 40/94 of 20 December 1993 on the Community trade mark.
The procedures and structures therefore need to be altered, so as to clear the backlog and enable the CFI to cope with the increase in litigation. The proposal is to entrust a single judge with certain less important, repetitive cases, such as staff appeals. There would, however, be no change to the principle whereby the CFI sits in chambers composed of three or five judges. Referral of a case to a judge-rapporteur, as a single judge, would moreover be optional and confined to situations determined in the Rules of Procedure, with the decision taken in every case by the chamber comprising three judges.
The changes to the Rules of Procedure which have been submitted to the Council of Ministers provide for an important set of limitations and restrictions. The resulting legal framework would have a beneficial effect on the length of proceedings, without making Community jurisdiction any less authoritative.
In any event, as proposed by Mrs Mosiek-Urbahn in the Committee on Legal Affairs and Citizens' Rights, the impact of this measure should be assessed three years after its entry into force. Finally, in thanking Mr Martin for his valuable work, I would say that I am in favour of the proposal but look forward to seeing other more comprehensive and fundamental initiatives, which will of course require more detailed examination and more time.
Madam President, ladies and gentlemen, as you know, the Commission expressed its view on the issue of the single judge in the opinion forwarded to you last June. Reading the introduction to your draft resolution, on which I compliment Mr Martin, I note that our reactions to the proposal from the Court of First Instance and the Court of Justice are broadly similar.
Indeed, how could we fail to sympathise with the concerns expressed by the ECJ and CFI? In a Community based on the rule of law, it is vital that judges should be able to perform their duties within a reasonable time-span; otherwise the citizens' backing for the building of Europe will be compromised. Judges must therefore be given the means to work efficiently. Nevertheless, the dilemma is this: is the single judge the most suitable means? If I am to be guided by the main argument put forward by the ECJ and CFI, in other words the huge increase in the volume of litigation concerning trade marks, I have grave doubts.
Indeed, according to the proposed criteria, delegation to a single judge will only be possible after a number of years, once an established body of case law already exists. In that case, why lay down as of now the composition of the judiciary body for litigation the actual scale of which no one yet knows, especially as - I would stress - the huge increase anticipated in 1997 has so far failed to materialise, meaning that its complexity cannot yet be assessed?
Perhaps it might be wiser to think in terms of a chamber specialising in all fields of intellectual property, rather than a single judge system. Referring to the statistics submitted by the Court, including its sentencing rate, I am convinced that what is urgently needed is something else. As the Court itself acknowledges, the single judge will have only a marginal impact on efficiency, since such judges will only be able to handle cases considered to be minor ones, following an investigation of the case by the chamber. Undoubtedly, and the Commission has taken this into account, when reading these statistics one is bound to conclude that no request for help, however modest, should be neglected. At the same time, however, is it reasonable to ease the CFI's workload to such a marginal extent by introducing, without further reflection, a reform as far-reaching as the introduction of a single judge into the Community's legal system?
The Commission has voiced many doubts in this regard. Indeed, it strikes the Commission as extremely hazardous to seek to transfer to the Community's legal system solutions adopted in the Member States, in other words in homogeneous settings, as a means of coping with an increase in lawsuits. Obviously, there are some minor cases, such as disputes concerning annual staff reports, or certain cases, such as those mentioned by the ECJ concerning milk quotas or customs agents, which basically only require the application of the principles of so-called 'pilot' rulings. Such cases could undoubtedly be left to the discretion of a single judge, but the texts proposed by the ECJ and CFI go much further. They relate to litigation over trade marks and plant varieties which, for the reasons already given, cannot as of now be regarded as suitable for consideration by a single judge. The same applies to public service litigation in general: such litigation, which draws its solutions from various general rules and principles of the Community's legal order, cannot in the Commission's view be regarded as minor.
Finally, appeals in cases concerning the non-contractual liability of the Community are involved here, as are all manner of other cases which, on the strength of somewhat vague and subjective criteria, would be judged by the chamber and the judge-rapporteur to be not particularly complex.
In the Commission's view, the proposed system should under no circumstances be approved in its present form. In any event, and irrespective of any changes which might be made to the proposal from the ECJ and CFI, the Commission believes that it is premature to adopt, without further reflection, the principle of the single judge as a normal operating method of the Court of First Instance in the future. And this is precisely the point here. Indeed, once the principle of the single judge has been adopted, and in the absence of any other reform of the CFI, the CFI will inevitably be tempted to extend the competence of the single judge, simply by modifying its Rules of Procedure, in order to cope with its burden of work.
Under these circumstances, the Commission considers that the most urgent issue is not so much that of the single judge, but of conducting a thorough reform of the Community legal system as a whole. The Court of Justice should not forget that it too is experiencing certain difficulties, and that it will soon be faced with competences deriving from the Amsterdam Treaty, particularly in the field of asylum and immigration, fields which by their very nature lend themselves to a fair number of disputes. The Commission therefore believes that it was imperative to appoint a group of wise persons to launch a joint process of reflection with the ECJ as soon as possible, in order to determine what reforms are needed prior to the forthcoming enlargement.
Thank you, Mr Monti.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.30 p.m.)